 



Exhibit 10.2



--------------------------------------------------------------------------------

FACILITIES PURCHASE AND SALE AGREEMENT
BY AND AMONG

SUNRISE SENIOR LIVING INVESTMENTS, INC.,

as Purchaser

AND

FOUNTAINS CANTERBURY LIMITED PARTNERSHIP,
FOUNTAINS ALBEMARLE LIMITED PARTNERSHIP,
FOUNTAINS LA CHOLLA LIMITED PARTNERSHIP,
FOUNTAINS CRYSTAL LAKE LIMITED PARTNERSHIP,
FOUNTAINS CORBY LIMITED PARTNERSHIP,
FOUNTAINS LA JOLLA LIMITED PARTNERSHIP,
FOUNTAINS SENIOR PROPERTIES OF KALAMAZOO, L.L.C.,
THE FOUNTAINS AT LOGAN SQUARE, L.L.C.,
THE FOUNTAINS AT RIVERVUE, L.L.C.,
THE FOUNTAINS OF VIRGINIA, L.L.C.,
THE FOUNTAINS SENIOR PROPERTIES OF CALIFORNIA, L.L.C.,
THE FOUNTAINS SENIOR PROPERTIES OF FLORIDA, L.L.C.,
THE FOUNTAINS SENIOR PROPERTIES OF MICHIGAN, L.L.C.,
THE FOUNTAINS SENIOR PROPERTIES OF NEW YORK, L.L.C.,
THE FOUNTAINS AT GREENBRIAR, INC.
THE FOUNTAINS SEA BLUFFS LEASING, L.L.C.

as Sellers

AND
FOUNTAINS CHARITABLE INCOME TRUST

Dated as of January 19, 2005



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I PURCHASE AND SALE OF ASSETS     2  
 
  1.1   Transfer of Purchased Assets     2  
 
  1.2   Assets Not Being Transferred     3  
 
  1.3   Further Assurances     3  
 
  1.4   Assignment of Contracts, Permits, Rights, Etc.     3  
 
                ARTICLE II ASSUMED OBLIGATIONS; EXCLUDED OBLIGATIONS     4  
 
  2.1   Liabilities Being Assumed at Closing     4  
 
  2.2   Liabilities Not Being Assumed     4  
 
                ARTICLE III PURCHASE PRICE     5  
 
  3.1   Purchase Price     5  
 
  3.2   Adjustments to the Purchase Price     5  
 
  3.3   Entrance Fee Liability Adjustment     6  
 
  3.4   Payment of Purchase Price at Closing     6  
 
  3.5   Allocation of Purchase Price     7  
 
                ARTICLE IV THE CLOSING     7  
 
  4.1   The Closing     7  
 
  4.2   Closing Deliveries by the Sellers and the Greenbriar Stockholders     8
 
 
  4.3   Closing Deliveries by Purchaser     9  
 
                ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND THE
TRUST     9  
 
  5.1   Organization, Power, Authority and Good Standing     9  
 
  5.2   Authority; No Conflicts     10  
 
  5.3   Consents and Authorizations     10  
 
  5.4   Ownership of the Sellers     11  
 
  5.5   Books and Records     11  
 
  5.6   Financial Information     11  
 
  5.7   Absence of Undisclosed Liabilities     12  
 
  5.8   Absence of Changes     12  
 
  5.9   Tax Matters     14  
 
  5.10   Title to Purchased Assets and Related Matters     15  
 
  5.11   Leases     15  
 
  5.12   Facilities; Management Agreements     16  
 
  5.13   Assigned Contracts     16  
 
  5.14   Resident Agreements     17  
 
  5.15   Real Property     17  
 
  5.16   Intellectual Property     19  
 
  5.17   Inventories     20  
 
  5.18   Accounts Receivable     20  





--------------------------------------------------------------------------------



 



                 
 
  5.19   Litigation, Etc.     21  
 
  5.20   Compliance with Laws     21  
 
  5.21   Permits     21  
 
  5.22   Insurance     22  
 
  5.23   Labor Relations: Employees     22  
 
  5.24   Pension and Benefit Plans and Compliance with Employment Laws     23  
 
  5.25   WARN Act     24  
 
  5.26   Environmental Matters     24  
 
  5.27   Brokers     25  
 
  5.28   Suppliers and Vendors     25  
 
  5.29   Payments     25  
 
  5.30   Seller Documents     26  
 
  5.31   Solvency     26  
 
  5.32   Health Regulatory Compliance     26  
 
  5.33   Subsidiaries; Affiliate Transactions     28  
 
                ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER     29  
 
  6.1   Organization; Corporate Authority     29  
 
  6.2   Authority; No Conflicts     29  
 
  6.3   Brokers     29  
 
  6.4   Consents     30  
 
                ARTICLE VII COVENANTS AND AGREEMENTS     30  
 
  7.1   Access to Records and Properties     30  
 
  7.2   Conduct Pending Closing     33  
 
  7.3   Efforts to Consummate     34  
 
  7.4   Exclusivity     36  
 
  7.5   Notice of Prospective Breach     36  
 
  7.6   Public Announcements     36  
 
  7.7   Confidentiality     37  
 
  7.8   Non-Compete Agreement     38  
 
  7.9   Use of Name; Other Intellectual Property Rights     39  
 
  7.10   New Management Agreements     39  
 
  7.11   Bulk Sales     40  
 
  7.12   Retention of Liabilities     40  
 
  7.13   Assurances Company     40  
 
  7.14   Accounts Receivable Adjustment     40  
 
  7.15   Payment of Retained Liabilities and Accounts Payable     42  
 
  7.16   Restrictions on Seller Distributions     42  
 
  7.17   Audited Financial Statements     42  
 
  7.18   Fiscal Year 2005 Capital Expenditures     42  
 
  7.19   La Cholla Bonds     43  
 
  7.20   Financing Transaction     43  
 
                ARTICLE VIII EMPLOYEE MATTERS     43  
 
  8.1   Employees     43  

2



--------------------------------------------------------------------------------



 



                 
 
  8.2   Non-Solicitation of Hired Employees     46  
 
                ARTICLE IX TAX COOPERATION; ALLOCATION OF TAXES     46  
 
  9.1   Tax Definitions     46  
 
  9.2   Tax Cooperation; Allocation of Taxes     47  
 
                ARTICLE X CLOSING CONDITIONS     48  
 
  10.1   Conditions to Each Party’s Obligations to Consummate the Closing     48
 
 
  10.2   Conditions to Obligations of Purchaser     49  
 
  10.3   Title Insurance and Survey     51  
 
  10.4   Conditions to Obligations of the Sellers and the Trust     54  
 
                ARTICLE XI INDEMNIFICATION     55  
 
  11.1   Survival of Representations and Warranties     55  
 
  11.2   Indemnification     55  
 
  11.3   Bulk Sales Laws     58  
 
  11.4   General Indemnification Procedures     58  
 
  11.5   Effect of Knowledge on Indemnification     59  
 
  11.6   No Duplication of Claims     60  
 
  11.7   Allocation of Indemnification Payments     60  
 
  11.8   Limitations on Indemnification     60  
 
                ARTICLE XII TERMINATION; EFFECT OF TERMINATION     61  
 
  12.1   Termination     61  
 
  12.2   Effect of Termination     62  
 
  12.3   Investor Commitment Period     63  
 
  12.4   Special Termination Right     66  
 
                ARTICLE XIII MISCELLANEOUS PROVISIONS     67  
 
  13.1   Amendment; Waiver     67  
 
  13.2   Entire Agreement     67  
 
  13.3   Severability     67  
 
  13.4   No Assignment; Parties in Interest     67  
 
  13.5   Fees and Expenses     69  
 
  13.6   Notices     69  
 
  13.7   Counterparts     70  
 
  13.8   Governing Law     70  
 
  13.9   Independence of Covenants and Representations and Warranties; Schedules
    71  
 
  13.10   Interpretation, Construction     71  
 
  13.11   Resolution of Disputes     72  
 
  13.12   Appointment of Representative     72  
 
  13.13   Performance by Subsidiaries     72  
 
  13.14   Representation by Counsel     73  
 
  13.15   Passage of Title and Risk of Loss     73  
 
  13.16   Guarantee of Obligations of Purchaser     73  

3



--------------------------------------------------------------------------------



 



     The following is a list of Schedules and Exhibits to the Facilities
Purchase and Sale Agreement (other than Schedule 1 and Schedule 7.13 which are
attached hereto) that have been intentionally omitted. Sunrise Senior Living,
Inc. agrees to furnish supplementally a copy of any omitted Schedule or Exhibit
upon request of the Securities and Exchange Commission.

Exhibits

         
Exhibit 4.2(a)
  Bills of Sale    
Exhibit 4.2(b)
  Assignment and Assumption Agreement    
Exhibit 10.2(c)
  Opinion from Sellers’ Counsel    
Exhibit 12.3(a)
  Purchaser Replacement and Release Agreement    
Exhibit 12.3(b)
  Investor Commitment Escrow Agreement    
 
       
Schedules
       
 
       
Schedule 1.1
  Purchased Assets    
Schedule 1.2
  Assets Not Being Transferred    
Schedule 2.1
  Assumed Liabilities    
Schedule 2.2
  Liabilities Not Being Assumed    
Schedule 3.3
  Logan Square/Millbrook Entrance Fee Obligations    
Schedule 4.2(e)
  Agreements to Be Terminated and/or Replaced    
Schedule 6.4
  Operating Licenses & Material Permits    
Schedule 7.8(a)
  Non-Competition Agreement    
Schedule 7.10
  Existing Management Agreements    
Schedule 7.19
  La Cholla Documents    
Schedule 7.20
  Term Sheet Relating to Financing    
Schedule 8.1(j)
  Service Credit Exceptions    
Schedule 10.1(a)
  Material Regulatory Approvals    
Schedule 10.2(d)
  Third Party Consents     Seller Disclosure Schedule


4



--------------------------------------------------------------------------------



 



     This FACILITIES PURCHASE AND SALE AGREEMENT dated as of January 19, 2005,
by and among (i) Sunrise Senior Living Investments, Inc., a Virginia
corporation, (“Purchaser”), (ii) each of the entities listed on the attached
Schedule 1 (individually, a “Seller” and collectively, “Sellers”), and
(iii) Fountains Charitable Income Trust (the “Trust”).

PREAMBLE

     WHEREAS, the Sellers and the Trust, together with Fountains Continuum of
Care, Inc., a Delaware corporation (“FCC”), directly and indirectly through
their respective Subsidiaries, have been engaged in the business of owning,
managing and/or leasing Senior Living Facilities (as defined herein) and
providing home care services in certain of the states in which its Senior Living
Facilities are located (collectively, the “Business”);

     WHEREAS, the Sellers own the Senior Living Facilities set forth opposite
their names on Schedule 5.12(a) hereto (each a “Facility”) and certain other
Assets (as defined herein) used in the Business;

     WHEREAS, the Sellers desire to sell, convey, assign and/or transfer to
Purchaser, and Purchaser desires to purchase from the Sellers, the Facilities
and certain other Assets of the Sellers related to the Business, subject to
Purchaser’s assumption of certain specified liabilities of the Sellers related
to the Business, all on the terms and subject to the limitations, exclusions and
conditions contained in this Agreement;

     WHEREAS, FCC and certain of its directly and indirectly owned Subsidiaries
and certain other Persons (collectively the “APA Sellers”), have agreed to sell
all of their rights, title and interest in and to certain of the Assets of the
APA Sellers to the purchaser, pursuant to that certain Asset Purchase Agreement
(the “Asset Purchase Agreement”) dated as of the date hereof by and among the
APA Sellers and the other parties named therein (the “FCC Sale Transaction”);

     WHEREAS, the parties intend that prior to the Closing (as defined herein),
Fountains Retirement Communities, Inc. and each of the other parties to an
Existing Management Agreement (as defined herein) will enter into a new
management agreement for each of the Facilities, to become effective subject to
and upon the consummation of the closing under the Asset Purchase Agreement, in
the form or forms to be provided by Purchaser to Sellers prior to the Closing
(the “New Management Agreements”) to replace each of the management agreements
listed on Schedule 7.10 (the “Existing Management Agreements”), as contemplated
in Section 7.10 of this Agreement, which New Management Agreements would be
assigned to and would be assumed by and would be binding on Purchaser pursuant
to this Agreement;

     WHEREAS, the Facilities known as Millbrook, located in Millbrook, New York,
(the “Millbrook Facility”) and RiverVue, located in Tuckahoe, New York, (the
“RiverVue Facility”) are leased by the applicable Seller to The Fountains
Operating Company (NY), Inc., a New York corporation (“FOC NY”) that is owned by
Mitchell T. Pozez and David Freshwater (collectively, the “Greenbriar
Stockholders”), the sole stockholders of the Fountains of Greenbriar, Inc.
(“Greenbriar”) (one of the Sellers), and Purchaser either desires to acquire the
leaseholds with

 



--------------------------------------------------------------------------------



 



respect to the Millbrook Facility (the “Millbrook Lease”) and the RiverVue
Facility (the “RiverVue Lease”), require the termination of said leaseholds
prior to the Closing or replace such existing leasehold arrangements with new
arrangements mutually acceptable to Purchaser and FOC NY;

     WHEREAS, the parties hereto desire to set forth certain representations,
warranties and covenants made by each to the other as an inducement to the
consummation of the transactions contemplated herein and certain additional
agreements related thereto; and

     WHEREAS, certain capitalized terms used in this Agreement are defined on
Annex I attached hereto.

     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties and covenants hereinafter set forth and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows.

ARTICLE I

PURCHASE AND SALE OF ASSETS

1.1 Transfer of Purchased Assets.

     (a) On the terms and subject to the conditions contained in this Agreement,
at the Closing each Seller shall sell, lease, convey, assign, license, transfer
and deliver to Purchaser, free and clear of all Encumbrances other than the
Permitted Encumbrances identified on Schedule 5.10(b) hereto, and Purchaser
shall purchase and acquire from each Seller, all of the right, title and
interest in, to and under the Assets included on Schedule 1.1, wherever located
(collectively, the “Purchased Assets”).

     (b) In the event the sale, lease, conveyance, assignment, license or
transfer of any of the Permits listed on Schedule 1.1 (collectively referred to
herein as the “Assigned Permits”) is unlawful or is not permissible under any
agreement or under any Law, such terms for the purposes of this Agreement with
respect to any such Assigned Permits shall be deemed to mean and require (i) the
applicable Seller’s relinquishment of all of its right, title, benefit and
interest in and to and authority under, such Assigned Permits as of the Closing
and (ii) the issuance or grant to Purchaser by the appropriate Governmental
Entity or other third Person of a Permit conferring upon Purchaser, as of the
Closing, all right, title, benefit, interest and authority at least equal to
that relinquished by such Seller, as the case may be, including the right,
authority and approval for Purchaser to own and operate the Facilities and the
other Purchased Assets from and after the Closing in the same manner as the
Sellers prior to the Closing. For clarification purposes, the parties
acknowledge and agree that, to the extent permitted by Law, Purchaser shall have
the option to acquire or assume any Seller’s Medicare or Medicaid provider
numbers used in the operation of the Facilities or the conduct of the Business
or submit an application for new Medicare and Medicaid provider numbers with
respect to the operation of the Facilities or the conduct of the Business after
the Closing.

2



--------------------------------------------------------------------------------



 



1.2 Assets Not Being Transferred.

     Except for the Purchased Assets, on the Closing Date, the Sellers are not
selling, leasing, conveying, assigning, licensing, transferring or delivering to
Purchaser, and Purchaser is not purchasing or acquiring any other Assets of the
Sellers, including any of the Assets listed on Schedule 1.2.

1.3 Further Assurances.

     Each Seller shall and shall cause each Seller Subsidiary to, at any time
and from time to time during the period from and after the Closing until the
later of (i) the fourth anniversary of the Closing Date or (ii) such time as all
consents of any Governmental Entity or other third Person to the assignment of
the Assigned Contracts and Assigned Permits have been obtained, upon the request
of Purchaser, do, execute, acknowledge and deliver, and cause to be done,
executed, acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney or assurances as may be reasonably
required to sell, lease, convey, assign, license, transfer and deliver to
Purchaser, or to aid and assist in the collection of or reducing to possession
by Purchaser, of the applicable Purchased Assets, or to vest in Purchaser good
and marketable title to the Purchased Assets, free and clear of any and all
Encumbrances other than the Permitted Encumbrances identified on
Schedule 5.10(b).

1.4 Assignment of Contracts, Permits, Rights, Etc.

     (a) Notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute an agreement or attempted agreement to transfer,
sublease or assign any Assigned Contract (as defined below), any Assigned Permit
or Proceeding or right with respect to any benefit arising thereunder or
resulting therefrom, if an attempted transfer, sublease or assignment thereof,
without the required consent of any other party thereto or of any Governmental
Entity or other third Person, would constitute a breach thereof or in any way
affect the rights of Purchaser or any Seller thereunder or is unlawful or is not
permissible under any agreement or under any Law.

     (b) The parties understand and agree that, without limiting any
representation, warranty, condition, or indemnification contained in this
Agreement, if, as of the Closing, the Sellers shall not have effectively
obtained any or all consents of any third Person set forth on Schedule 5.3 to
the assignment of any of the New Management Agreements or any other Contract
that is listed on Schedule 1.1 as one of the Purchased Assets to be assigned to
Purchaser hereunder (collectively referred to herein as the “Assigned
Contracts”), in respect of which such third Person’s consent to assign is
required in order to preserve the value of such Assigned Contract for Purchaser
or otherwise, then the assignment by the applicable Seller and the assumption by
Purchaser of such Assigned Contract shall, notwithstanding anything to the
contrary in this Agreement, not become effective at the Closing or thereafter
until the applicable Seller shall have obtained the requisite consent (which
such Seller shall use Commercially Reasonable Efforts to obtain, together with
the cooperation of Purchaser), and such assignment and assumption shall become
effective as aforesaid subsequent to the Closing pursuant to such documentation
as shall be reasonably acceptable to Purchaser and the applicable Seller; and
the Sellers shall and shall cause their respective Seller Subsidiaries to not
take or permit any action

3



--------------------------------------------------------------------------------



 



which would impair the full force and effect of any such Assigned Contract, or
otherwise cause or permit the modification, amendment, or termination of any
such Assigned Contract (except insofar as consented to in writing by Purchaser,
which consent shall not be unreasonably withheld or delayed) until the effective
assignment thereof as aforesaid. The parties understand and agree that the
Sellers, subsequent to the Closing, shall not be entitled to any of the rights
and privileges under any Assigned Contract, all of which shall accrue to the
benefit of Purchaser, and the Sellers shall be deemed to hold any Assigned
Contracts subject to this Section 1.4(b) in trust for Purchaser. To the extent,
and only to the extent, that Purchaser is able to receive the economic rights
and privileges under an Assigned Contract, Purchaser shall be responsible for
the Assumed Liabilities, if any, arising under such Assigned Contract. To the
extent any Seller is unable to keep an Assigned Contract in full force and
effect and to otherwise enable Purchaser to receive the economic rights and
privileges under an Assigned Contract in accordance with the foregoing because
the Sellers have transferred to Purchaser certain Assets that are reasonably
necessary for the performance by such Seller of such Assigned Contract, then
Purchaser shall perform such Seller’s obligations under such Assigned Contract
using such Assets or otherwise as an independent contractor to such Seller at no
additional cost to such Seller. The Sellers shall jointly and severally pay and
discharge, and shall indemnify and hold harmless Purchaser from and against, any
and all costs, expenses and other Losses of seeking to obtain or obtaining any
consent or approval of any third Person set forth on Schedule 5.3, whether
before or after the Closing Date. Nothing in this Section 1.4 shall be deemed a
waiver by Purchaser of its right to have received at the Closing an effective
assignment of all of the Assigned Contracts and other Purchased Assets nor shall
this Section 1.4 be deemed to constitute an agreement to exclude from the
Purchased Assets any of the Assets listed on Schedule 1.1.

ARTICLE II
ASSUMED OBLIGATIONS; EXCLUDED OBLIGATIONS

2.1 Liabilities Being Assumed at Closing.

     On the terms and subject to the conditions contained in this Agreement,
simultaneously with the sale, lease, conveyance, assignment, license, transfer
and delivery to Purchaser of the Purchased Assets at the Closing, Purchaser
shall assume only the Liabilities of each of the Sellers listed on Schedule 2.1
(collectively, the “Assumed Liabilities”).

2.2 Liabilities Not Being Assumed.

     NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR IN ANY
RELATED DOCUMENT, EXCEPT FOR THE ASSUMED LIABILITIES ASSUMED PURSUANT TO SECTION
2.1, PURCHASER SHALL NOT ASSUME, PAY, BEAR, PERFORM OR DISCHARGE ANY LIABILITIES
OF THE SELLERS, THE TRUST OR ANY OF THEIR RESPECTIVE AFFILIATES (INCLUDING ANY
SELLER SUBSIDIARY) WHETHER OR NOT ARISING OUT OF OR RELATING TO THE PURCHASED
ASSETS OR THE BUSINESS OR ANY OTHER BUSINESS OF THE SELLERS, THE TRUST OR THEIR
RESPECTIVE AFFILIATES (INCLUDING ANY SELLER SUBSIDIARY), AND WHETHER ARISING OR
ASSERTED BEFORE OR AFTER THE CLOSING, INCLUDING ANY OF THE LIABILITIES OR
OBLIGATIONS LISTED ON

4



--------------------------------------------------------------------------------



 



SCHEDULE 2.2, ALL OF WHICH LIABILITIES SHALL FROM AND AFTER THE CLOSING REMAIN
THE EXCLUSIVE RESPONSIBILITY OF THE SELLERS, THE TRUST OR ANY OF THEIR
RESPECTIVE AFFILIATES (INCLUDING ANY SELLER SUBSIDIARY), AS APPLICABLE.

ARTICLE III
PURCHASE PRICE

3.1 Purchase Price.

     The aggregate consideration to be paid by Purchaser to the Sellers for the
Purchased Assets (the “Purchase Price”) shall be (i) US$416,500,000.00 (the
“Cash Payment”) subject to adjustment as provided in Sections 3.2, 3.3, 7.14,
10.3(d)(ii) and 10.3(f), plus (ii) US$55,000,000.00 (the “Loan Amount”), plus
(iii) the assumption of the Assumed Liabilities. The Purchase Price will be paid
as provided in Section 3.4.

3.2 Adjustments to the Purchase Price.

     (a) All income and expenses of the Sellers with respect to the Purchased
Assets identified on the Proration Schedule shall be prorated on a daily basis
between the Sellers and Purchaser as of 11:59 p.m. on the Closing Date (the
“Proration Time”). Such items to be pro rated shall consist of: (i) payments
under any Assigned Contract, if any, (ii) rents under the Leases and monthly
fees and other fees and charges under the Resident Agreements to which any
Seller is a party and other income, if any, including prepaid rents and other
amounts, (iii) ad valorem real and tangible personal property Taxes with respect
to the Purchased Assets, (iv) utility charges, if any, (v) insurance or other
charges with respect to any of the Purchased Assets, or (vi) any other items the
parties mutually determine to be necessary. Purchaser and the Sellers shall
prepare a proposed schedule or schedules (the “Proration Schedule”) prior to the
Closing, including the items listed above and any other items the parties
mutually determine to be necessary. The Sellers and Purchaser shall use
Commercially Reasonable Efforts to finalize and agree on the Proration Schedule
at least two Business Days prior to the Closing.

     (b) Any escrow accounts held by any utility companies or other third
Persons, any cash deposits made by or on behalf of any of the Sellers prior to
the Closing to secure obligations under any Assigned Contracts and any reserve
funds which are on deposit for the states of Florida or California, or any other
states requiring such reserve deposits, and any funds held in resident trust
funds, shall be paid to the Sellers or, if assigned to Purchaser, the Sellers
shall receive a credit (i.e., an increase in the Purchase Price) in the amount
thereof at the Closing.

     (c) The parties agree that any amounts that may become due under
Section 3.2(a) or (b) shall be paid at the Closing as can best be determined. A
post-Closing reconciliation of pro-rated items shall be made by the parties
within 75 days after the Closing and any amounts due at that time shall be
promptly forwarded to Purchaser, on the one hand, or the Representative (as
agent for the Sellers), on the other hand, in a lump sum payment. Any additional
amounts which may become due after such determination shall be forwarded at the
time they are received. Any amounts due under Section 3.2(a) or (b) which cannot
be determined within 75 days after the

5



--------------------------------------------------------------------------------



 



Closing shall be reconciled as soon thereafter as such amounts can be
determined. Subject to any applicable privileges (including attorney-client
privilege), (i) each of the Sellers and the Trust agrees that Purchaser shall
have the right to audit the applicable records of the Sellers in connection with
any such post-Closing reconciliation, and (ii) Purchaser agrees that the Sellers
shall have the right to audit the applicable records of Purchaser in connection
with any such post-Closing reconciliation.

     (d) The Sellers shall be responsible for all expenses of the Purchased
Assets attributable to the period prior to and including the Proration Time. For
the avoidance of doubt, any Entrance Fees or Resident Deposits received by
Purchaser after the Closing Date, or Resident Deposits received by Purchaser on
or prior to the Closing Date, in either case pursuant to Resident Agreements
entered into by any Seller or any Affiliate of any Seller on or prior to the
Closing Date shall not be pro rated pursuant to Section 3.2(a) or otherwise
subject to payment or reimbursement to Sellers under any other provision of this
Agreement (including Section 3.2(b)).

     (e) Purchaser shall receive all income from the Purchased Assets
attributable to the period after the Proration Time and shall, except as
otherwise provided for in this Agreement, be responsible for all expenses of the
Purchased Assets attributable to the period after the Proration Time. In the
event any Seller receives any payment from a resident for rent due for any
period after the Proration Time, the Sellers shall promptly forward or cause to
be forwarded such payment to Purchaser. In addition, in the event any Seller has
received any prepaid rent from a resident for any period from and after the
Proration Time, the Sellers shall promptly forward or cause to be forwarded to
Purchaser such prepaid rent.

     (f) Notwithstanding anything to the contrary in this Agreement, this
Section 3.2 shall not apply to any Purchased Accounts Receivable of the Sellers.

3.3 Entrance Fee Liability Adjustment.

     At the Closing, the Purchase Price shall be reduced in accordance with this
Section 3.3 by an amount equal to US$3,300,000.00 less all Entrance Fee refund
obligations actually paid by the Sellers after November 1, 2004 and prior to the
Closing in respect of the US$2,003,597.00 in Entrance Fee refund obligations at
the Logan Square East Facility and the Millbrook Facility, as reflected on
Schedule 3.3, that were triggered prior to November 1, 2004 but not paid prior
to November 1, 2004. At least one Business Day prior to the Closing Date, the
Sellers shall deliver to Purchaser documentation reasonably acceptable to
Purchaser that evidences the actual payment since November 1, 2004 of any such
Entrance Fee refund obligations specified on Schedule 3.3 for purposes of
determining the amount of the purchase price adjustment under this Section 3.3.

3.4 Payment of Purchase Price at Closing.

     At the Closing, subject to the satisfaction or waiver (to the extent
permitted by applicable Law) of the conditions to Closing set forth in Article X
(including the consummation of the arrangements contemplated in
Section 10.1(e)), and subject to and in accordance with the other terms and
conditions of this Agreement, an amount equal to the Cash Payment (plus or minus
the amount of any adjustments pursuant to Section 3.2, 3.3, 7.14, 10.3(d)(ii) or
10.3(f)) shall be paid

6



--------------------------------------------------------------------------------



 



by Purchaser to or for the benefit of the Sellers by wire transfer of
immediately available funds to the account designated in writing by the
Representative at least three Business Days prior to the Closing.

3.5 Allocation of Purchase Price.

     Purchaser shall prepare an allocation of the Purchase Price (and all other
capitalized costs) among the Purchased Assets in accordance with Code
Section 1060 and the Treasury regulations thereunder (and any similar provisions
of state, local or foreign Law, as appropriate). Within 15 days of the
determination of any adjustments pursuant to Section 3.2(c) or 7.14, Purchaser
shall deliver to the Sellers such allocation. The Sellers shall within 5 days
after receipt of such allocation give written notice to Purchaser of their
agreement or disagreement with such allocation. If the Sellers object to
Purchaser’s allocation, the Sellers shall give Purchaser written notice of the
objections and the Sellers and Purchaser shall use Commercially Reasonable
Efforts to resolve the differences. If within 30 days after the date on which
the Sellers have given Purchaser notice of any objections, the parties have not
adopted the allocation, any dispute related thereto shall be referred to an
accounting firm selected by Purchaser and the Representative (or, if Purchaser
and the Representative are unable to agree, an independent accounting firm
selected by Purchaser’s and the Sellers’ independent accounting firms) (such
firm, the “Accounting Firm”) and resolved within 30 days after such referral.
The Accounting Firm’s determination shall be final, binding and conclusive upon
Purchaser, the Sellers, and their respective Affiliates. The costs, expenses,
and fees of the Accounting Firm shall be borne equally by the parties. The
resulting allocation, whether or not objected to by the Sellers or as determined
by the Accounting Firm, is referred to as the “Allocation Agreement”. Purchaser,
each of the Sellers, and their respective Affiliates shall be bound by the
Allocation Agreement and shall, as applicable, (a) complete and execute a
Form 8594 Asset Acquisition Statement under Code Section 1060 promptly upon
receipt of such allocation, in a manner consistent with the Allocation
Agreement, (b) file a copy of such form with their respective tax returns for
the period which includes the Closing, and (c) act in accordance with such
allocation in the preparation of all financial statements and filing of all Tax
Returns. None of the parties hereto shall take any action or position or cause
their Affiliates to take any action or position inconsistent for tax or
accounting purposes with the Allocation Agreement prepared in accordance with
this Section 3.5, unless otherwise required by the relevant taxing authority.

ARTICLE IV
THE CLOSING

4.1 The Closing.

     The closing (the “Closing”) of the transactions contemplated by this
Agreement shall take place at the offices of Hogan & Hartson L.L.P., 555
Thirteenth Street, N.W., Washington D.C. 20004, at 10:00 a.m. (Washington, D.C.
time) on the last Business Day of the month in which the fulfillment or waiver
(to the extent permitted by applicable Law) of the conditions set forth in
Article X (other than those conditions which by their nature are intended to be
fulfilled at the Closing) occurs or such other place or time or on such other
date as Purchaser and the Representative may mutually agree in writing (the
“Closing Date”).

7



--------------------------------------------------------------------------------



 



4.2 Closing Deliveries by the Sellers and the Greenbriar Stockholders.

     At the Closing, the Sellers and/or the Greenbriar Stockholders, as the case
may be, shall deliver to Purchaser:

     (a) one or more bills of sale for all of the Purchased Assets which are
tangible personal property in substantially the form attached hereto as
Exhibit 4.2(a) (the “Bills of Sale”), executed by each of the Sellers;

     (b) one or more assignments of all of the Purchased Assets which are
intangible personal property in substantially the form attached hereto as
Exhibit 4.2(b), which assignment shall also contain Purchaser’s undertaking and
assumption of the Assumed Liabilities (the “Assignment and Assumption
Agreements”), executed by each of the Sellers;

     (c) (i) such other deeds, bills of sale, assignments, certificates of
title, title affidavits, Documents and other instruments of transfer and
conveyance as may reasonably be requested by Purchaser, including warranty deeds
with respect to the Purchased Real Property, each in form and substance
acceptable to Purchaser and its legal counsel (which acceptance shall not be
unreasonably withheld or delayed) and executed by each of the Sellers and,
(ii) with respect to the Condominium Facilities, such assignments of declarant
rights and other assignments necessary to convey to Purchaser all of the rights
of the applicable Seller with respect to the Condominium Facilities and under
the applicable Condominium Documents, each in form and substance reasonably
acceptable to Purchaser and its legal counsel (which acceptance shall not be
unreasonably withheld or delayed) and executed by the applicable Seller;

     (d) a certificate of non-foreign status under Section 1445 of the Code,
complying with the requirements of the Income Tax Regulations promulgated
pursuant to such Section from each Seller conveying Purchased Real Property;

     (e) evidence that the agreements listed on Schedule 4.2(e) have been
replaced with new arrangements mutually acceptable to Purchaser and the other
parties thereto, assigned to Purchaser or terminated, as Purchaser shall direct;
it being understood that with respect to arrangements with FOC NY regarding the
Millbrook and RiverVue Facilities, to the extent that Assets of FOC NY that are
used in the operation of the Business at the Millbrook and RiverVue Facilities
(other than intercompany accounts, whether or not represented by promissory
notes) are not included as Purchased Assets under this Agreement, such Assets
shall be conveyed to Purchaser at the Closing (or at such later time, if
alternative arrangements are entered into between Purchaser and FOC NY as
contemplated above), without the payment by Purchaser of additional
consideration therefore;

     (f) the certificates, consents and other Documents referred to herein,
including in Section 10.2, as then deliverable by the Sellers, the Trust and the
Greenbriar Stockholders;

     (g) such landlord estoppel certificates and property owner association
estoppel certificates as Purchaser may reasonably request, executed by the
applicable landlord or property owner association; and

8



--------------------------------------------------------------------------------



 



     (h) evidence reasonably satisfactory to Purchaser of the permanent waiver
or other cancellation or termination of the right of first refusal previously
granted by Episcopal Retirement Community, Inc. to Clinic Building Associates,
Ltd. with respect to the Canterbury Facility.

4.3 Closing Deliveries by Purchaser.

     At the Closing, Purchaser shall deliver to or for the benefit of the
Sellers (unless otherwise noted):

     (a) an amount equal to the Cash Payment (plus or minus the amount of any
adjustments pursuant to Section 3.2, 3.3, 7.14, 10.3(d)(ii) or 10.3(f)), by wire
transfer of immediately available funds to the account designated pursuant to
Section 3.4;

     (b) the Assignment and Assumption Agreements executed by Purchaser; and

     (c) the certificates, consents and other Documents referred to herein,
including in Section 10.4, as then deliverable by Purchaser.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND THE TRUST

     Each Seller and the Trust hereby jointly and severally represents and
warrants to Purchaser (and in the case of Sections 5.1, 5.2, 5.4 and 5.30 only,
the Greenbriar Stockholders severally, but not jointly, represent and warrant to
Purchaser, as to Greenbriar) as follows:

5.1 Organization, Power, Authority and Good Standing.

     (a) Each Seller that is a corporation, is duly organized, and each Seller
is validly existing and in good standing under the Laws of its jurisdiction of
incorporation or organization. Each Seller has the necessary corporate, limited
liability company or partnership power and authority to execute, deliver and
perform its obligations under this Agreement and each of the Related Documents
to which it is or will be a party and to consummate the transactions
contemplated hereby and thereby. Each Seller has all necessary corporate,
limited liability company, or partnership power and authority and all Permits
required to own, lease and operate its Assets and to carry on its business as
currently conducted.

     (b) Each Seller is duly qualified and in good standing to transact business
as a foreign Person in those jurisdictions set forth opposite its name on
Schedule 5.1(b), which constitute all the jurisdictions in which the character
of the property owned, leased or operated by such Seller or the nature of the
business or activities conducted by such Seller makes such qualification
necessary, except where the failure to be so qualified or in good standing would
not reasonably be expected to have a material adverse effect on the business,
operations, Assets, liabilities, financial condition or results of operations of
such Seller.

     (c) The execution and delivery by each of the Sellers and the Trust of this
Agreement and each Related Document to which it is or will be a party, the
performance of its obligations

9



--------------------------------------------------------------------------------



 



hereunder and thereunder and the consummation by it of the transactions
contemplated hereby and thereby have been duly and validly authorized and
approved by all necessary action on the part of such Seller and the
stockholders, members, partners or trustees thereof, none of which actions have
been modified or rescinded and all of which actions remain in full force and
effect. Each of the Greenbriar Stockholders has the full and unrestricted right,
power and authority and the requisite capacity to execute and deliver this
Agreement and the Related Documents to which he is or will be a party, to
perform his obligations under this Agreement and any Related Document to which
he is a party, and to consummate the transactions contemplated hereby and
thereby. This Agreement and each Related Document to which any Seller, the Trust
or the Greenbriar Stockholders is or will be a party has been or upon the
execution thereof will be, duly and validly executed and delivered by a duly
authorized representative of each Seller and the Trust and by such Greenbriar
Stockholder, and constitutes, or upon its execution and delivery will
constitute, a valid and binding obligation of such Seller, the Trust and such
Greenbriar Stockholder, enforceable against such Seller, the Trust and such
Greenbriar Stockholder in accordance with its terms.

     (d) Each Seller has not, within the last five years, (i) used any trade
names or assumed names other than the trade names or assumed names set forth
opposite its name on Schedule 5.1(d) or (ii) operated any business other than
the Business.

5.2 Authority; No Conflicts.

     Except as set forth on Schedule 5.2, neither the execution, delivery or
performance by any Seller, the Trust or the Greenbriar Stockholders of this
Agreement and each Related Document to which it or he is or will be a party, nor
the consummation of the transactions contemplated hereby and thereby by any
Seller, the Trust or the Greenbriar Stockholders will (with or without notice or
lapse of time, or both): (i) breach or violate any provision of the certificate
or articles of incorporation, bylaws, operating agreement, partnership agreement
or other organizational documents of a Seller or the Trust or any resolution
adopted by the board of directors or a stockholder, member, partner or trustee
of such Seller or the Trust; (ii) breach or violate any applicable Law;
(iii) conflict with, result in a breach of or constitute a default under, or
give rise to any right of termination, cancellation, modification or
acceleration of, any Contract to which a Seller, the Trust or any of their
respective Affiliates is a party or by which any of their respective properties
or Assets may be bound or affected; or (iv) result in the imposition or creation
of any Liability on any Seller or any Seller Subsidiary or any Encumbrance upon
or with respect to any of the Purchased Assets, or result in or permit the
acceleration of any indebtedness or other obligation of any Seller or any of its
Affiliates pursuant to any of the foregoing.

5.3 Consents and Authorizations.

     Except as set forth on Schedule 5.3, any filings or approvals required
under the Hart-Scott-Rodino Act, and any filings or approvals listed on
Schedule 6.4, no consent, approval, Permit, Order, notification or authorization
of, or any exemption from or registration, declaration or filing with, any
Governmental Entity or any other third Person is required in connection with the
execution, delivery and performance by each Seller, the Trust and the Greenbriar
Stockholders of this Agreement or any Related Document to which it is or will be
a party or the

10



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated hereby or thereby, including
consents, approvals, notifications, authorizations or determinations from
parties to Contracts.

5.4 Ownership of the Sellers.

     The Trust owns one hundred percent (100%) of the ownership interests in
each Seller, except that the Greenbriar Stockholders own one hundred percent
(100%) of the ownership interests in Greenbriar and own one hundred percent
(100%) of the ownership interests in FOC NY. All transfers of Equity Interests
in the Sellers to the Trust within the 12 months immediately prior to the date
of this Agreement were made in accordance with applicable Law.

5.5 Books and Records.

     The Books and Records are true and complete in all material respects and
have been maintained in accordance with sound business practices, and reasonably
reflect, in reasonable detail, all material transactions involving the Assets of
the Sellers and any Seller Subsidiary, including the Purchased Assets, the
Assumed Liabilities and the Business. Each Seller and each Seller Subsidiary has
made and kept books, records and accounts which, in reasonable detail,
accurately reflect, in all material respects, its transactions and the
disposition of its Assets to permit preparation of financial statements in
conformity with GAAP.

5.6 Financial Information.

     (a) Schedule 5.6(a) contains true, correct and complete copies of the
following: (i) the audited balance sheet of FCC and its consolidated
Subsidiaries as of June 30, 2004, and the related audited statements of
operations and cash flows of FCC and its consolidated Subsidiaries for the
fiscal years then ended, including the footnotes thereto, as audited by (and
together with the report of their audit) Ernst & Young LLP (all of foregoing
being hereinafter collectively called the “Audited Seller Financial
Statements”); (ii) the audited balance sheets of (A) the Washington House
Facility and (B) the Carlotta Facility as of June 30, 2004, and the related
audited statements of operations and cash flows of (A) the Washington House
Facility and (B) the Carlotta Facility for the fiscal years then ended,
including the footnotes thereto, as audited by (and together with the report of
their audit) Ernst & Young LLP (all of foregoing being hereinafter collectively
called the “Audited Facility Financial Statements”); and (iii) the unaudited
balance sheet of the Trust and its consolidated Subsidiaries as of October 31,
2004, and the unaudited statements of operations and cash flows of the Trust and
its consolidated Subsidiaries for the three months then ended (all of the
foregoing being hereinafter collectively referred to as the “Unaudited Seller
Financial Statements” and, collectively with the Audited Seller Financial
Statements and the Audited Facility Financial Statements, the “Seller Financial
Statements”).

     (b) The Audited Seller Financial Statements fairly present the financial
position of FCC and its consolidated Subsidiaries as of the dates indicated and
the results of operations of FCC and its consolidated Subsidiaries for the
periods indicated. The Audited Facility Financial Statements fairly present the
financial position of (A) the Washington House Facility and (B) the Carlotta
Facility as of the dates indicated and the results of operations of (A) the
Washington House Facility and (B) the Carlotta Facility for the periods
indicated. The Unaudited Seller

11



--------------------------------------------------------------------------------



 



Financial Statements fairly present the financial position of the Trust and its
consolidated Subsidiaries as of the dates indicated and the results of
operations of the Trust and its consolidated Subsidiaries for the periods
indicated. The Seller Financial Statements (x) have been prepared in accordance
with GAAP consistently applied throughout the periods covered thereby, subject,
in the case of the Unaudited Seller Financial Statements, to normal recurring
year-end adjustments (the effect of which will not, individually or in the
aggregate, be significant) and the absence of notes (that, if presented, would
not differ materially from those included in the Audited Seller Financial
Statements) and (y) are complete and correct in all material respects and have
been prepared in accordance with the Books and Records of the Sellers.

     (c) The historical financial information for each Facility delivered to
Purchaser and listed on Schedule 5.6(c) presents fairly in all material respects
the financial matters set forth therein for the Facilities covered thereby; it
being understood that such information is unaudited and subject to normal
recurring year-end adjustments (the effect of which will not, individually or in
the aggregate, be significant).

5.7 Absence of Undisclosed Liabilities.

     Except as set forth on Schedule 5.7, the Sellers have no material
Liabilities, whether accrued, contingent or otherwise (and to the knowledge of
the Sellers, there are no threatened charges, complaints, Proceedings or demands
against any Seller giving rise to any Liability), except for Liabilities
disclosed or reserved against in the balance sheets included in the Seller
Financial Statements and current liabilities incurred in the ordinary course
since the date of the most recent balance sheet included in the Seller Financial
Statements (none of which relates to any breach of contract, breach of warranty,
tort, infringement, or violation of Law, or arose out of any charge, complaint,
Proceeding or demand, or are, either individually or in the aggregate,
material).

5.8 Absence of Changes.

     Since June 30, 2004, except as set forth on Schedule 5.8 and except to the
extent expressly contemplated or required by this Agreement, the Sellers have
operated the Business in the ordinary course, consistent with past practice,
and, subject to those exceptions, there has not been:

     (a) any material adverse effect on the Assets, business, operations,
financial condition or results of operations of the Sellers or the Business;

     (b) any damage, destruction or loss (whether or not covered by insurance)
with respect to any material Assets of any of the Sellers;

     (c) any change by any of the Sellers in its accounting methods, principles
or practices;

     (d) any redemption, purchase or other acquisition of any interests in any
Seller or any payment by a Seller to any of its Affiliates;

12



--------------------------------------------------------------------------------



 



     (e) any increase in the benefits under, or the establishment or amendment
of, any bonus, insurance, severance, deferred compensation, pension, retirement,
profit sharing, option (including the granting of options, appreciation rights,
performance awards or restricted stock or membership awards), stock or
membership purchase or other employee benefit plan, or any other increase in the
compensation payable or to become payable to members, stockholders, managers,
directors, officers or employees of any Seller, except as set forth on
Schedule 5.8 and except for increases in salaries or wages payable or to become
payable in the ordinary and usual course to employees of a Seller who are not
members, stockholders, managers, directors or officers of such Seller;

     (f) any transaction or Contract material to any Seller or any commitment
for the same, entered into by a Seller other than in the ordinary and usual
course;

     (g) any transfer, Encumbrance or disposition by any Seller of any of its
Assets, other than in the ordinary and usual course and not material, either
individually or in the aggregate;

     (h) any receipt by any Seller of written or, to the knowledge of the
Sellers, oral, notice that any Contract or arrangement to which such Seller is a
party relating to the Purchased Assets, the Assumed Liabilities or the Business
has been or will be canceled;

     (i) any issuance by any Seller of any bond, note, option, warrant or other
corporate security or membership or partnership interest;

     (j) (i) any individual capital expenditure by any Seller in excess of
$250,000 or (ii) any individual commitment by any Seller to make any such
capital expenditure in excess of $100,000, in either case not included in the
Sellers’ fiscal year 2005 capital expenditure budget attached to Schedule 5.8
(the “Seller 2005 Capital Expenditure Budget”);

     (k) any payment of, or incurrence of liability to pay, any Taxes, other
than those arising and discharged or to be discharged in the ordinary and usual
course;

     (l) any loans made by any Seller to any Person, including any Affiliate,
member, stockholder, manager, director, employee or officer of any Seller, in
excess of $100,000 individually or $250,000 in the aggregate;

     (m) any incurrence of indebtedness by any Seller for borrowed money or
commitment by any Seller to borrow money other than in the ordinary and usual
course;

     (n) any payment of management fees to any Affiliate (other than in
accordance with the terms of the Existing Management Agreements as they exist on
the date hereof); or

     (o) any authorization, approval, agreement or commitment by any Seller to
take any action described in subparagraphs (c) through (n) above.

13



--------------------------------------------------------------------------------



 



5.9 Tax Matters.

     Except as set forth on Schedule 5.9,

     (a) All Taxes owed by the Sellers and the Seller Subsidiaries (whether or
not shown on any Tax Return) have been paid and will be paid for all periods
ending on or prior to the Closing Date. Each of the Sellers and their respective
Seller Subsidiaries have properly and timely filed and will, prior to the
Closing, properly and timely file, all Tax Returns they were required to file.
None of the Sellers or any Seller Subsidiaries is the beneficiary of any
extension of time within which to file any Tax Return. No claim has ever been
made by an authority in a jurisdiction where the Sellers or the Seller
Subsidiaries do not file Tax Returns that the Sellers or any Seller Subsidiaries
are or may be subject to taxation by that jurisdiction. There are no liens on
any of the Assets of the Sellers or any Seller Subsidiaries that arose in
connection with any failure (or alleged failure) to pay any Tax.

     (b) Each of the Sellers and the Seller Subsidiaries has withheld and paid
all Taxes required to have been withheld and paid in connection with any amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third Person, and all Forms W-2 and 1099 required with respect thereto
have been properly completed and timely filed.

     (c) Neither the Trust nor any officer or director (or employee responsible
for Tax matters) of the Sellers or any Seller Subsidiaries expects any authority
to assess additional Taxes for any period for which Tax Returns have been filed.
There is no dispute or claim concerning any Tax Liability of the Sellers or any
Seller Subsidiaries either (A) claimed or raised by any authority in writing or
(B) as to which the Trust or the directors and officers (and employees
responsible for Tax matters) of the Sellers or the Seller Subsidiaries has
knowledge based upon personal contact with any agent of such authority.

     (d) Neither the Sellers nor any Seller Subsidiaries has waived any statute
of limitations in respect of Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency.

     (e) The unpaid Taxes of the Sellers and the Seller Subsidiaries (A) did
not, as of the date of the Unaudited Seller Financial Statements, exceed the
reserve for Tax Liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the Unaudited Seller Financial Statements (rather than any notes
thereto) and (B) do not exceed that reserve as adjusted for the passage of time
through the Closing Date in accordance with past custom and practice of the
Sellers and the Seller Subsidiaries in filing their Tax Returns.

     (f) None of the Assumed Liabilities is an obligation to make a payment that
is not deductible under Code Section 280G. The Sellers have not been for any tax
year for which the statute of limitations is open a party to any Tax allocation
or sharing agreement. The Sellers have not been members of any Affiliated Group
filing a consolidated federal income Tax Return (other than a group the common
parent of which was FCC) and have no Liability for the Taxes of any Person under
Treasury Regulation Section 1.1502-6 (or any similar provision of state, local,
or foreign Law), as a transferee or successor, by contract, or otherwise.

14



--------------------------------------------------------------------------------



 



     (g) None of the Purchased Assets is “tax-exempt use property” within the
meaning of Section 168(h) of the Code. None of the Sellers or any of Seller
Subsidiary is a foreign person within the meaning of Section 1.1445-2(b) of the
Regulations under Section 1445 of the Code.

5.10 Title to Purchased Assets and Related Matters.

     (a) Except for the Assets identified on Schedule 5.10(a), the Purchased
Assets constitute all Assets that are necessary for the operation of the
Facilities and the conduct of the Business in the manner currently operated and
conducted by the Sellers.

     (b) Each of the Sellers has, and at the Closing Purchaser will receive,
good and marketable title to all of the Purchased Assets identified on
Schedule 1.1 as owned by such Seller, and the Purchased Assets are free and
clear of all Encumbrances, except for Permitted Encumbrances existing on the
date hereof described on Schedule 5.10(b) and except with respect to those
Purchased Assets that constitute Purchased Real Property as to which
Section 10.3 shall apply. There are no outstanding rights, options, agreements
or other commitments giving any Person any current or future right to require
any Seller or, following the Closing Date, Purchaser, to sell or transfer to
such Person or to any third Person any interest in any Seller or in any of the
Purchased Assets, including any Facility. All of the Purchased Assets which are
material to the conduct of the Business at any Facility are in good operating
condition and repair (normal wear and tear excepted) and are suitable for the
uses for which they are used or intended to be used in the Business and the
operation of the Facilities.

     (c) The tangible Purchased Assets are located in the States and at the
addresses set forth on Schedule 5.10(c).

5.11 Leases.

     Schedule 5.11 is a true and complete list of (i) all real property Leases
under which any of the Sellers is a lessor or lessee and (ii) all other Leases
under which any of the Sellers is a lessor or lessee (A) providing for annual
lease payments to or by any Seller or Seller Subsidiary in excess of $100,000 or
(B) for a term of more than one year and not terminable by such Seller or Seller
Subsidiary by notice of not more than 60 days for a cost of less than $25,000.
All such Leases are valid and binding and in full force and effect in accordance
with the terms thereof and, except as set forth on such Schedule 5.11, have not
been modified, amended, nor any provision thereof waived and constitute the
entire agreement between the lessor and lessee thereunder with respect to the
premises demised thereunder. The lessors under the Leases are holding security
deposits in the amounts set forth on Schedule 5.11. None of the Sellers is in
default in any material respect under any such Lease, nor to the knowledge of
the Sellers, does any condition exist that, with or without notice or lapse of
time or both, would constitute a material default thereunder. To the knowledge
of the Sellers, no other party to any such Lease (i) is in default thereunder in
any material respect or (ii) has threatened to cancel or otherwise terminate any
such Lease. All premises leased under the Leases are in appropriate condition
and repair and are suitable for the conduct of the Business and the operation of
the Facilities. True and complete copies of all Leases listed on Schedule 5.11
shall have been furnished or made available to Purchaser during the Due
Diligence Period.

15



--------------------------------------------------------------------------------



 



5.12 Facilities; Management Agreements.

     Schedule 5.12 sets forth a true, correct and complete list of each Senior
Living Facility operated, managed or leased by the Sellers or any Seller
Subsidiary, and indicates, among other things, the ownership and location
thereof as well the number of units occupied/unoccupied as of a recent date set
forth on such Schedule, organized by unit type. Except for the Existing
Management Agreements and the New Management Agreements, as applicable, no
Contract provides for the management or operation of any of the Facilities.
There are no currently deferred or accrued distributions or other amounts
currently owing or due to any “licensee” under any Existing Management Agreement
(whether such currently deferred or accrued distribution or other amounts
currently owning or due are payable now or at some future date).

5.13 Assigned Contracts.

     (a) Schedule 5.13 is a true and complete list, as of the date hereof, of
each of the following Contracts relating to the Business to which any Seller or
any Seller Subsidiary is a party or by which any Seller (or any Seller
Subsidiary) or any of its properties, rights or assets is subject or by which
any thereof is bound, other than the Leases and the Existing Management
Agreements (collectively, the “Seller Contracts”): (i) each Contract to which a
Seller or Seller Subsidiary is a party which (A) provides for aggregate annual
payments or receipts by a Seller or Seller Subsidiary of $100,000 or more or
(B) is not terminable by such Seller or Seller Subsidiary by notice of not more
than 60 days for a cost of less than $25,000; (ii) each Contract containing a
covenant not to compete or other similar covenant restricting the ability of any
Seller or Seller Subsidiary to compete or conduct the Business in any manner or
place; (iii) each Contract under which a Seller or Seller Subsidiary has
borrowed any money from, or issued any note, bond, debenture or other evidence
of indebtedness to, any Person or any other note, bond, debenture or other
evidence of indebtedness of such Seller or Seller Subsidiary in any such case
which, individually, is in excess of $100,000; (iv) each Contract under which
(A) any person has directly or indirectly guaranteed Liabilities of a Seller or
Seller Subsidiary or (B) a Seller or Seller Subsidiary has directly or
indirectly guaranteed Liabilities of any Person; (v) each Contract providing for
(A) indemnification by a Seller or Seller Subsidiary of any current or former
employee, officer, director or consultant or (B) indemnification by a Seller or
Seller Subsidiary of any Person with respect to material Liabilities relating to
any current or former business of a Seller, Seller Subsidiary or any predecessor
Person (other than, in the case of (B), contracts providing for indemnification
made in the ordinary course of business consistent with past practice);
(vi) each Contract for the purchase or sale of any real or material personal
property; (vii) each joint venture or partnership agreement or arrangement or
other agreement or arrangement involving the sharing of profits or losses;
(viii) each health insurance benefit agreement with the United States Department
of Health and Human Services; (ix) each Medicare or Medicaid provider agreement
with respect to the Facilities; (x) each managed care or other third party payor
Contract (e.g., private insurance carriers or health maintenance organizations),
in each case which provides for aggregate payments or receipts in excess of
$100,000 annually; (xi) each Contract with any hospital, physician, nursing
facility, home health entity, durable medical equipment provider or pharmacy or
any other Person involving patient care, including physical therapy and home
care, in each case which provides for aggregate payments or receipts

16



--------------------------------------------------------------------------------



 



in excess of $100,000 annually; (xii) each Contract with any referral source; or
(xiii) and any other Contract that is material to the Business.

     (b) Except as set forth on Schedule 5.13, all of the Assigned Contracts are
duly and validly executed by a Seller and have been executed by the other
parties thereto, are in full force and effect, constitute legal, valid and
binding obligations of the respective parties thereto, and are enforceable in
accordance with their respective terms. Except as set forth on Schedule 5.13,
each Seller (and any Seller Subsidiary party thereto) has in all material
respects performed all of the obligations required to be performed by it to date
under each such Assigned Contract. Except as set forth on Schedule 5.13, to the
knowledge of the Sellers, no event has occurred which, with or without notice or
the passage of time or both, constitutes or would constitute a material breach
or default by a Seller or any other party under any Assigned Contract or permit
any other party to accelerate, terminate, cancel or modify such Assigned
Contract. Except as set for on Schedule 5.13, to the knowledge of the Sellers,
there has been no threatened cancellations by any third Person of any Assigned
Contract. None of the parties to any of the Assigned Contracts has a right to
terminate the Assigned Contract prior to the expiration of the current term
thereof (other than as a result of the breach thereof occurring after the
Closing). True and complete copies of all Assigned Contracts, including all
amendments, waivers and modifications thereto, shall have been furnished or made
available to Purchaser during the Due Diligence Period.

5.14 Resident Agreements.

     Schedule 5.14 sets forth a true and correct “rent roll” for each Facility
(collectively, the “Rent Roll”) as of the most recent practicable date (as
identified on Schedule 5.14). All Resident Agreements are evidenced by a written
agreement either (i) in one of the forms of resident agreement attached to
Schedule 5.14 or (ii) containing terms that are substantially similar to the
terms set forth in one of the forms of resident agreement attached to
Schedule 5.14 and not containing provisions that impose any obligations on the
part of any Seller that differ in any material respect from the type or nature
of the obligations on the part of any Seller included in any of the forms of
resident agreement attached to Schedule 5.14. No Seller is in default under any
of its obligations under any Resident Agreement, except where such default would
not have a material adverse effect on the Assets of such Seller or the Business
conducted by such Seller, and, except as set forth on the Rent Roll (or the
Closing Rent Roll, as defined in Section 10.2(m), as applicable), no Seller has
any knowledge of any material default on the part of any other party thereto.
All of the Resident Agreements identified on the Rent Roll are currently in full
force and effect as of the date of the Rent Roll or the Closing Rent Roll, as
applicable.

5.15 Real Property.

     (a) Except for the real property listed on Schedule 1.1 as among the
Purchased Assets to be transferred to Purchaser hereunder (collectively referred
to herein as the “Purchased Real Property”), the Sellers and the Seller
Subsidiaries do not own any interest in real property. With respect to the
Purchased Real Property, except as set forth on Schedule 5.15(a): (i) no portion
thereof is subject to any pending condemnation, fire, health, safety, building,
environmental, hazardous substances, pollution control, zoning or other land use
regulatory Proceedings or Proceeding by any public or quasi-public authority and
there is no threatened

17



--------------------------------------------------------------------------------



 



condemnation or Proceeding with respect thereto which would have a material
adverse effect on the use and operation of any portion of the Purchased Real
Property for its intended purpose; (ii) there are no Contracts to which any of
the Sellers or any of their Affiliates is a party, granting to any party or
parties except such Seller the right of use or occupancy of any portion of the
parcels of the Purchased Real Property, except for any Contracts useful in the
conduct of the Business and (A) for a term of less than one year or terminable
by such Seller or Seller Subsidiary by notice of not more than 60 days for a
cost of not more than $25,000, or (B) not relating to a portion of the parcels
that is material to the principal use of such parcel, or (C) not relating to any
use or occupancy that could materially impair the use or occupancy of a parcel
by any Seller; (iii) there are no parties in possession of the Purchased Real
Property except the Sellers; (iv) no notice of any contemplated special
assessment has been received by the Sellers or the Trust and, to the knowledge
of the Sellers, there is no threatened special assessment pertaining to any of
the Purchased Real Property and (v) none of the Sellers or the Trust has
received any notice of a violation or claimed violation of any Real Property
Law. All Permits, certificates, easements and rights of way, including proof of
dedication, required from all Governmental Entities having jurisdiction over the
Purchased Real Property for the use and operation of the Purchased Real Property
as currently used and to ensure vehicular and pedestrian ingress to and egress
from the Purchased Real Property have been obtained. No portion of the Purchased
Real Property has suffered any material damage by fire or other casualty which
has not heretofore been repaired. Except as set forth on Schedule 5.15(a),
(i) there are no material physical or mechanical defects in any of the Purchased
Real Property and the Purchased Real Property is in good operating condition and
repair, reasonable wear and tear excepted; (ii) there are no unsatisfied
requests for any material repairs, restorations or improvements to the Purchased
Real Property from any Person, including any Governmental Entity; and
(iii) there are no ongoing material repairs to the Purchased Real Property being
made by or on behalf of any of the Sellers.

     (b) Except as described on Schedule 5.15(b), each Facility is an
independent unit which as of the date hereof does not rely on any facilities
(other than the facilities of public utility, sewer and water companies) located
on any property not included in such Facility (i) to fulfill any zoning,
building code, or other municipal or governmental requirement, or (ii) for
structural support or the furnishing of any essential building systems or
utilities, including, but not limited to, electric, plumbing, mechanical,
heating, ventilating and air conditioning systems. No building or other
improvements not included in the Facilities relies on any part of the Facilities
to fulfill any zoning, building, code or other municipal or governmental
requirement or for structural support or the furnishing of any essential
building systems or utilities.

     (c) Each Facility has adequate water supply, storm and sanitary sewer
facilities, adequate access to telephone, gas (but only where such Facility is
served by a natural gas utility) and electricity connections, adequate fire
protection, drainage, means of ingress and egress to and from public highways
and, without limitation, other public utilities. The parking facilities located
on each Facility meet all applicable requirements imposed by applicable Law or
requisite exceptions or variances to such Laws. All such public utilities are
installed and operating and all installation and connection charges have been
paid in full. All streets and roads necessary for access to and full utilization
of each of the Facilities, and every part thereof, have been built, completed,
dedicated and accepted for maintenance and public use by the appropriate
Governmental Entities or are otherwise owned and maintained by local governments
for public

18



--------------------------------------------------------------------------------



 



use. Seller has no knowledge of any fact or condition existing that would result
or could result in the termination or reduction of the current access from the
Facilities to the existing roads and highways or to sewer or other utility
services presently serving the Facilities.

     (d) The current uses of each of the Facilities are permitted under the
applicable municipal zoning ordinances, or special exceptions, variances, or
conditions thereto, and the Facilities comply, to the extent required (including
any waiver or grandfathering), with all conditions, restrictions and
requirements of such zoning ordinances and all amendments thereto.

     (e) With respect to the Facilities known as The Fountains at Pacific Regent
– Bellevue, The Fountains at Pacific Regent -La Jolla and The Fountains at Sea
Bluffs (Dana Point) (the “Condominium Facilities”): (i) each of the Condominium
Facilities is subject to one or more condominium declarations (each, a
“Condominium Declaration”) and other Documents related to or entered into
pursuant to or in accordance with the Condominium Declaration (collectively, the
“Condominium Documents”); (ii) the Sellers have provided to Purchaser a true and
correct copy of all material Condominium Documents as listed on
Schedule 5.15(e); (iii) the applicable Seller is in compliance with all of its
material obligations under the Condominium Documents; (iv) the applicable Seller
is the holder of the rights of the Declarant under each Condominium Declaration,
which rights may be duly and validly assigned to Purchaser; and (v) the current
uses of each of the Condominium Facilities are permitted under the Condominium
Documents and the Condominium Documents provide the applicable Seller with all
material easements and other rights necessary for the operation of the
applicable Condominium Facility as it is currently being operated.

5.16 Intellectual Property.

     (a) Schedule 5.16(a) sets forth a true, correct and complete list of all
issued patents, patent applications, common law trademarks and service marks
(including logos, designs and trade dress), trademark and service mark
applications and registrations, trade names, domain names, material copyrights
(including proprietary software, templates and forms, manuals, and web site
content, architecture and underlying software), and copyright applications and
registrations included in Owned Requisite Rights, identifying the jurisdiction,
application or serial number, filing or issuance date and owner of record for
any and all registered and pending tradenames, trademarks and service marks,
patent applications and issued patents, and registered and pending copyrights
included in the Purchased Assets (if any). Except as set forth on Schedule
5.16(a), the Sellers have not licensed or granted any right to use any Requisite
Rights to any person.

     (b) Schedule 5.16(b) sets forth a true, correct and complete list of all
Licensed Requisite Rights (including licenses of the “Fountains” name and mark),
identifying the licensor of such Licensed Requisite Rights.

     (c) Without limiting any other representations and warranties contained in
this Agreement, each Seller owns all Owned Requisite Rights and has licenses to
all Licensed Requisite Rights and has full power and authority to make the
assignments and to fulfill the obligations with respect to the assignment and
transfer of its right, title and interest in and to the

19



--------------------------------------------------------------------------------



 



Requisite Rights pursuant to this Agreement. At the Closing Date, all of the
Sellers’ right, title and interest in and to the Requisite Rights shall transfer
by the Sellers to Purchaser, free and clear of any and all Encumbrances. The
Requisite Rights constitutes all Intellectual Property needed, used or useful
for continued operation of the Business and the Facilities. Except as set forth
on Schedule 5.16(c), no consents or licenses are required from any Person for
any Seller to transfer to Purchaser all of its right, title and interest in and
to the Requisite Rights. No written notice or, to the knowledge of the Sellers,
oral notice has been received by the Sellers or any of their Affiliates, nor to
the knowledge of the Sellers is any notice anticipated, that any rights being
transferred to Purchaser in the Requisite Rights are invalid or unenforceable or
that any infringement or misappropriation thereof, in whole or in part, by any
third Person has occurred. There are no claims, disputes, investigations or
legal Proceedings with respect to any Requisite Rights pending or, to the
knowledge of the Sellers, threatened against any Seller which, individually or
in the aggregate, is or are likely to materially adversely affect any Seller,
the Purchased Assets or the continued operation of the Business or the
Facilities or which may involve or result in Damages or restrictions which in
the aggregate or individually is material.

5.17 Inventories.

     All items included in the Inventories that are material to the normal
operation of the Business consist of items of a quality usable or saleable in
the ordinary course of the Business consistent with past practices and are in
quantities sufficient for the normal operation of the Business in accordance
with past practice. The Inventories set forth on the Seller Financial Statements
were properly stated therein at the lesser of cost or fair market value
determined in accordance with GAAP. Inventories now on hand that were purchased
after September 30, 2004 were purchased in the ordinary course of the Business
at a cost not exceeding market prices prevailing at the time of purchase. All of
the Inventories are owned by the Sellers free and clear of all Encumbrances.

5.18 Accounts Receivable.

     All Accounts Receivable that are reflected on the most recent balance sheet
included in the Seller Financial Statements, the Pre-Closing Accounts Receivable
Schedule and the Final Accounts Receivable Schedule (as such terms are defined
in Section 7.14) represent or will represent valid, bona fide obligations
arising from sales actually made or services actually performed by Seller,
requiring no further act under any circumstances on the part of any Seller or
any of its Affiliates to cause such Accounts Receivable to be due and payable by
the account debtor with respect thereto, and arise from arm’s length
transactions between unrelated parties in the ordinary course of business of a
Seller. No Seller has pledged any such Accounts Receivable, and each Seller owns
all of its Accounts Receivable free and clear of all Encumbrances. Except to the
extent paid prior to the Closing Date, each such Accounts Receivable is
unconditionally owing to the applicable Seller in the face amount thereof, is
valid and enforceable against the applicable account debtor and is not subject
to any setoffs, discounts, allowances, claims, defenses, counterclaims or
disputes arising prior to the Closing. For the sake of clarity, the Sellers are
not making any representation or warranty as to the collectibility of the
Accounts Receivable.

20



--------------------------------------------------------------------------------



 



5.19 Litigation, Etc.

     Other than as set forth on Schedule 5.19, no Seller or any of its
Affiliates is a party to, and to the knowledge of the Sellers, is subject to,
any Order arising out of, in connection with, relating to or otherwise affecting
the Business or the Purchased Assets, including, any Order concerning or
relating to any federal or state funded health care program, any federal or
state licensing Laws, or any federal or state Laws pertaining to the provision
of assisted living, skilled nursing, long-term care, home health and other
related healthcare and support services. Other than as set forth on
Schedule 5.19, there is no litigation, arbitration, or, to the knowledge of the
Sellers, audit or other Proceeding by or before any Governmental Entity or
arbitrator pending or, to the knowledge of the Sellers, threatened against a
Seller or any of its Affiliates, which relates to the Purchased Assets, the
Assumed Liabilities, the FCC Sale Transaction, this Agreement, the Related
Documents or the transactions contemplated hereby or thereby. Other than as set
forth on Schedule 5.19, no Governmental Entity, or to the knowledge of the
Sellers, any other Person, has at any time challenged, questioned, or commenced
or given notice of intention to commence any investigation relating to, the
legal right of the Sellers to conduct the Business as now or heretofore
conducted by the Sellers or any of the transactions contemplated under this
Agreement or the FCC Sale Transaction. Other than as set forth on Schedule 5.19,
there is no litigation, arbitration, or, to the knowledge of the Sellers, audit
or other Proceeding or any claim alleging, with respect to a Seller, the
Business, the Purchased Assets or the Assumed Liabilities, any violation of any
Law.

5.20 Compliance with Laws.

     The operation of the Business by the Sellers, the use of the Purchased
Assets, and the Assumed Liabilities have been and are in compliance in all
material respects with all applicable Laws. Except as set forth on
Schedule 5.20, each of the Sellers has complied with all federal, state and
local Laws affecting the conduct of the Business, the ownership or operation of
its properties, and the sale or purchase of its properties, except any
non-compliance which would not have a material adverse effect on Purchaser’s
ability to conduct the Business in the manner in which it is currently conducted
by the Sellers, on the ownership, possession or use of any of the Purchased
Assets, on the Assumed Liabilities, or on the consummation of the transactions
contemplated by this Agreement, and no Seller has received written notice, or,
to the knowledge of Sellers, oral notice, of any non-compliance. Each of the
Sellers has filed all forms, reports, statements and other Documents required to
be filed with any Governmental Entity, including state and federal health
regulatory authorities, except where the failure to file such forms, reports,
statements or other Documents would not have a material adverse effect on the
operation of the Business, except for matters addressed in Section 5.9 (taxes),
Section 5.23 (labor relations), and Section 5.26 (environmental) hereof, which
shall be governed by such Section 5.9 (taxes), Section 5.23 (labor relations),
and Section 5.26 (environmental), respectively.

5.21 Permits.

     Set forth on Schedule 5.21 is a true and complete description of all of the
Operating Licenses and other material required Permits owned or held by or
issued to each Seller and all Operating Licenses and other material required
Permits owned or held by or issued to any other Seller Subsidiary relating to
the Business or the Purchased Assets, and such Operating Licenses

21



--------------------------------------------------------------------------------



 



and such other material required Permits constitute all the Operating Licenses
and other Permits necessary for the conduct of the operation of the Business and
the Facilities by the Sellers and the use of the Purchased Assets. Each Seller
is the duly authorized holder of all the Operating Licenses and other material
required Permits set forth under its name on Schedule 5.21, all of which are in
full force and effect and unimpaired. There is no pending or threatened action
by or before any Governmental Entity to revoke, cancel, rescind, modify or
refuse to renew any of the Operating Licenses or other material required Permits
set forth on Schedule 5.21. Except as otherwise noted on Schedule 5.21, true and
complete copies of all the Operating Licenses and other material required
Permits set forth on Schedule 5.21 have been furnished to Purchaser. None of the
Sellers or any Seller Subsidiary has received written notice from any
Governmental Entity asserting the violation of the terms of any such Operating
License or such other material required Permit, or threatening to revoke,
cancel, suspend or not renew the terms of any such Operating License or other
material required Permits. To the knowledge of the Sellers, no Facility is
operating in violation of any material required Permit or any terms or
conditions thereof, except for such violations as would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
operation of such Facility.

5.22 Insurance.

     Schedule 5.22 contains a true, correct and complete list of all policies of
liability, theft, fidelity, life, fire, product liability, workmen’s
compensation, health and other forms of insurance for the Business and the
Purchased Assets (specifying the insurer, amount of coverage, type of insurance,
policy number, deductible or retention amount, premium, policy term and any
pending claims thereunder). The Sellers have furnished to Purchaser true,
correct and complete copies of the claims history relating to the Business for
the five years prior to the date of this Agreement.

5.23 Labor Relations: Employees.

     (a) Schedule 5.23(a)(i) sets forth a list of (i) all community-level
employees of the Sellers or any Seller Subsidiary or any other Affiliate of the
Sellers relating to the Business (collectively, the “Community Employees”) and
(ii) all other employees (corporate and regional employees) of the Sellers or
any Seller Subsidiary or any other Affiliate of the Sellers relating to the
Business (collectively, the “Corporate and Regional Employees,” and together
with the Community Employees, the “Seller Employees”), together with their
current compensation (including salary, wages, bonuses and commissions) and the
respective dates on which they commenced employment. Each of the Corporate and
Regional Employees is identified as such on Schedule 5.23(a)(i). To the
knowledge of the Sellers, none of the Seller Employees has any plans or intends
to terminate his or her employment or engagement and no former key employee has
left the service of any of the Sellers or any Seller Subsidiary or other
Affiliate within the six (6) months preceding the date of this Agreement. Except
as set forth on Schedule 5.23(a)(ii), all such employees are employees at-will
and none of the Sellers or any of their respective Affiliates has any written
employment agreement (including executive compensation, severance or retention
agreements) or oral employment arrangements with any such employees or with any
other Persons relating to the Business.

22



--------------------------------------------------------------------------------



 



     (b) Except as set forth on Schedule 5.23(b): (i) each of the Sellers and
their respective Seller Subsidiaries generally enjoy good relations with their
employees, and there is no labor controversy, strike, dispute, disturbance,
grievance, slowdown or stoppage actually pending, anticipated by, or, to the
knowledge of the Sellers, threatened against or involving the Sellers or any
Seller Subsidiary; (ii) none of the Sellers has any knowledge of any facts that
would be likely to give rise to such a controversy, strike, dispute,
disturbance, grievance, slowdown or stoppage; (iii) none of the Sellers or any
Seller Subsidiary is a party to or bound by any collective bargaining agreement
or union contract; (iv) there is no collective bargaining or union contract
currently being negotiated by any of the Sellers or any Seller Subsidiary and
(v) no labor union has taken any action with respect to organizing employees of
the Sellers or any Seller Subsidiaries and, to the knowledge of the Sellers,
there are no employees of any of the Sellers or any Seller Subsidiary seeking
union representation. The relations of the Sellers with their employees are
satisfactory, and none of the Sellers has knowledge of any facts that would be
likely to adversely affect such relations prior to the Closing Date.

5.24 Pension and Benefit Plans and Compliance with Employment Laws.

     (a) Except as set forth on Schedule 5.24(a), none of the Sellers or any
Seller Subsidiary (i) maintains or has ever maintained any Plan or Other
Arrangement; (ii) is or has even been a party to any Plan or Other Arrangement;
or (iii) has any obligation under any Plan or Other Arrangement.

     (b) The Sellers shall have furnished or made available to Purchaser during
the Due Diligence Period true and complete copies of each of the following
documents for each Plan and Other Arrangement, as applicable: (i) the documents
setting forth the terms of each Plan and Other Arrangement, and all amendments
thereto; (ii) all related agreements, including trust agreements, annuity
agreements, insurance contracts (including policies), and any other funding
document, and agreements with service providers; (iii) the three most recent
annual reports (Form 5500 series) on each Plan that have been filed with any
Governmental Entity, if any; (iv) the current summary plan description and
subsequent summaries of material modifications for each Plan; (v) the most
recent determination letter from the Internal Revenue Service for each Plan
which is intended to be a Pension Plan; and (vi) all correspondence within the
last three years with any Governmental Body with respect to any Plan or Other
Arrangement. No Plan is or has been subject to Title IV of ERISA.

     (c) The Sellers and any Seller Subsidiary, as applicable, have timely made
all contributions and other payments required by and due under the terms of each
Plan and Other Arrangement.

     (d) The Sellers and any Seller Subsidiary, as applicable, have received a
determination letter from the Internal Revenue Service dated after December 31,
2001 that each Plan that is intended to be a Pension Plan complies with the
requirements of Section 401(a) of the Code.

     (e) None of the Sellers or any Seller Subsidiary has pending or, to the
knowledge of the Sellers, threatened claims arising under the Code, ERISA, the
National Labor Relations Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the

23



--------------------------------------------------------------------------------



 



Americans with Disabilities Act, the Equal Pay Act of 1963, the Fair Labor
Standards Act, or threatened unfair labor practice charges, contract grievances
under any collective bargaining agreement, other administrative charges, claims,
grievances or lawsuits, by or before any Governmental Entity or arbitrator.

     (f) No ERISA Event has occurred or is reasonably expected to occur.

     (g) All Plans that are Welfare Plans that are subject to Section 4980B(f)
of the Code and Sections 601 through 609 of ERISA comply with and have been
administered in material compliance with the health care continuation-coverage
requirements for tax-favored status under Section 4980B(f) of the Code,
Sections 601 through 609 of ERISA, and all other applicable Laws regarding
continuation and/or conversion coverage. All Welfare Plans listed on
Schedule 5.24(g) have, in all material respects, been administered in accordance
with their terms and are in material compliance with ERISA, the Code and all
other applicable Laws.

5.25 WARN Act.

     Schedule 5.25 lists the full name, job title, job site and unit, date of
Employment Loss, and type of Employment Loss (termination, layoff, or reduction
in work hours) of each employee of the Sellers or any Seller Subsidiary who has
experienced an Employment Loss in the 90 days preceding the date of this
Agreement. Except as set forth on Schedule 5.25 and except as expressly
contemplated in Section 8.1, the Sellers do not presently intend to take any
action that would result in any Employment Loss by any employee of the Sellers
between the date of this Agreement and the Closing. “Employment Loss” for this
purpose shall mean (a) an employment termination, other than a discharge for
cause, voluntary departure, or retirement, (b) a layoff exceeding six (6) months
or (c) a reduction in hours of work of more than fifty percent (50%), and
“Employee” shall mean any employee, including officers, managers and
supervisors, but excluding employees who are employed for an average of fewer
than twenty (20) hours per week or who have been employed for fewer than six
(6) of the preceding twelve (12) months.

5.26 Environmental Matters.

     Except as set forth on Schedule 5.26, none of the Sellers has generated,
stored or disposed of any Hazardous Waste at any of the Purchased Real Property
or any other real property owned, operated or leased by any Seller or Seller
Subsidiary (collectively, the “Properties”) and the Sellers have no knowledge of
any previous or present generation, storage, disposal or existence of any
hazardous waste at any of the Properties other than in accordance with all
applicable Laws. The term “Hazardous Waste” shall mean (a) “hazardous waste,”
“hazardous substances,” “pollutants or contaminants,” “chemical substances,”
“solid waste” or other similar or related terms as defined or used from time to
time in the Environmental Laws; (b) asbestos containing materials,
polychlorinated biphenyls (“PCBs”) and petroleum or any fraction thereof; and
(c) any other material, substance or waste that is listed, regulated or defined
under any Environmental Law. “Environmental Law” means the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Sections 9601, et seq.) (“CERCLA”), the Resource Conservation and
Recovery Act, as amended (42 U.S.C. Section 6901, et seq.), similar state Laws
and any other Law or common law ruling related to protection of human health or
the environment. No Seller has filed or, to the Sellers’ knowledge,

24



--------------------------------------------------------------------------------



 



been required to file any notice reporting a release of any Hazardous Waste into
the environment, and no notice pursuant to Section 103(a) or (c) of CERCLA or
any other applicable Environmental Law has been or was required to be filed. No
Seller has received any notice letter under CERCLA or any notice or claim under
any Environmental Law, and there is no investigation pending or to Sellers’
knowledge, threatened, to the effect that any Seller is or may be liable under
Environmental Law or for or as a result of the release or threatened release of
Hazardous Waste into the environment or for the suspected presence of any
Hazardous Waste thereon. There are no facts, circumstances or conditions
existing, initiated or occurring prior to the Closing that have resulted or will
result in Liability of the Sellers or any Seller Subsidiary under any
Environmental Law. Except as set forth on Schedule 5.26, there is no asbestos,
fill, PCBs, lead paint, underground or above ground storage tanks or any
wetlands at any of the Properties. For sake of clarity and notwithstanding
anything herein to the contrary, mold is not included in the foregoing
provisions of this Section 5.26. The Sellers hereby represent and warrant that,
except as set forth on Schedule 5.26, to the Sellers’ knowledge, there is no
material mold at any of the Facilities.

5.27 Brokers.

     (a) No agent, broker, investment banker or other person or firm acting on
behalf of or under the authority of any of the Sellers or the Trust or any of
their respective Affiliates is or will be entitled to any broker’s or finder’s
fee or any other commission or similar fee, directly or indirectly, in
connection with the transactions contemplated by this Agreement or the Related
Documents.

     (b) David Freshwater, one of the Greenbriar Stockholders and a director
and/or officer of certain of the Sellers, is licensed as a real estate broker in
the State of Arizona. Mr. Freshwater is not and will not be entitled to any
broker’s or finder’s fee or any other commission or similar fee, directly or
indirectly, in connection with the transactions contemplated by this Agreement
or the Related Documents.

5.28 Suppliers and Vendors.

     Except as set forth on Schedule 5.28, in the ordinary course of business,
no material supplier or vendor used in connection with the Business and no
Person providing maintenance services to the Business has canceled or otherwise
terminated within the two years preceding the date of this Agreement or
threatened within the two years preceding the date of this Agreement to cancel
or otherwise terminate, its relationship with any of the Sellers or the Business
or has during that period decreased, limited or otherwise modified, or, to the
knowledge of the Sellers, threatened to decrease, limit or otherwise modify, the
services, supplies or materials it provides to any of the Sellers.

5.29 Payments.

     To the knowledge of Sellers, no Seller, Affiliate of any Seller, or agent
or representative of any Seller or any Affiliate of any Seller has ever made,
directly or indirectly, any contribution, gift or payment in connection with the
Business to any Person, which contribution, gift or payment was in violation of
applicable Law.

25



--------------------------------------------------------------------------------



 



5.30 Seller Documents.

     No representation or warranty or other statement made by any Seller, the
Greenbriar Stockholders or the Trust in this Agreement, the schedules hereto, or
the Documents (including any certificates) executed and delivered pursuant to
this Agreement, contains or will contain any untrue statement of a material fact
or omits or will omit to state any material fact necessary in order to make any
of the statements contained herein or therein, in light of the circumstances in
which it was made, not misleading.

5.31 Solvency.

     (a) None of the Sellers or any Seller Subsidiary is now insolvent, and none
of the Sellers or any Seller Subsidiary will be rendered insolvent by any of the
transactions contemplated hereby or in any of the Related Documents. As used in
this Section 5.31, “insolvent” means that the sum of each Person’s existing and
probable Liabilities do not and would not exceed the present fair saleable value
of such Person’s assets.

     (b) Immediately after giving effect to the consummation of the transactions
contemplated by this Agreement, (i) each of the Sellers and their respective
Seller Subsidiaries will be able to pay its Liabilities as they become due in
the ordinary course of business, (ii) none of the Sellers or any Seller
Subsidiary will have unreasonably small capital with which to conduct its
present or proposed business, (iii) each of the Sellers and their respective
Seller Subsidiaries will have Assets (calculated at fair market value) that
exceed its Liabilities and (iv) taking into account all pending and threatened
litigation, final judgments against such Person in actions for money damages are
not reasonably anticipated to be rendered at a time when, or in amounts such
that, such Person will be unable to satisfy any such judgments promptly in
accordance with their terms (taking into account the maximum probable amount of
such judgments in any such actions and the earliest reasonable time at which
such judgments might be rendered) as well as all other obligations of each such
Person. The cash available to each of the Sellers and their respective Seller
Subsidiaries, after taking into account all other anticipated uses of the cash,
will be sufficient to pay all such debts and judgments promptly in accordance
with their terms.

5.32 Health Regulatory Compliance.

     (a) Each Seller described as being so certified on Schedule 5.32(a) is
certified for participation in, and party to, valid provider agreements for
payment by the Federal Medicare and all applicable state Medicaid programs (the
“Government Programs”) for the provision of assisted living, Alzheimer’s care,
skilled nursing, or home health care as reflected on Schedule 5.32(a). All
Government Programs in which any Seller or any Seller Subsidiary has
participated at any time during the last three years are listed on
Schedule 5.32(a). True and complete copies of all such provider agreements shall
have been furnished or made available to Purchaser during the Due Diligence
Period. Each Seller and Seller Subsidiary is in good standing in each Government
Program and any third party payor program. Except as set forth on Schedule
5.32(a), none of the Sellers or any Seller Subsidiary has any liabilities to any
third party fiscal intermediary or carrier administering the Government
Programs, directly to the Government Programs or any Governmental Entity, or to
any other third party payor for the recoupment of

26



--------------------------------------------------------------------------------



 



any amounts previously paid to a Seller (or Seller Subsidiary) or any
predecessor by any such third party fiscal intermediary, carrier, Government
Program or other third party payor. There are no concluded or pending or, to the
knowledge of the Sellers, threatened investigations, audits or other actions by
any third party fiscal intermediary or carrier administering the Government
Programs or any Governmental Entity, by the Department of Health and Human
Services, any state Medicaid agency, intermediary or carrier or any third party
payor, to recoup, set-off, or suspend payments to, or demand a refund from, or
terminate the provider agreements with, or asserting any claim, demand, penalty,
fine, or other sanction with respect to any of the activities, practices,
policies or claims of, a Seller or any Seller Subsidiary, and there are no
grounds to anticipate any such audit, investigation or action. Neither the
Sellers nor any Seller Subsidiary has at any time since January 1, 2001 violated
any condition for participation, or any rule, regulation, policy or standard of,
any Government Program which has not, as of the date hereof, been satisfactorily
cleared or resolved to the satisfaction of the Government Program, except for
cited deficiencies the time for resolution of which has not yet passed. All
Medicare Cost Reports for all periods since January 1, 2001 have been accurately
completed in all material respects and timely filed.

     (b) Since January 1, 2001, except as set forth on Schedule 5.32(b), neither
the Sellers nor any Seller Subsidiary, nor to the knowledge of the Sellers, any
other Person (i) who has a direct or indirect ownership interest (as those terms
are defined in 42 C.F.R. Section 1001.1001(a)(2)) in a Seller, or (ii) who has
an ownership or control interest (as defined in 42 C.F.R. Section 420.201) in a
Seller, or (iii) who is an officer, director, manager, agent (as defined in 42
C.F.R. Section 1001.1001(a)(2)) or managing employee (as defined in 42 C.F.R.
Section 420.201) of a Seller, or (iv) who has an indirect ownership interest (as
that term is defined in 42 C.F.R. Section 1001.1001(a)(2)) in a Seller, has
submitted any claims which are cause for civil penalties under, or mandatory or
permissive exclusion from, Medicare, Medicaid, or any other State Health Care
Program or Federal Health Care Program (as those terms are defined in 42 C.F.R.
§ 1001.2), or has engaged in any activities which are prohibited by 42 U.S.C.
Sections 1320a-7a(1)-(7), 1320a-7b(a)(1),(2), (3), and (5), 18 U.S.C. § 1347,
1035, 31 U.S.C. § 3729-3733 (known as the “Federal Civil False Claims Act”), 42
U.S.C. § 1320a-7b (the “Federal Criminal False Claim Act”), Federal Ethics in
Patient Referrals Act, 42 U.S.C. § 1395nn (known as the “Stark Law”), the
Federal Health Care Program Anti-Kickback Statute, 42 U.S.C § 1320a-7b(b) (known
as the “Anti-Kickback Statute”), or the regulations promulgated pursuant thereto
or any comparable state Laws, or which are prohibited by an private accrediting
organization from which a Seller seeks accreditation or by generally recognized
standards of care or conduct, including not having engaged in, or experienced,
any of the following:

     (i) a civil monetary penalty assessed against it under 42 U.S.C.
Section 1320a-7a or any applicable state Laws;

     (ii) been excluded from participation under Medicare, Medicaid or any other
State Health Care Program or Federal Health Care Program under 42 U.S.C.
Sections 1320a-7 or 1320a-7a ,or any applicable state Laws, or any third-party
payor program;

     (iii) been convicted (as that term is defined in 42 C.F.R. Section 1001.2)
of any of the offenses described in 42 U.S.C. Sections 1320a-7(a) and (b)(1),
(2), (3),or any

27



--------------------------------------------------------------------------------



 



applicable state Law, that could lead to a mandatory or permissive exclusion
from any State Health Care Program or Federal Health Care Programs;

     (iv) been suspended, debarred, or excluded from any federal program under
45 C.F.R. Part 76 or from any state program under any applicable state Laws; and

     (v) been subject to any action or investigation under the Federal Criminal
False Claim Act or the Federal Civil False Claim Act, or any applicable state
false claim or fraud Laws.

     (c) Each Seller, and each Seller Subsidiary, has complied in all material
respects with all applicable security and privacy standards regarding protected
health information under the Health Insurance Portability and Accountability Act
of 1996 (“HIPAA”) and, since January 1, 2001, with all applicable regulations
promulgated under HIPAA and all applicable state privacy Laws.

5.33 Subsidiaries; Affiliate Transactions.

     Except for the Sellers and the other Persons listed on Schedule 5.33 as
“Other Companies”, no other Person is, or during the past six months, has been a
Subsidiary of the Trust. Except as set forth on Schedule 5.33, none of the
members, securityholders, managers, directors, officers or employees of a
Seller, or any Person controlled by a Seller, or any such member,
securityholder, manager, director, officer or employee, or any member of the
immediate family of any of the foregoing (a) has, or during the past 12 months
has had, any interest in any property (whether real, personal, or mixed and
whether tangible or intangible) used in or pertaining to the Business; (b) owns,
of record or beneficially, or has owned, an Equity Interest or other financial
or profit interest in, or is an owner, sole proprietor, member, securityholder,
partner, director, officer, employee, provider, consultant or agent of, any
Person that has or, during the past 12 months, has had (i) business dealings or
a material financial interest in any transaction with any Seller (including as a
consultant, lessor, lessee, customer or supplier of goods or services) or
(ii) engaged in competition with any Seller with respect to the Business in any
market presently served by any Seller, except for stock holdings not in excess
of ten percent (10%) held solely for investment purposes in securities which are
listed on a national securities exchange or which are regularly traded in the
over-the-counter market, (c) is a party to any Contract with, or has any claim
or right against, any Seller; or (d) owns, directly or indirectly, in whole or
in part, any real property, leasehold interests, tangible property or intangible
property with a fair market value of $50,000 or more which any Seller currently
uses in the Business. As used in this Section 5.33, an individual’s immediate
family shall mean such individual’s spouse, parents, children, siblings, mothers
and fathers-in-law, sons and daughters-in-law and brothers and sisters-in-law.

28



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER

          Purchaser hereby represents and warrants to the Sellers as follows:

6.1 Organization; Corporate Authority.

     (a) Purchaser is a corporation duly organized, validly existing and in good
standing under the Laws of the Commonwealth of Virginia. Purchaser has the
necessary corporate power and authority to execute, deliver and perform its
obligations under this Agreement and each of the Related Documents to which it
is or will be a party and to consummate the transactions contemplated hereby and
thereby.

     (b) The execution and delivery by Purchaser of this Agreement and each
Related Document to which it is or will be a party, the performance of its
obligations hereunder and thereunder and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all necessary action on the part of Purchaser, none
of which actions have been modified or rescinded and all of which actions remain
in full force and effect. This Agreement and each Related Document to which
Purchaser is or will be a party has been or upon the execution thereof will be,
duly and validly executed and delivered by a duly authorized representative of
Purchaser, and constitutes, or upon its execution and delivery by Purchaser will
constitute, a valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms.

6.2 Authority; No Conflicts.

     Neither the execution, delivery or performance by Purchaser of this
Agreement and each Related Document to which it is or will be a party, nor the
consummation by Purchaser of the transactions contemplated hereby and thereby
will (with or without notice or lapse of time, or both): (i) breach or violate
any provision of the certificate of incorporation, bylaws, or other
organizational documents of Purchaser or any resolution adopted by the board of
directors or a stockholder of Purchaser; (ii) breach or violate any applicable
Law; (iii) conflict with, result in a breach of or constitute a default under,
or give rise to any right of termination, cancellation, modification or
acceleration of, any Contract to which Purchaser is a party or by which any of
its properties or Assets may be bound or affected; or (iv) result in the
imposition or creation of any Liability on Purchaser or Encumbrance upon or with
respect to any of the Purchaser’s Assets, or result in or permit the
acceleration of any indebtedness or other obligation of Purchaser, in each case,
which would prohibit Purchaser from consummating the transactions contemplated
hereby or performing any of its obligations hereunder.

6.3 Brokers.

     Purchaser has not employed any broker or finder or incurred any Liability
for any brokerage fees, commissions or finders’ fees in connection with the
transactions contemplated hereby for which any of the Sellers will have any
Liability after the Closing.

29



--------------------------------------------------------------------------------



 



6.4 Consents.

     Except as set forth on Schedule 6.4 and except for any filings or approvals
under the Hart-Scott-Rodino Act, no consent, approval, Permit, Order or
authorization of, or any exemption from registration, declaration or filing
with, any Governmental Entity or any other third Person is required for the
execution, delivery and performance by Purchaser of this Agreement or the
Related Documents to which Purchaser is or will be a party or the consummation
by Purchaser of the transactions contemplated hereby or thereby.

ARTICLE VII
COVENANTS AND AGREEMENTS

7.1 Access to Records and Properties.

     (a) At all reasonable times during the period commencing on the Access
Effective Date and expiring at 5:00 P.M. California Time on the 60th calendar
day thereafter (the “Due Diligence Period”), Purchaser, its agents, and its
representatives shall be entitled, at Purchaser’s sole cost and expense, to:
(i) enter onto the Facilities, during normal business hours and upon reasonable
advance notice to the Sellers, to perform any inspections, investigations,
studies and tests of the Facilities (including, without limitation, physical,
structural, mechanical, architectural, engineering, soils, geotechnical and
environmental tests that Purchaser deems reasonable); (ii) cause environmental
assessments of the Purchased Real Property to be performed, upon reasonable
advance notice to the Sellers; (iii) review all Books and Records; and
(iv) investigate such other matters as Purchaser may request, including the
Assets, liabilities, prospects and business of the Sellers relating to the
Purchased Assets, the Assumed Liabilities and the Business (including future
service obligations) and any regulatory, tax, environmental and/or other legal
matters. Purchaser’s entry onto and inspections of the Purchased Real Property
in accordance with the terms hereof shall not damage the Purchased Real
Property. For the sake of clarity and not as a limitation on any diligence
review by Purchasers, Sellers shall present to Purchaser at each Facility, as
promptly as practicable following the date of this Agreement, a copy of each the
following contracts applicable to one or more Facilities: each managed care or
other third party payor Contract, each Contract or grant from any other
governmental payment program (e.g., assistance for the elderly or treatment of
persons with AIDs), and each Contract with any hospital, physician, nursing
facility, home health entity, durable medical equipment provider or pharmacy or
any other Person involving patient care, including physical therapy and home
care. Any entry by Purchaser onto the Purchased Real Property shall be subject
to, and conducted in accordance with, applicable Law.

     (b) Purchaser shall exercise Commercially Reasonable Efforts to minimize,
and if reasonably practicable, to avoid interference with the occupancy and use
of the Facilities by the Sellers, invitees and lessees of the Sellers, and
residents of the Facilities, and to minimize, and if reasonably practicable, to
avoid the disturbance of any of the residents or the Sellers’ employees at the
Facilities.

     (c) Purchaser shall not, except as may be required by Law, initiate any
communications with any Person who at the time of such communication is a
resident (or their

30



--------------------------------------------------------------------------------



 



representatives) of any of the Facilities without the prior authorization of
Steve Berlin, Don Millican, David Freshwater, Tom Danker or the Representative,
which shall not be unreasonably withheld or delayed, but which may be withheld
by the Sellers until Purchaser shall have advised the Sellers that Purchaser has
not yet discovered or become aware of a Due Diligence Termination Event.

     (d) Subject to Section 11.5, the investigation contemplated by this Section
7.1 shall not affect or otherwise diminish or obviate in any respect any of the
representations and warranties or the indemnification rights of the Purchaser
Indemnified Parties contained in this Agreement.

     (e) If Purchaser or its representatives undertake any borings or other
disturbances of the soil of the Purchased Real Property, the soil shall, to the
extent reasonably practicable, be re-compacted to substantially the same
condition as it was in immediately before any such borings or other disturbances
were undertaken.

     (f) Purchaser shall from the Access Effective Date through the Due
Diligence Termination Date (as hereafter defined) carry, and shall cause its
agents and representatives to carry, general liability insurance in the amount
of $1,000,000 per occurrence, which insurance shall name the Sellers as
additional insured; and upon request, Purchaser shall provide the Sellers with
proof of such insurance prior to commencing Purchaser’s physical inspections of
the Facilities.

     (g) Purchaser shall keep the Facilities free and clear of any mechanic’s or
materialmen’s liens arising out of any entry onto or inspection of the
Facilities. Purchaser shall indemnify, protect, defend and hold the Sellers (and
the Sellers’ member, directors, partners, shareholders, agents, employees and
representatives) harmless from and against any and all Losses (including claims
for mechanic’s liens or materialmen’s liens) caused by or arising out of any
inspections, investigations, studies or tests carried on by or on behalf of
Purchaser pursuant to the terms hereof; provided, however, this indemnity shall
not extend to protect the Sellers from any pre-existing Liabilities for matters
merely discovered by Purchaser (i.e., latent environmental contamination).

     (h) In the event that this Agreement is terminated pursuant to
Section 12.1(f), (i) Purchaser shall repair any damage to the Purchased Real
Property caused by its entry thereon and restore the same, to the extent
reasonably practicable, to substantially the same condition as it was in
immediately prior to such entry and (ii) Purchaser shall deliver to the Sellers,
upon request and without charge therefor, the results and copies of any and all
third party inspections, studies, tests, and surveys made by or for Purchaser
with respect to the environmental or physical condition of the Purchased Real
Property, subject to any third party restrictions on such delivery. Such
delivery shall not constitute a representation or warranty of any kind or nature
regarding the accuracy or completeness or any other aspect of such inspections,
studies, tests, or surveys. The provisions of this Section 7.1(h) shall survive
the termination of this Agreement.

     (i) For purposes of this Agreement, “Due Diligence Termination Date” shall
mean the date of expiration of the Due Diligence Period.

31



--------------------------------------------------------------------------------



 



     (j) For purposes of this Agreement, “Due Diligence Termination Event” shall
mean (i) any facts, events or circumstances that have resulted in or are
reasonably expected to result in (A) a material impairment in the value of the
Purchased Assets or a material increase in the amount of the Assumed
Liabilities, (B) a material impairment in Purchaser’s ability to operate the
Business at any Facility, or (C) a material adverse change in the nature of the
Assumed Liabilities, (ii) any material Liability under any Environmental Law or
any condition relating to the Purchased Real Property or any Facility, including
undisclosed locations, types or levels of mold, that could result in material
Liability to Purchaser or its Affiliates, (iii) any material Liability under any
of the Laws referenced in Section 5.32 that would reasonably be expected to
adversely affect Purchaser, (iv) any actuarially estimated future service
obligation Liability (determined in accordance with customary actuarial
standards used in the senior living industry to estimate future service
obligation Liability) not accurately reflected in the forecasts or projections
prepared by or on behalf of Sellers and provided to Purchaser that causes such
forecasts or projections to materially overstate forecasted or projected net
income, net operating income and/or future cash flows in any fiscal years
included in such forecasts or projections, (v) a reasonable determination by
Purchaser that the Sellers have unsatisfactory relationships with their
employees which adversely and materially affect the value of the Business, or
(vi) a reasonable determination by Purchaser that the Sellers have
unsatisfactory relationships with their residents which adversely and materially
affect the value of the Business; it being understood that, to the extent any
such impairments, increases in amount, adverse effects or Liabilities are
quantifiable, and the aggregate amount of all such quantifiable impairments,
increases in amount, adverse effects and Liabilities equals or exceeds the
Termination Threshold (as hereafter defined), such quantifiable impairments,
increases in amount, adverse effects and/or Liabilities shall collectively be
considered a Due Diligence Termination Event for purposes of this Agreement. No
facts, events or circumstances specified on a Seller Disclosure Schedule or on a
“Seller Disclosure Schedule” to the Asset Purchase Agreement (each hereafter
called an “Item”) shall be considered in making the determination whether a Due
Diligence Termination Event exists except (i) if an Item is marked with an
asterisk on a Seller Disclosure Schedule or on a “Seller Disclosure Schedule” to
the Asset Purchase Agreement and the description of the Item on such schedule
does not specify an impairment or Liability amount with respect to such Item,
then that Item, including the full amount of any Liability or impairment with
respect thereto, may be considered in making a determination whether a Due
Diligence Termination Event exists or (ii) whether or not an Item is marked with
an asterisk on a Seller Disclosure Schedule or on a “Seller Disclosure Schedule”
to the Asset Purchase Agreement, if the description of the Item on such schedule
specifies an impairment or Liability amount with respect to such Item, then that
Item may be considered in making a determination whether a Due Diligence
Termination Event exists, but only to the extent the impairment or Liability
amount that results therefrom or is reasonably expected to result therefrom
exceeds the amount of the impairment or Liability specified on such schedule.

     (k) For purposes of this Agreement, the “Termination Threshold” means an
amount equal to $5.0 million.

     (l) Notwithstanding any other provision of this Agreement and the delivery
of any Books and Records as part of the Purchased Assets, after the Closing
Date, Purchaser shall provide to the Sellers and any of their Affiliates
(subject to applicable restrictions imposed by

32



--------------------------------------------------------------------------------



 



Law), at no expense to Purchaser, reasonable access during normal business hours
and upon reasonable notice to (i) such records included in the Purchased Assets
as are reasonably requested by the Sellers or such Affiliates in connection with
billing issues, claims, lawsuits, governmental investigations and similar
matters (other than Tax matters, which are covered in Article IX) and (ii) the
Hired Employees who continue to be employed by Purchaser at such time for the
purpose of discussing such matters, in each case for a period of six years
beginning on the Closing Date. During such six-year period, Purchaser shall
retain and preserve such records; provided that, during such period (A) the
Sellers and their Affiliates may copy and retain in connection with billing
issues, claims, lawsuits, governmental investigations and similar matters any
Documents which were delivered as part of the Purchased Assets or (B) Purchaser
may elect to return all such Documents to the Sellers at Purchaser’s expense.

7.2 Conduct Pending Closing.

     (a) From and after the date hereof until the earlier of the Closing or the
termination of this Agreement pursuant to Article XII, each Seller shall and
shall cause its Seller Subsidiaries, if any, to, except for those actions
expressly contemplated or required to be taken by this Agreement or as consented
to by Purchaser in writing: (i) conduct or cause to be conducted the Business,
including the operation of the Facilities, as currently conducted and only in
the ordinary course consistent with past practice; (ii) use its best efforts to
(A) keep available for Purchaser the services of the present officers,
employees, consultants, agents and representatives of the Sellers and the Seller
Subsidiaries, and (B) preserve the business organization, Assets, ongoing
business and goodwill and keep its relationships with its customers, suppliers,
licensors, licensees, advertisers, contractors and others having business
relations with the Sellers in accordance with past practice; (iii) comply in all
material respects with all applicable Laws affecting or relating to the
Business; and (iv) maintain in good standing all Operating Licenses and other
material required Permits held by such Seller in respect of the Business on a
timely basis.

     (b) From and after the date hereof until the earlier of the Closing or the
termination of this Agreement pursuant to Article XII, none of the Sellers
shall, and the Sellers shall not cause or permit their respective Seller
Subsidiaries to, except as expressly contemplated or required by this Agreement
or as consented to by Purchaser in writing: (i) take or omit to take any action
which would result in the representations and warranties contained in this
Agreement or the Related Documents being untrue in any material respect (or in
the case of representations and warranties which are qualified as to
materiality, untrue in any respect) on the Closing Date; (ii) by action or
inaction, abandon, terminate, cancel, forfeit, waive or release any of any
Seller’s material rights, in whole or in part, with respect to the Purchased
Assets, or sell, lease, license, transfer or otherwise dispose of or mortgage,
pledge or otherwise suffer to exist any Encumbrance on any of the Purchased
Assets other than the Permitted Encumbrances identified on Schedule 5.10(b)
hereto; (iii) modify, amend or terminate any Contract that is included in the
Purchased Assets or waive, release or assign any material rights or claims
thereunder or permit any of the foregoing to occur; (iv) effect any merger,
business combination or similar transaction or take any other action, corporate
or otherwise, which might affect any Seller’s ability to perform in accordance
with this Agreement; (v) cancel or permit the cancellation or lapse of any
insurance coverage on the Purchased Assets or the Business; (vi) take any action
or enter into

33



--------------------------------------------------------------------------------



 



any agreement with any Governmental Entity, whether or not related to any
Permits; (vii) settle any dispute or threatened dispute with any Governmental
Entity or party to any Assigned Contract; (viii) except in the ordinary course
of business, grant any increase in salary or benefits of any officer, director,
manager, or employee or pay any special bonus to any Person, enter into or
modify any employment offer, employment loss, employment status or severance
agreement or grant any severance or termination pay (other than pursuant to
severance arrangements or policies as in effect on the date of this Agreement),
establish, adopt, enter into, amend or terminate any Plan or any plan,
agreement, program, policy, trust, fund or other arrangement that would be a
Plan if it were in existence as of the date of this Agreement except as required
by applicable Law, but only to the extent that any such action would affect
Seller Employees, or make any loan or advance to, or enter into any Contract
with, any director, manager, officer, employee or consultant of any Seller or
Seller Subsidiary; (ix); make any material Tax election or settle or compromise
any material income Tax Liability; (x) change its practices, policies or
procedures with respect to the timing of the payment of accounts payable or the
collection of accounts receivable; (xi) enter into any tolling agreement to
extend the statute of limitations with respect to any Liabilities of the
Sellers; (xii) modify, amend or terminate any Plan or Other Arrangement; (xiii)
take any other action which might affect an Assumed Liability; (xiv) make any
alterations or improvements to any of the Facilities or make any capital
expenditure with respect to any of the Facilities in excess of $100,000 not
included in the Seller 2005 Capital Expenditure Budget; (xv) enter into any
Resident Agreements outside the ordinary course of business; or (xvi) agree or
otherwise commit to take any of the actions set forth above.

     (c) The Trust and the Greenbriar Stockholders shall not take any action or
cause any of the Sellers or any of their respective Seller Subsidiaries to take
any action inconsistent with the purposes of Sections 7.2(a) and (b) above and
Section 7.2(d) below.

     (d) Notwithstanding anything in Section 5.10(a) of the Agreement, to the
extent that any Seller Subsidiary that is not a party to this Agreement has any
rights with respect to any Assets that are used in the operation of the
Facilities or the conduct of the Business (other than intercompany accounts,
whether or not represented by promissory notes), the Sellers shall cause such
Assets (and any related rights) to be transferred or conveyed as Purchased
Assets pursuant to this Agreement or the Asset Purchase Agreement.

7.3 Efforts to Consummate.

     (a) Subject to the terms and conditions of this Agreement, each party shall
use Commercially Reasonable Efforts to take or cause to be taken all actions and
do or cause to be done all things required under all applicable Laws, in order
to consummate the transactions contemplated hereby and by the Related Documents.

     (b) From and after the date hereof until the earlier of the Closing or the
termination of this Agreement pursuant to Article XII, Purchaser, each Seller
and the Trust shall use Commercially Reasonable Efforts to satisfy all of the
conditions precedent to its obligations set forth in Article X hereof and to
cause the Closing to occur, including making any necessary filings and
submissions with all applicable Governmental Entities and other Persons, and
procuring written consents of all Persons necessary for the assignment to
Purchaser of the Purchased Assets, including the Assigned Permits, and shall
reasonably cooperate with each

34



--------------------------------------------------------------------------------



 



other in connection therewith; provided, however, that nothing in this
Section 7.3 shall require any such party to waive any conditions precedent to
its obligations pursuant to Article X or to amend this Agreement. Without
limiting the foregoing, each of the Sellers and the Trust shall execute and
deliver each Related Document to which it is a party. In the event the
assignment or transfer of any of the Assigned Permits (other than those Assigned
Permits that are referenced on Schedule 10.1(a)) is unlawful or is not
permissible under any agreement, or under any Law, such terms for the purposes
of this Agreement with respect to any such Assigned Permit shall be deemed to
mean and require (i) the Sellers’ relinquishment of all its right, title,
benefit and interest in and to and authority under, such Assigned Permits as of
the Closing and (ii) the issuance or grant to Purchaser by the appropriate
Governmental Entity of an Assigned Permit conferring upon Purchaser, as of the
Closing, all right, title, benefit, interest and authority at least equal to
that relinquished by the Sellers, as the case may be.

     (c) In the event that any Permits required to be made or obtained prior to
the Closing Date from any Governmental Entities are not made or obtained at such
time, but all other conditions set forth in Article X are satisfied (other than
(i) conditions which, by their nature, are to be satisfied on the Closing Date,
and (ii) Section 10.1(a)), the parties shall cooperate in good faith with each
other and use Commercially Reasonable Efforts in formulating and implementing
mutually acceptable alternatives (if any) that permit the consummation of the
transactions contemplated by this Agreement and the Related Documents in
accordance with applicable Law in the absence of such Permits.

     (d) Without limiting any representation, warranty, condition or
indemnification contained in this Agreement, in the event that, by June, 1, 2005
(assuming this Agreement has not been terminated prior to such date in
accordance with Article XII), the condition to consummation of the Closing in
Section 10.1(a) shall have been satisfied or deemed satisfied in accordance
therewith as to at least 15 Facilities (the “Approved Facilities”), each of the
parties shall use its Commercially Reasonable Efforts to develop and negotiate
in good faith mutually acceptable modifications and amendments to this Agreement
and the Related Documents and any other appropriate arrangements to permit the
consummation of the transactions contemplated hereby as to all of the Approved
Facilities (including appropriate adjustments to the Purchase Price and the
Schedules to reflect the purchase and sale of only those Purchased Assets and
the assumption of only those Assumed Liabilities relating to the Approved
Facilities).

     (e) Nothing in this Section 7.3 shall require Purchaser to dispose of any
of its Assets or to limit its freedom of action with respect to any of its
businesses, or to consent to any disposition of any Seller’s Assets or limits on
Purchaser’s freedom of action with respect to the businesses of any Seller, or
commit or agree to any of the foregoing, and nothing in this Section 7.3 shall
authorize the Sellers to commit or agree to any of the foregoing in order to
obtain any consents, approvals, permits or authorizations to remove any
impediments to the transactions contemplated hereby relating to the
Hart-Scott-Rodino Act or other antitrust, competition or trade regulation Law
(“Antitrust Laws”) or to obtain any Operating Licenses or other Permits or to
avoid the entry of, or to effect the dissolution of, any injunction, temporary
restraining order or other Order in any Proceeding relating to the Antitrust
Laws or any Laws relating to the Operating License or any other Permits.

35



--------------------------------------------------------------------------------



 



     (f) Purchaser, on the one hand, and Sellers, on the other hand, shall
promptly notify, consult with and keep the other advised as to the status of the
matters referred to in this Section 7.3, including with respect to any material
communication from the Federal Trade Commission, the United States Department of
Justice or any other Governmental Entity regarding any of the transactions
contemplated hereby.

7.4 Exclusivity.

     From the date hereof until the earlier of the Closing Date or the
termination of this Agreement pursuant to Article XII, Sellers, the Trust,
George B. Kaiser (the “Stockholder”) and the Greenbriar Stockholders agree not
to, and agree to cause their respective directors, officers, Affiliates,
employees, principals, agents, representatives and advisors not to, directly or
indirectly solicit, negotiate, participate or continue any discussions or enter
into any agreements, arrangements or understandings, relating to any other
proposal contemplating a merger, consolidation, business combination,
liquidation, sale or transfer of Assets or other similar action involving the
Sellers, the Business, the Facilities or the or the Purchased Assets, other than
the transactions contemplated by this Agreement and the Asset Purchase
Agreement, and further agrees not to encourage any third Person to initiate any
action to accomplish or facilitate any of the foregoing. The parties recognize
and acknowledge that a breach of this Section 7.4 will cause irreparable and
material loss and damage to Purchaser as to which it will not have an adequate
remedy at law or in equity. Accordingly, each party acknowledges and agrees that
the issuance of an injunction or other equitable remedy, without the necessity
of posting a bond, cash or otherwise and without the necessity of actual
monetary loss being proved or the establishment of the inadequacy of any remedy
at Law, is an appropriate remedy for any such breach.

7.5 Notice of Prospective Breach.

     The Sellers shall give prompt written notice to Purchaser, and Purchaser
shall give prompt written notice to the Sellers, of (i) the occurrence, or
failure to occur, of any event that would be reasonably likely to cause any of
their respective representations or warranties contained in this Agreement to be
untrue or inaccurate in any material respect at any time from the date hereof to
the Closing Date (or, in the case of any representation or warranty already
qualified as to materiality, untrue or inaccurate in any respect), and (ii) any
failure on their respective parts to comply with or satisfy, in any material
respect, any covenant, condition or agreement to be complied with or satisfied
by any of them under this Agreement. The delivery of any notice pursuant to this
Section 7.5 shall not, and shall not be deemed to, modify, amend or supplement
the representations, warranties, covenants or agreements of the parties or the
conditions to the obligations of the parties under this Agreement or to prevent
or cure any misrepresentation, breach of warranty or breach of covenant.

7.6 Public Announcements.

     The initial press release to be issued with respect to the transactions
contemplated by this Agreement will be in the form agreed to by the parties
prior to the execution and delivery of this Agreement. Each party agrees that,
except as otherwise required by Law or by obligations pursuant to any listing
agreement with any national securities exchange, it will not issue any reports,
statements or releases, in each case pertaining to this Agreement or the
transactions

36



--------------------------------------------------------------------------------



 



contemplated hereby, including any termination thereof, without the prior
consent of Purchaser, on the one hand, and Sellers, on the other hand.
Consistent with the foregoing, the Sellers and the Trust acknowledge and agree
that, promptly following the execution and delivery of this Agreement by the
parties, Purchaser intends to file a current report on Form 8-K disclosing the
execution and delivery of this Agreement.

7.7 Confidentiality.

     (a) Subject to Section 7.7(c), Sellers, the Trust and the Greenbriar
Stockholders shall, and shall cause their respective Affiliates (and their
respective employees and representatives) to, keep confidential and not to
disclose to any Person (other than, with appropriate undertakings of
confidentiality, their respective employees, attorneys, accountants and other
advisors with a reasonable need to know such information) all Confidential or
Proprietary Information relating to Purchaser and its Affiliates obtained by it
or them from Purchaser or its Affiliates in preparation for or in connection
with this Agreement, the Related Documents and the transactions contemplated
hereby and thereby, and shall use such information only in connection with this
Agreement, the Related Documents and such transactions.

     (b) Subject to Section 7.7(c), Purchaser shall, and shall cause its
Affiliates (and its employees and representatives) to, keep confidential and not
to disclose to any Person (other than, with appropriate undertakings of
confidentiality, their respective employees, attorneys, accountants and other
advisors with a reasonable need to know such information) all Confidential or
Proprietary Information relating to the Sellers obtained by it or them from the
Sellers or their Affiliates in preparation for or in connection with this
Agreement, the Related Documents and the transactions contemplated hereby and
thereby, and shall use such information only in connection with this Agreement,
the Related Documents and such transactions.

     (c) The obligations imposed by Sections 7.7(a) and 7.7(b) shall not apply,
or shall cease to apply to any Confidential or Proprietary Information when, and
to the extent that, such Confidential or Proprietary Information: (i) is
required to be disclosed by Law or by applicable legal process; (ii) is
disclosed by Purchaser after the date of this Agreement to vendors, regulators
or other parties related to a Seller as part of an overall effort to facilitate
the transactions contemplated hereby and to better enable Purchaser to operate
the Business, the Facilities or the other Purchased Assets after the Closing;
provided, however, that it is understood and agreed that if the transactions
contemplated hereby are not consummated, Purchaser shall no longer be permitted
to disclose such information pursuant to this Section 7.7(c)(ii); (iii) is
necessary to be disclosed by Purchaser or its Affiliates to lenders and other
financing sources and their representatives as a means to facilitate the
financing related to the transactions contemplated hereby or in connection with
the FCC Sale Transaction; (iv) is necessary or advisable to be disclosed in
order to comply with the Hart-Scott Rodino Act or any other applicable Law,
national listing exchange, financial accounting requirement or any Governmental
Entity requests for additional information or documents; or (v) the party to
this Agreement to which the Confidential or Proprietary Information relates
expressly consents thereto in writing.

37



--------------------------------------------------------------------------------



 



     (d) If the transactions contemplated by this Agreement are not consummated,
then upon the request of either Purchaser or the Sellers, the other party shall,
and shall cause its Affiliates to, promptly return any written materials they
have received from the requesting party and its Affiliates in connection with
this Agreement or the transactions contemplated hereby or thereby, without
retaining any copies, summaries or extracts thereof.

     (e) Without the prior written consent of Purchaser, the Sellers, the Trust
and the Greenbriar Stockholders shall treat all confidential or proprietary
information relating to the Business, the Facilities or the other Purchased
Assets as confidential, preserve the confidentiality thereof, not duplicate or
use such information and instruct their respective employees and representatives
who have had access to such information to keep confidential and, from and after
the Closing, not use any such information for their own purposes or for the
benefit of any Person except Purchaser or any of its Affiliates.

7.8 Non-Compete Agreement.

     (a) Except as otherwise set forth on Schedule 7.20, as a necessary
inducement for Purchaser to enter into this Agreement and consummate the
transactions contemplated hereby, the Sellers, the Stockholder, the Greenbriar
Stockholders and the Trust agree that for a period of five years commencing on
the Closing Date (the “Noncompete Period”), the Sellers, the Trust, the
Stockholder, and the Greenbriar Stockholders shall not, and shall not cause or
permit any of the Seller Subsidiaries or any other entity under any of their
control to (each, a “Covered Person”), engage directly or indirectly, in any
capacity, in any activities that Compete with the business of developing,
owning, operating, leasing or managing a Senior Living Facility or providing
home care services within ten (10) miles of any Facility. For purposes of this
provision, “Compete” means (i) to, directly or indirectly, conduct, facilitate,
participate or engage in, or bid for or otherwise pursue a business, whether as
a principal, sole proprietor, partner, stockholder, or agent of, or consultant
to or manager for, any Person or in any other capacity, or (ii) to, directly or
indirectly, have any ownership interest in any Person or business which
conducts, facilitates, participates or engages in, or bids for or otherwise
pursues a business, whether as a principal, sole proprietor, partner,
stockholder, or agent of, or consultant to or manager for, any Person or in any
other capacity. Notwithstanding the foregoing, this Section 7.8(a) shall not
prohibit the following: (x) any activities of any Covered Person at any of the
Senior Living Facilities located within ten (10) miles of any Facility, as
identified on Schedule 7.8(a), (y) the ownership by a Covered Person of up to
ten percent (10%) of the outstanding Equity Interests of any Person, so long as
such Covered Person does not control such Person, or, (z) with respect to David
Freshwater only, except as otherwise subsequently agreed upon by Purchaser and
Mr. Freshwater in a separate consulting, employment or other agreement, the
activities set forth on Schedule 7.8(a).

     (b) Each of the Sellers, the Trust, the Stockholder, and the Greenbriar
Stockholders agrees not to solicit, divert or accept business from any customer,
supplier, distributor or manufacturer of or to Purchaser or any Affiliate of
Purchaser to the detriment of Purchaser or any Affiliate of Purchaser, or
otherwise interfere with the relationship between Purchaser or any Affiliate of
Purchaser and any customer, supplier, distributor or manufacturer of or to
Purchaser or any Affiliate of Purchaser to the detriment of Purchaser or any
Affiliate of Purchaser.

38



--------------------------------------------------------------------------------



 



     (c) The parties recognize and acknowledge that a breach of this Section 7.8
by Sellers, the Trust, the Stockholder, or the Greenbriar Stockholders or any of
their respective Affiliates will cause irreparable and material loss and damage
to Purchaser and hereby consent to the granting by any court of competent
jurisdiction of an injunction or other equitable relief, without the necessity
of posting a bond, cash or otherwise, and without the necessity of actual
monetary loss being proved or Purchaser’s establishing the inadequacy of any
remedy at Law, and order that the breach or threatened breach of such provisions
may be effectively restrained.

7.9 Use of Name; Other Intellectual Property Rights.

     (a) As soon as reasonably practicable (and, in any event, within 10 days
after the Closing), each of the Sellers, the Trust and the Greenbriar
Stockholders shall, and shall cause any Seller Subsidiary or, in the case of
each Greenbriar Stockholder, any entity in which he holds Equity Interests
(including Greenbriar and FOC NY, unless otherwise agreed to in writing by
Purchaser and FOC NY), to cease to use any written materials, including labels,
packing materials, letterhead, advertising materials and forms, in each case
which include the words and phrases “The Fountains,” “We’re Creating
Extraordinary Communities Where People Choose to Be,” “The Best Move of Your
Life” and “Renaissance Community”. Each of the Sellers, the Trust and the
Greenbriar Stockholders acknowledges and agrees, on behalf of itself and any
Seller Subsidiary and, in the case of each Greenbriar Stockholder, any entity in
which he holds Equity Interests (including Greenbriar and FOC NY, unless
otherwise agreed to in writing by Purchaser and FOC NY), that after the Closing,
neither it nor any Seller Subsidiary nor any such other entity shall have the
right to use the words or phrases “The Fountains,” “We’re Creating Extraordinary
Communities Where People Choose to Be,” “The Best Move of Your Life” and
“Renaissance Community” in the conduct of its business without the prior written
consent of Purchaser.

     (b) As soon as reasonably practicable (and, in any event, within 30 days
after the Closing), each of the Sellers and the Trust shall change, and shall
cause any Seller Subsidiaries to change and the Greenbriar Stockholders shall
cause Greenbriar, FOC NY (unless otherwise agreed to in writing by Purchaser and
FOC NY) and any other entity in which he holds Equity Interests to change, as
applicable, its corporate, limited liability company, limited partnership or
other names, as the case may be, to a name that does not include the words “The
Fountains”. Immediately after such name change, the Sellers, the Trust and the
Greenbriar Stockholders will deliver evidence thereof to Purchaser.

7.10 New Management Agreements.

     Prior to the Closing, each of the Sellers shall cause each of the Existing
Management agreements listed on Schedule 7.10 to be replaced with the New
Management Agreements in the form or forms to be provided by Purchaser to
Sellers prior to the Closing hereunder, consistent with Schedule 7.20. The New
Management Agreements shall become effective only subject to and upon the
consummation of the closing under the Asset Purchase Agreement. Promptly
following the execution and delivery of the New Management Agreements by the
parties thereto, and in any event at or prior to the Closing, the Sellers shall
provide fully-executed copies of the New Management Agreements to Purchaser.

39



--------------------------------------------------------------------------------



 



7.11 Bulk Sales.

     Purchaser and the Sellers hereby waive compliance with the bulk transfer
provisions of the Uniform Commercial Code (or any similar Law) (the “Bulk Sales
Laws”) if and to the extent applicable in connection with the sale of the
Purchased Assets to Purchaser and other transactions contemplated by this
Agreement.

7.12 Retention of Liabilities.

     Any Liability of a Seller or its Affiliates other than the Assumed
Liabilities shall, as between them, on the one hand, and Purchaser and its
Affiliates, on the other hand, continue to be an obligation solely of, and shall
solely be legally and financially borne by, Sellers and their respective
Affiliates. In furtherance (and not in limitation) of the foregoing, Purchaser
is not, and shall not be treated or viewed as, a successor employer or legal
successor of any of the Sellers as a matter of Law and each of the Sellers shall
jointly and severally indemnify and hold Purchaser harmless from and against any
Losses arising as a result of any such treatment in accordance with the
provisions of Article XI.

7.13 Assurances Company.

     Contemporaneously with the Closing, the Stockholder shall organize and
capitalize, or cause to be organized and capitalized, an Oklahoma limited
liability company (the “Assurances Company”), having an operating agreement and
other organizational documents reasonably acceptable to Purchaser as
contemplated on Schedule 7.13 and the capitalization described on Schedule 7.13.
As of the Closing, the Assurances Company will guarantee the timely payment and
performance of all obligations of the Seller and the other Seller Indemnifying
Persons pursuant to Article XI and other applicable provisions of this Agreement
in accordance with this Section 7.13 and Schedule 7.13. The obligations of the
Assurances Company hereunder and under Schedule 7.13 will be for the benefit of
the Purchaser and the other Purchaser Indemnified Persons (including, if the
Purchaser Replacement and Release Agreement is executed and delivered, Sunrise
Senior Living Investments, Inc.) and will not limit in any way the obligations
of the Sellers and the other Seller Indemnifying Persons or the rights and
remedies of the Purchaser and the other Purchaser Indemnified Persons in
accordance with this Agreement. As contemplated on Schedule 7.13, the Assurances
Company shall execute and deliver this Agreement (and the Purchaser Replacement
and Release Agreement, if any) solely for the purposes of acknowledging and
agreeing to this Section 7.13 (including Schedule 7.13) and guaranteeing the
obligations of Sellers and the other Seller Indemnifying Persons pursuant to
Article XI and other applicable provisions of this Agreement and the Asset
Purchase Agreement.

7.14 Accounts Receivable Adjustment.

     (a) Purchaser and the Sellers acknowledge and agree that all uncollected
Accounts Receivable of the Sellers arising out of services rendered, care
provided, goods sold, or property leased by the Sellers to or for the benefit of
any residents of the Facilities prior to the Closing Date shall be included in
the Purchased Assets to be transferred to Purchaser at the Closing
(collectively, the “Purchased Accounts Receivable”).

40



--------------------------------------------------------------------------------



 



     (b) The Sellers shall prepare and deliver to Purchaser two Business Days
prior to the Closing, a schedule of all Accounts Receivable of the Sellers
expected to be included in the Purchased Assets (including the aging of each
such Accounts Receivable and such other information as Purchaser shall
reasonably request) which have been invoiced (the “Pre-Closing Accounts
Receivable Schedule”). The Cash Payment to be paid at Closing shall be increased
by an amount equal to the aggregate of (i) 72.5% of the invoice amount of all
Accounts Receivable included on the Pre-Closing Accounts Receivable Schedule
that have been outstanding not more than 90 days as of the Closing Date; and
(ii) 0% of the invoice amount of all Accounts Receivable included on the
Pre-Closing Accounts Receivable Schedule that have been outstanding more than
90 days as of the Closing Date (the “Estimated Accounts Receivable Adjustment
Amount”).

     (c) As promptly as practicable, but in any event no later than 60 days
after the Closing Date, Purchaser shall prepare and deliver to the
Representative a final schedule of all Purchased Accounts Receivable as of the
Closing Date (including the aging of each such Accounts Receivable and such
other information as Purchaser shall reasonably request) (the “Final Accounts
Receivable Schedule”). There shall be a post-Closing reconciliation of the
Estimated Accounts Receivable Adjustment Amount to the amount equal to the
aggregate of (i) 72.5% of the invoice amount of all Purchased Accounts
Receivable included on the Final Accounts Receivable Schedule that have been
outstanding not more than 90 days as of the Closing Date; and (ii) 0% of the
invoice amount of all Purchased Accounts Receivable included on the Final
Accounts Receivable Schedule that have been outstanding more than 90 days as of
the Closing Date (the “Final Accounts Receivable Adjustment Amount”). Any amount
by which the Final Accounts Receivable Adjustment Amount exceeds the Estimated
Accounts Receivable Adjustment Amount shall be promptly forwarded to the
Representative (as agent for the Sellers) by Purchaser in a lump sum payment.
Any amount by which the Estimated Accounts Receivable Adjustment Amount exceeds
the Final Accounts Receivable Adjustment Amount shall be promptly forwarded to
Purchaser by the Sellers in a lump sum payment. Subject to any applicable
privileges (including attorney-client privilege), (i) each of the Sellers agrees
that Purchaser shall have the right to audit the applicable records of the
Sellers in connection with any such post-Closing reconciliation, and
(ii) Purchaser agrees that the Sellers shall have the right to audit the
applicable records of Purchaser in connection with any such post-Closing
reconciliation.

     (d) In the event that any funds are paid to Purchaser on account of any
Purchased Accounts Receivable, and such payment is accompanied by an invoice or
other Document specifying that such payment is being made in respect of
Purchased Accounts Receivable that were outstanding more than 90 days as of the
Closing Date, or other documentation clearly establishes that such payment
relates to Purchased Accounts Receivable that were outstanding more than 90 days
as of the Closing Date or Purchaser otherwise determines in good faith that such
payment relates to Purchased Accounts Receivable that were outstanding more than
90 days as of the Closing Date, Purchaser shall promptly remit such funds to the
Representative (as agent for the Sellers). In the event any funds are paid to
the Sellers (or the Representative) on account of any Purchased Accounts
Receivable or any Accounts Receivable arising after the Closing Date and not
directly to Purchaser, and such payment is not accompanied by an invoice or
other Document specifying that such payment is being made in respect of
Purchased Accounts

41



--------------------------------------------------------------------------------



 



Receivable that were outstanding more than 90 days as of the Closing Date or the
Sellers reasonably determine that such payment relates to a Purchased Accounts
Receivable outstanding for not more than 90 days as of the Closing Date, the
Sellers (or the Representative) shall promptly remit such funds to Purchaser.

7.15 Payment of Retained Liabilities and Accounts Payable.

     The Sellers shall pay, discharge or otherwise satisfy in full all
Liabilities of the Sellers (other than the Assumed Liabilities) and Accounts
Payable on or prior to the Closing Date or as soon as practicable after the
Closing Date (i.e., at such time as a Liability becomes known), except for such
Liabilities or Accounts Payable which the Sellers in good faith dispute.
Notwithstanding anything to the contrary in this Agreement, immediately
following the Closing, the Sellers shall repay and discharge in full all of the
Liabilities owed to Kaiser Capital Limited Partnership (previously owed to, and
described as the debt to Kaiser-Francis Oil Company and/or Kaiser Energy Ltd.)
and its Affiliates referenced or included in the Seller Financial Statements or
on Schedule 5.7.

7.16 Restrictions on Seller Distributions.

     None of the Sellers shall make any distribution of the proceeds received
pursuant to this Agreement until the Sellers’ payment of, or until the Sellers
make adequate provision for the payment of, their respective obligations
pursuant to Section 7.15 and Section 9.2(b).

7.17 Audited Financial Statements.

     Upon Purchaser’s request, Sellers shall timely prepare and furnish to
Purchaser (at Sellers’ expense, except to the extent that such financial
statements requested exceed the cost and scope of the type of financial
statements prepared by the Sellers in accordance with Sellers’ practices within
the past 18 months, giving effect to any Asset transfers occurring within such
period) copies of (a) audited consolidated financial statements of the Sellers
and audited unconsolidated financial statements of any Seller for any annual
period ending on or before the Closing Date and, (b) unaudited consolidated
financial statements of the Sellers and unaudited unconsolidated financial
statements of any Seller for any interim period ending on or before the Closing
Date, to the extent such financial statements are required to be filed by
Purchaser pursuant to the rules and regulations of the Securities and Exchange
Commission. Sellers shall prepare and furnish to Purchaser such financial
statements so as to permit Purchaser to timely file them with the Securities and
Exchange Commission as required under applicable rules and regulations of the
Securities and Exchange Commission.

7.18 Fiscal Year 2005 Capital Expenditures.

     Sellers shall and shall cause their respective Seller Subsidiaries to use
Commercially Reasonable Efforts to complete, on or prior to June 30, 2005, all
of the capital expenditures budgeted for fiscal year 2005 as set forth in the
2005 Capital Expenditure Budget in accordance with the 2005 Capital Expenditure
Budget and consistent with the applicable Seller’s historical budget approval
process. For the sake of clarity, the Sellers shall not be deemed to have
breached this Section 7.18 if (i) Purchaser approves in writing a determination
by the Sellers not

42



--------------------------------------------------------------------------------



 



to pursue a particular budgeted capital expenditure, or (ii) the Sellers, in
good faith and consistent with historic practice, determine for valid business
reasons, to complete an unbudgeted capital expenditure project in lieu of
completing a particular budgeted capital expenditure as long as the substitution
of capital expenditure projects does not result in a net reduction in the
aggregate amount reasonably expected to be expended by Purchaser on fiscal year
2005 capital expenditure projects. Notwithstanding the foregoing, the Sellers
agree to continue without interruption the ongoing capital expenditures at the
Washington House Facility and the Crystal Lake Facility.

7.19 La Cholla Bonds.

     On or prior to the Closing Date, Fountains La Cholla Limited Partnership
(“FLCLP”) shall use its Commercially Reasonable Efforts (i) to cause those
certain Variable Rate Demand Multifamily Housing Revenue Refunding Bonds (The
Fountains at La Cholla Apartments Project) Series 1996, issued by The Industrial
Development Authority of the County of Pima, in the outstanding principal amount
of $12,705,000 (the “La Cholla Bonds”) to be redeemed, paid, or otherwise
satisfied in full, and (ii) to cause any related Liabilities of FLCLP or any of
its Affiliates relating to the La Cholla Bonds to have been paid, discharged or
otherwise satisfied in full, including causing each of the agreements set forth
on Schedule 7.19 and any other agreements to which FLCLP or any of its
Affiliates is a party relating to the La Cholla Bonds (collectively, the “La
Cholla Documents”) to be terminated, effective prior to the Closing.

7.20 Financing Transaction.

     As an inducement for Purchaser to enter into this Agreement and as a
condition to Purchaser’s obligation to consummate the Closing, the Trust has
agreed to provide or to cause to be provided by one or more Affiliates of the
Stockholder financing in an amount equal to the Loan Amount with respect to the
Facilities identified on Schedule 7.20 in accordance with the terms set forth on
Schedule 7.20 (the “Financing Transaction”). The parties shall cooperate in good
faith with each other and use Commercially Reasonable Efforts to complete the
definitive documentation with respect to the Financing Transaction (including
using Commercially Reasonable Efforts to prepare and to circulate initial drafts
of such definitive documentation no later than thirty days following the
execution and delivery of this Agreement) and, subject to the proviso in
Section 10.1(e), to otherwise effectuate the Financing Transaction substantially
in accordance with the terms set forth on Schedule 7.20 at the Closing.

ARTICLE VIII

EMPLOYEE MATTERS

8.1 Employees.

     (a) Until Closing, the Sellers shall use their best efforts to retain the
services of the Seller Employees. The Sellers shall not, and shall cause any
Seller Subsidiary not to, at any time within the 90-day period prior to the
Closing Date, provide notice of or otherwise effectuate a “Plant Closing” or
“Mass Layoff”, as those terms are defined in the WARN Act or any similar Law,
affecting in whole or in part any facility, site of employment, operating unit
or employee of

43



--------------------------------------------------------------------------------



 



the Sellers or any Seller Subsidiary, without notifying Purchaser in advance and
without complying with the notice requirements and other provisions of the WARN
Act and any similar Law.

     (b) Purchaser or one or more of its Affiliates shall, in accordance with
this Section 8.1(b), offer employment to all of the Seller Employees, subject to
and as of the Closing. The terms of such offers of employment shall be with
comparable positions and salaries consistent with Purchaser’s management
structure. Those Community Employees who accept such offers of employment shall
be new employees of Purchaser or its Affiliates, effective from and after the
Closing, and are hereafter referred to as the “Hired Community Employees”. Those
Corporate and Regional Employees who accept such offers of employment shall be
new employees of Purchaser or its Affiliates, effective from and after the
Closing, and are hereafter referred to as the “Hired Corporate and Regional
Employees” (and together with the Hired Community Employees, the “Hired
Employees”). As soon as practicable following the acceptance or rejection of all
offers of employment by Purchaser or its Affiliates, but in any event not later
than five Business Days prior to the Closing, Purchaser shall advise Sellers of
the names of the Hired Employees as of such date. For purposes of this Agreement
and the Related Documents only, any entity that is the licensee of the Millbrook
Facility or the RiverVue Facility, as contemplated on Schedule 10.1(a), shall be
deemed to be an Affiliate of Purchaser.

     (c) The Sellers shall, at the Closing, certify to Purchaser the total
amount of the Sellers’ accrued expenses for holiday, vacation or other employee
benefits, whether similar or dissimilar, which have been earned by and are
vested in the Hired Employees as of the Closing Date (the “Sellers’ Benefit
Payout Obligations”). The Sellers shall pay out the Sellers’ Benefit Payout
Obligations to the Hired Employees as promptly as practicable following the
Closing. In addition, the Sellers shall be responsible for paying any and all
wages, benefits and other amounts, including amounts due upon termination, owing
to all employees of the Sellers through the date immediately preceding the
Closing Date (collectively, the “Sellers’ Employee Obligations”). The Sellers
shall jointly and severally indemnify and hold Purchaser harmless from any
Losses (including any tort or contract claims) arising out of any Sellers’
Benefit Payout Obligations or Sellers’ Employee Obligations in accordance with
the provisions of Article XI.

     (d) Immediately prior to the Closing, all Seller Employees who are not
Hired Employees, shall be terminated by the Sellers on such terms and conditions
as the Sellers, in their sole discretion, shall deem appropriate. Purchaser and
its Affiliates shall have no obligations with respect to any employees of the
Sellers or the Business who are not Hired Employees, including obligations with
respect to employment, termination of employment, severance, and unemployment
benefits. The Sellers shall jointly and severally indemnify, defend and hold
harmless Purchaser and its Affiliates from and against all Losses whatsoever
with respect to past or present employees or retirees of each Seller and any
Affiliate of Sellers who are not Hired Employees, including Losses arising by
reason of the non-transfer of such employees contemplated by this Section
8.1(d). The parties agree that the employment relationship between the Hired
Employees and Purchaser or one of its Affiliates shall be a new employment
relationship and that Purchaser is not intended to be, and is not, a successor
to any Seller in any legal sense with respect to the employment relationships
existing prior to the Closing between such Hired Employees and such Seller.
Purchaser and the Sellers shall

44



--------------------------------------------------------------------------------



 



cooperate with each other in connection with actions to be taken with respect to
the Hired Employees, including, consulting with each other with respect to all
communications to Hired Employees during the period from the date of the
execution and delivery of this Agreement until the Closing. In addition, in
connection with this Section 8.1, Sellers and Purchaser shall cooperate in the
timely preparation and filing of all documentation required to be filed with the
Internal Revenue Service, the United States Department of Labor and any other
Governmental Entity.

     (e) All Hired Employees shall be employed by Purchaser strictly on an
at-will basis; that is, at all times during their employment, Hired Employees
shall have the right to terminate their employment and Purchaser or its
Affiliates shall have the right to terminate their employment, with or without
notice, for any reason or for no reason at all. Nothing herein shall prevent
Purchaser or its Affiliates at any time after the Closing Date from terminating,
reassigning, promoting, demoting or taking any other employment action with
respect to any employee or changing adversely or favorably the titles, powers,
duties, responsibilities, functions, locations, salaries, other compensation, or
the terms and conditions of employment of individual officers and employees of
Purchaser or any of its Affiliates. Nothing contained herein shall restrict in
any way the right of Purchaser or any of its Affiliates after the Closing Date
to establish, amend or terminate any employee benefit plan, arrangement,
program, practice, policy or procedure, and Purchaser or any of its Affiliates
shall be free at all times to modify, add or eliminate any employee benefit
plan, arrangement, program, policy or procedure. Notwithstanding the foregoing,
Purchaser (or any Affiliate of Purchaser) shall pay to each Hired Corporate and
Regional Employee (in accordance with Purchaser’s or its Affiliate’s normal
payroll practices or as a lump sum, as Purchaser or such Affiliate may
determine), other than any Hired Corporate and Regional Employee who enters into
a separate employment or consulting agreement with Purchaser or one of its
Affiliates, an amount equal to the salary of such Hired Corporate and Regional
Employee set forth opposite such Hired Corporate and Regional Employee’s name on
Schedule 5.23(a)(i) through the earlier of (i) December 31, 2005 or (ii) such
Hired Corporate and Regional Employee’s death, voluntary resignation from
employment or termination of employment for Cause (as defined below) by
Purchaser or any of its Affiliates. Nothing herein expressed or implied shall
confer upon any Person (other than any of the Corporate and Regional Employees
who become Hired Employees, and only to the extent set forth in the immediately
preceding sentence) any right to employment by Purchaser or any of its
Affiliates for any period or under any particular terms and conditions or any
third party beneficiary rights hereunder. For purposes of this Section 8.1(e),
“Cause” shall mean: (i) an employee’s conviction for (or pleading nolo
contendere to) (A) any felony or (B) a misdemeanor involving moral turpitude;
(ii) willful misconduct by the employee with regard to the Business, including
dishonesty, misappropriation or fraud; or (iii) the willful and continuing
failure or habitual neglect by the employee to perform the employee’s duties.

     (f) Except to the extent set forth on Schedule 1.1 or 2.1, Purchaser shall
not assume any Plans or Other Arrangements of the Sellers or any Seller
Subsidiary or other Affiliate, any Liabilities thereunder, or any related trust
agreements, insurance contracts, or other agreements made in connection with the
Sellers’ or any Seller Subsidiary’s or other Affiliate’s Plans and Other
Arrangements.

45



--------------------------------------------------------------------------------



 



     (g) Neither Purchaser nor any of its Affiliates or any of the benefit plans
of Purchaser shall have any Liabilities or responsibility for any benefit claim
or Liability incurred by or pertaining to any Seller Employee, former employee
of the Sellers or any Seller Subsidiary or other Affiliate, or retiree of
Sellers or any Seller Subsidiary or other Affiliate prior to the Closing, except
to the extent expressly provided herein.

     (h) The Sellers and each Seller Subsidiary agree to furnish Purchaser and
its Affiliates with such information concerning employees, employee payroll and
employee benefit plans, subject to confidentiality and privacy considerations,
as is necessary and appropriate to effect the transactions contemplated hereby.

     (i) Prior to the Closing Date, the Sellers shall take all actions necessary
and appropriate to terminate any 401(k) Plans maintained by the Sellers (the
“Sellers’ 401(k) Plans”), effective as of the Closing Date. The Sellers shall
take all actions necessary in connection with the termination of the Sellers’
401(k) Plans to ensure that such termination does not result in the
disqualification of the Sellers’ 401(k) Plans or the loss of tax-exempt status
for any trust related to the Sellers’ 401(k) Plans. Immediately prior to such
termination, the Sellers shall make all necessary payments to fund the
contributions: (i) necessary or required to maintain the tax qualified status of
Sellers’ 401(k) Plans and (ii) for elective deferrals made pursuant to the
Sellers’ 401(k) Plans for the period prior to termination.

     (j) Purchaser shall assume the fully-insured welfare plans sponsored by
Sellers listed on Schedule 5.24(g), effective as of the Closing Date. To the
extent Hired Employees become participants in the employee benefit plans
sponsored or maintained by Purchaser immediately prior to the Closing Date,
subject to the terms of such plans, and, except as set forth on Schedule 8.1(j),
each such Hired Employee shall receive credit for all service with Sellers for
purposes of eligibility and vesting under such plans (and in the case of
vacation plans, for the purpose of determining the Hired Employee’s annual
entitlement to vacation), except where such credit would result in the
duplication of benefits.

8.2 Non-Solicitation of Hired Employees.

     Except as set forth on Schedule 7.20, without the prior written consent of
Purchaser, no Seller or any of its respective Affiliates (including the Trust
and the Greenbriar Stockholders) shall, for a period of two years after the
Closing Date, hire or attempt to hire or solicit, induce or attempt to solicit
or induce any Hired Employee to perform work or services for any individual or
entity other than Purchaser or any Subsidiary or Affiliate of Purchaser. The
foregoing obligations of Sellers and their respective Affiliates shall not apply
to employees who are terminated or given notice thereof by Purchaser or any of
its Affiliates, as the case may be.

ARTICLE IX
TAX COOPERATION; ALLOCATION OF TAXES

9.1 Tax Definitions.

     The following terms, as used herein, have the following meanings:

46



--------------------------------------------------------------------------------



 



     “Apportioned Obligations” means all real property Taxes, personal property
Taxes and similar ad valorem obligations levied with respect to the Purchased
Assets for a taxable period which includes (but does not end on) the Closing
Date.

     “Pre-Closing Tax Period” means (i) any Tax period ending on or before the
Closing Date and (ii) with respect to a Tax period that commences before but
ends after the Closing Date, the portion of such period up to and including the
Closing Date.

     “Post-Closing Tax Period” means any Tax period after the Closing Date.

     “Transfer Taxes” means all excise, sales, use, value added, registration
stamp, recording, documentary, conveyancing, transfer, and similar Taxes,
levies, charges and fees.

9.2 Tax Cooperation; Allocation of Taxes.

     (a) Purchaser and the Sellers agree to furnish or cause to be furnished to
each other, upon request, as promptly as practicable, such information and
assistance relating to the Business, the Facilities, the other Purchased Assets
and the Assumed Liabilities (including access to books and records) as is
reasonably necessary for the filing of all Tax Returns, the making of an
election relating to Taxes, the preparation of any audit by any Taxing Authority
and the prosecution or defense of any Proceeding relating to any Tax. Purchaser
and the Sellers shall retain all books and records with respect to Taxes for the
Pre-Closing Tax Period pertaining to the Purchased Assets and the Assumed
Liabilities for a period of at least six (6) years following the Closing Date.
At the end of such period, each party shall provide the other with at least
10 days prior written notice before destroying any such books and records,
during which period the party receiving such notice can elect to take
possession, at its own expense, of such books and records. Purchaser and the
Sellers shall cooperate with each other in the conduct of any audit or other
Proceeding relating to the Taxes involving the Business, the Facilities, the
other Purchased Assets or the Assumed Liabilities.

     (b) All Apportioned Obligations shall be apportioned between Purchaser and
the Sellers based on the number of days of such taxable period included in the
Pre-Closing Tax Period and the number of days of such Post-Closing Tax Period.
Each of the Sellers shall be liable for the proportionate amount of such Taxes
that is attributable to the Pre-Closing Tax Period, and Purchaser shall be
liable for the proportionate amount of such Taxes that is attributable to the
Post-Closing Tax Period. Upon receipt of any bill for real or personal property
Taxes relating to the Purchased Assets, the party that receives such bill shall
present a statement to the other party setting forth the amount of such Tax for
which such other party is responsible, together with such supporting evidence as
is reasonably necessary to calculate the pro-rata amount. The pro-rata amount
shall be paid by the party owing it to the other party within 10 days after
delivery of such statement. In the event that either any Seller or Purchaser
shall make any payment for which the other party is responsible, such Purchaser
or Seller shall be entitled to be reimbursed for the amount of such payment and
the other party shall make such reimbursement promptly but in no event later
than 10 days after the presentation of a statement setting forth the amount of
reimbursement to which the presenting party is entitled, together with such
supporting evidence as is reasonably necessary to calculate the amount of such
reimbursement.

47



--------------------------------------------------------------------------------



 



     (c) All Transfer Taxes incurred solely in connection with the sale of the
Purchased Assets and the assumption of the Assumed Liabilities at the Closing
pursuant to this Agreement shall be borne by Purchaser, on the one hand, and
Sellers, on the other hand, in accordance with applicable local custom for the
jurisdictions in which the Purchased Assets are located. Purchaser and the
Sellers shall cooperate in providing each other with any appropriate resale
exemption certifications and other similar documentation. The party that is
required by applicable Law to make the filings, reports or returns with respect
to any applicable Transfer Taxes shall do so, and the other Party shall
cooperate with respect thereto as necessary.

     (d) Purchaser and the Sellers agree to utilize, or cause their respective
Affiliates to utilize, the alternative procedure set forth in Revenue Procedure
2004-53 with respect to wage reporting.

ARTICLE X
CLOSING CONDITIONS

10.1 Conditions to Each Party’s Obligations to Consummate the Closing.

     The respective obligations of each party to consummate the transactions
contemplated by this Agreement are subject to the satisfaction prior to or at
the Closing of the following conditions unless waived (to the extent such
conditions can be waived) by the Sellers and Purchaser:

     (a) The authorizations, consents, Permits, Orders or approvals of, or
declarations or filings with, or expiration of waiting periods of any
Governmental Entity listed on Schedule 10.1(a) (each, a “Material Regulatory
Approval”) shall have been obtained or made; provided however that if, as
contemplated in Section 7.3(c), the parties implement an acceptable alternative
that permits the consummation of the transactions contemplated by this Agreement
and the Related Documents in accordance with applicable Law in the absence of
any such Material Regulatory Approval, this condition shall be deemed satisfied
to the extent of such Material Regulatory Approval.

     (b) No temporary restraining order, preliminary or permanent injunction or
other Order issued by any Governmental Entity of competent jurisdiction nor
other legal restraint or prohibition preventing the consummation of the
transactions contemplated hereby shall be in effect.

     (c) No Law shall have been enacted, promulgated or issued or deemed
applicable to the transactions contemplated by this Agreement or the Related
Documents by any Governmental Entity that would, in the reasonable judgment of
Purchaser or the Sellers, (i) make the consummation of the transactions
contemplated hereby or thereby illegal or substantially delay the consummation
of any material aspect of the transactions contemplated hereby or thereby,
(ii) render any party unable to consummate the transactions contemplated hereby
or thereby in any material respect or (iii) adversely and materially affect the
right of Purchaser to own the Purchased Assets and/or operate the Business.

48



--------------------------------------------------------------------------------



 



     (d) The Closing of the FCC Sale Transaction under the Asset Purchase
Agreement shall have occurred.

     (e) The Financing Transaction shall have been consummated; provided,
however, that the condition in this Section 10.1(e) shall be deemed waived by
the Sellers if Purchaser elects, in its sole discretion by notice given not less
than five Business Days prior to the Closing Date, to increase the Cash Payment
to be paid at the Closing by an amount equal to the Loan Amount and pays such
additional amount at the Closing.

10.2 Conditions to Obligations of Purchaser.

     The obligations of Purchaser to consummate the transactions contemplated by
this Agreement are subject to the satisfaction prior to or at the Closing of the
following conditions unless waived (to the extent such conditions can be waived)
by Purchaser:

     (a) All of the representations and warranties made by the Sellers, the
Trust and the Greenbriar Stockholders in this Agreement (i) shall be true and
correct in all material respects (except those representations and warranties
which are qualified as to materiality, which shall be true and correct in all
respects) as of the date hereof and (ii) shall be repeated and shall be true and
correct in all material respects (except those representations and warranties
which are qualified as to materiality, which shall be true and correct in all
respects) as of the Closing Date (except those representations and warranties
which are made expressly only as of another date) with the same effect as if
such representations and warranties had been made at and as of the Closing Date.

     (b) Each of the Sellers, the Trust and the Greenbriar Stockholders shall
have performed or complied in all material respects with all obligations and
covenants required to have been performed or complied with respectively by them
under this Agreement and the Related Documents prior to or as of the Closing.

     (c) Purchaser shall have received an opinion dated the Closing Date from
counsel for the Sellers, in substantially the form set forth in Exhibit 10.2(c).

     (d) All required consents, approvals, Permits, Orders, notifications or
authorizations set forth on Schedule 10.2(d) shall have been made and/or
obtained or shall have occurred and Purchaser shall have received duly executed
copies, in form and substance reasonably satisfactory to Purchaser and its
counsel, of any of the foregoing that Purchaser may reasonably request.

     (e) Since the date of this Agreement, there shall have been no material
adverse change in the Purchased Assets or the Assumed Liabilities or in the
business, operations, financial condition, operating results or prospects of any
of the Sellers.

     (f) There shall not be any pending or threatened litigation, Proceeding or
other event that calls into question or challenges the validity of this
Agreement, or that is reasonably likely to impede or delay the Closing, or that
is reasonably likely to materially adversely affect the business, financial
condition, operating results or prospects of any Seller, the Purchased Assets

49



--------------------------------------------------------------------------------



 



or the Business, including matters arising out of third party reimbursement
policies, and all actual and potential claims against the Purchased Assets or
the Business arising therefrom shall have been settled, released and discharged
or an adequate amount shall have been reserved and set aside for their payment
to Purchaser’s reasonable satisfaction.

     (g) (i) The Sellers and the other parties to the New Management Agreements
shall have executed and delivered the New Management Agreements, (ii) such New
Management Agreements shall be in full force and effect and shall not have been
amended, and (iii) true and correct copies thereof shall have been delivered to
Purchaser.

     (h) Purchaser shall have received all of the other Documents required by
Section 4.2 to be delivered to Purchaser.

     (i) Purchaser shall have received the following:

     (i) a certificate signed by an executive officer of each of the Sellers,
dated as of the Closing Date, and certifying as to (A) the incumbency and
genuineness of the signatures of each Person executing this Agreement and the
Related Documents on behalf of such Seller; (B) the genuineness of the
resolutions (attached thereto) of the board of directors (or other governing
body) and stockholders (or partners, as the case may be) of each of the Sellers
authorizing the execution, delivery and performance of this Agreement and the
Related Documents to which such Seller is a party and the consummation of the
transactions contemplated hereby and thereby; (C) the accuracy of the
representations and warranties of such Seller contained herein, as contemplated
by Section 10.2(a) hereof; (D) the performance of the covenants of such Seller
contained herein, as contemplated in Section 10.2(b) hereof; and (E) the
accuracy of the Closing Rent Roll;

     (ii) a certificate of a duly authorized executive officer of each of the
Sellers and by the Trust and the Greenbriar Stockholders, dated as of the
Closing Date, certifying that none of the Sellers, the Trust or the Greenbriar
Stockholders is a foreign person within the meaning of Section 1445 of the Code;

     (iii) a certificate of the Trust, dated the Closing Date, and certifying as
to the accuracy of the representations and warranties of the Sellers and the
Trust contained herein, as contemplated by Section 10.2(a) hereof; and

     (iv) a certificate of the Greenbriar Stockholders, dated the Closing Date,
and certifying as to the accuracy of the representations and warranties of
Greenbriar and FOC NY (as Sellers) and of the Greenbriar Stockholders contained
herein, as contemplated by Section 10.2(a) hereof.

     (j) Purchaser shall have received a report in form and substance reasonably
satisfactory to Purchaser of ATC Associates, Inc., environmental consultants,
with respect to the Purchased Real Property.

50



--------------------------------------------------------------------------------



 



     (k) Purchaser shall have obtained title insurance for all Purchased Real
Property in form and substance reasonably satisfactory to Purchaser and in
accordance with Section 10.3 hereof.

     (l) Each APA Seller and each of its Affiliates that is not a Seller
hereunder shall have entered into an appropriate assignment and assumption
agreement(s), if and to the extent necessary, providing for the assumption by
Purchaser of the obligations of such APA Seller or such Affiliate under any
Resident Agreements with residents at any of the Facilities listed on the
Closing Rent Roll to which such APA Seller or such Affiliate is a party.

     (m) Purchaser shall have received an updated “rent roll” for each Facility
(collectively, the “Closing Rent Roll”) as of a date within two Business Days of
the Closing Date.

     (n) (i) The La Cholla Bonds shall have been redeemed, paid, or otherwise
satisfied in full and shall no longer be outstanding, (ii) any related
Liabilities of FLCLP or any of its Affiliates relating to the La Cholla Bonds
shall have been paid, discharged or otherwise satisfied in full, (iii) all of
the La Cholla Documents shall have been terminated, effective prior to the
Closing, and (iv) and Purchaser shall have received evidence reasonably
satisfactory to Purchaser of (i) through (iii) above.

10.3 Title Insurance and Survey.

     (a) Within 10 Business Days after the execution and delivery of this
Agreement, Purchaser, at its expense, shall order commitments for owner’s
policies of title insurance (the “Title Commitment”) issued by First American
Title Insurance Company or another nationally recognized title insurance company
selected by Purchaser as title insurer (“Title Insurer”) covering fee simple
title to the Purchased Real Property, in which the Title Insurer shall agree to
insure, in such amount as Purchaser deems adequate, merchantable title to such
interests free from the Schedule B standard printed exceptions and all other
exceptions except for (i) exceptions which, under applicable state rules and
regulations, cannot be deleted or modified and (ii) Permitted Exceptions (as
defined below), with such endorsements as Purchaser shall reasonably require and
with insurance coverage over any “gap” period. Such Title Commitments shall have
attached thereto complete, legible copies of all instruments noted as exceptions
therein.

     (b) Within 10 Business Days after the execution and delivery of this
Agreement, Purchaser, at Purchaser’s expense, shall order boundary surveys for
the Purchased Real Property (the “Survey” or “Surveys”) prepared by a registered
land surveyor or surveyors satisfactory to Purchaser. The Surveys shall (i) be
completed in accordance with Purchaser’s reasonable survey requirements, and
shall be certified to Purchaser and the Title Insurer by such surveyor;
(ii) have one perimeter description for the Purchased Real Property on which the
Facilities are located; (iii) show all easements, rights-of-way, setback lines,
encroachments and other matters affecting the use or development of the
Purchased Real Property; and (iv) disclose on the face thereof the gross and net
acreage of the Purchased Real Property. Upon receipt of the Surveys by
Purchaser, Purchaser shall promptly furnish a copy of same to the
Representative.

51



--------------------------------------------------------------------------------



 



     (c) Facility Real Property

          (i) If (x) any of the Title Commitments reflect any exceptions to
title that would materially impair the use and operation of any of the Purchased
Real Property other than the Unit Real Property (the “Facility Real Property”),
materially adversely affect the value of any of the Facility Real Property or
render title to any of the Facility Real Property unmarketable, or (y) the
Survey delivered to Purchaser pursuant to Section 10.3(b) discloses any state of
facts that would materially impair the use and operation of any of the Facility
Real Property, materially adversely affect the value of any of the Facility Real
Property or render title to any of the Facility Real Property unmarketable, or
(z) at any time prior to the Closing, title to each Seller’s interests in any of
the Facility Real Property is encumbered by any exception to title other than
Permitted Encumbrances, which was not on the initial Title Commitment for such
Facility Real Property and is not acceptable to Purchaser in Purchaser’s sole
discretion (any such exception or unacceptable state of fact being referred to
herein as a “Facility Real Property Title Defect”), then Purchaser shall, on or
before 10 Business Days following the later of the receipt of the Title
Commitment or the receipt of the Survey for such Facility Real Property, give
the Representative, as agent for the Sellers, written notice of such Facility
Real Property Title Defect (the “Title Notice”). Such Title Notice shall include
a copy of the relevant Title Commitment and copies of the exceptions. The
Sellers shall have the right, but not the obligation, within 10 Business Days
after receipt by the Representative of any such Title Notice, to notify
Purchaser that the Sellers will take the action necessary to remove such
Facility Real Property Title Defect. If the Sellers elect to so notify
Purchaser, then, on or before the Closing, the Sellers shall provide Purchaser
with reasonable evidence of such removal. For avoidance of doubt, title to any
of the Facility Real Property shall not be deemed to be unmarketable if there is
a Facility Real Property Title Defect with respect to any Facility Real Property
which Facility Real Property Title Defect relates to a portion of the applicable
Facility Real Property that is not used or intended to be used in the operation
of Facility or the conduct of the Business at such Facility Real Property (a
“Non-Essential Portion”) and (A) Purchaser is able to obtain a title insurance
policy from a nationally recognized title insurance company that title to the
Facility Real Property (other than the Non-Essential Portion) is marketable,
(B) that the Facility Real Property other than the Non-Essential Portion may be
sold as a single parcel without the necessity of any subdivision, zoning or
other approvals and (C) the Non-Essential Portion is not necessary to satisfy
any parking, density or other zoning or other applicable requirements for the
operation of the applicable Facility or the conduct of the Business at such
Facility.

          (ii) In the event Purchaser timely gives a Title Notice to the
Representative pursuant to Section 10.3(c)(i) and the Facility Real Property
Title Defects specified therein are not cured on or before the date on which all
other conditions to Closing have been satisfied or waived in writing by the
parties, Purchaser shall have the option to (x) waive any Facility Real Property
Title Defect and proceed to Closing without any reduction in the Purchase Price
or (y) terminate this Agreement. If a Seller has agreed in writing to cure any
Facility Real Property Title Defect pursuant to this Section 10.3(c)(i) and
fails to do so, Purchaser shall have the right, in addition to the rights
described in the preceding sentence, to pursue any and all remedies provided in
Section 11.2 of this Agreement as a result of Seller’s default. Any Facility
Real Property Title Defect that Purchaser waives pursuant to this subparagraph
shall be deemed a “Permitted Exception.”

52



--------------------------------------------------------------------------------



 



     (d) Unit Real Property

          (i) If (x) any of the Title Commitments reflect any exceptions to
title that would impair the use and operation of any of the Unit Real Property,
adversely affect the value of any of the Unit Real Property or render title to
any of the Unit Real Property unmarketable, or (y) the Survey delivered to
Purchaser pursuant to Section 10.3(b) discloses any state of facts that would
impair the use and operation of any of the Unit Real Property, adversely affect
the value of any of the Unit Real Property or render title to any of the Unit
Real Property unmarketable, or (z) at any time prior to the Closing, title to
each Seller’s interests in any of the Unit Real Property is encumbered by any
exception to title other than Permitted Encumbrances, which was not on the
initial Title Commitment for such Unit Real Property and is not acceptable to
Purchaser in Purchaser’s sole discretion (any such exception or unacceptable
state of fact being referred to herein as a “Unit Real Property Title Defect”),
then Purchaser shall, on or before 10 Business Days following the later of the
receipt of the Title Commitment or the receipt of the Survey for such Unit Real
Property, give the Representative, as agent for the Sellers, a Title Notice.
Such Title Notice shall include a copy of the relevant Title Commitment and
copies of the exceptions. The Sellers shall have the right, but not the
obligation, within 10 Business Days after receipt by the Representative of any
such Title Notice, to notify Purchaser that the Sellers will take the action
necessary to remove such Unit Real Property Title Defect. If the Sellers elect
to so notify Purchaser, then, on or before the Closing, the Sellers shall
provide Purchaser with reasonable evidence of such removal.

          (ii) In the event Purchaser timely gives a Title Notice to the
Representative pursuant to this Section 10.3(d)(i) and the Unit Real Property
Title Defects specified therein are not cured on or before the date on which all
other conditions to Closing have been satisfied or waived in writing by the
parties, Purchaser shall have the option to (x) waive any Unit Real Property
Title Defect and proceed to Closing with a reduction in the Purchase Price for
the applicable Unit Real Property equal to the lesser of the cost and expense to
cure the Unit Real Property Title Defects or the fair market value of such Unit
Real Property or (y) proceed to Closing without acquiring the applicable Unit
Real Property with a reduction in the Purchase Price for the applicable Unit
Real Property equal to the fair market value of such Unit Real Property. Any
Unit Real Property Title Defect that Purchaser waives pursuant to this
subparagraph shall be deemed a Permitted Exception. For purposes of this
Section 10.3(d)(ii), the “fair market value” of any Unit Real Property shall
mean the fair market value of the Unit Real Property as determined by an
independent third party appraisal, conducted by a third party appraiser
reasonably acceptable to Sellers, of the Unit Real Property, unless the parties
mutually agree in writing on a value for purposes of the Purchase Price
adjustment, in which case the “fair market value” for such purpose shall be such
mutually agreed upon value.

     (e) Any exception to title that is (i) disclosed in the Title Commitment,
or (ii) identified on a Survey, which, in either case, is not identified as a
Facility Real Property Title Defect or a Unit Real Property Title Defect in a
timely delivered Title Notice, shall be deemed to be a “Permitted Exception” for
purposes of this Agreement.

     (f) Notwithstanding anything contained herein to the contrary, each Seller
shall be obligated (or shall cause its Affiliates) to expend whatever sums are
reasonably required to cure the following matters (the “Required Cure Items”)
prior to, or at, the Closing (with the Sellers

53



--------------------------------------------------------------------------------



 



having the right to apply the Purchase Price or a portion thereof for such
purpose) whether or not any of the following would constitute a Facility Real
Property Title Defect or Unit Real Property Title Defect hereunder:

          (i) All mortgages, security deeds, other security instruments or other
monetary liens;

          (ii) All past due ad valorem taxes and assessments of any kind,
whether or not of record, which constitute, or may constitute, an Encumbrance;
and

          (iii) Judgments against the Sellers (which do not result from acts or
omissions on the part of Purchaser) which have attached to and become an
Encumbrance.

If a Seller fails to cure a Required Cure Item by Closing, Purchaser shall have
the right, in addition to the rights described in the preceding sentence, to:
(x) pay a sum necessary to cure the Required Cure Items and deduct such amount
from the Purchase Price, or (y) pursue any and all remedies provided in
Section 11.2 of this Agreement as a result of Seller’s default.

     (g) At Closing, the Title Insurer shall be prepared to issue a title
insurance policy in accordance with the Title Commitment, with all endorsements
reasonably required by Purchaser and with coverage over any “gap” period.

10.4 Conditions to Obligations of the Sellers and the Trust.

     The obligations of the Sellers and the Trust to consummate the transactions
contemplated by this Agreement are subject to the satisfaction of the following
additional conditions unless waived (to the extent such conditions can be
waived) by the Representative (as agent for the Sellers and the Trust):

     (a) All representations and warranties made by Purchaser in this Agreement
(i) shall be true and correct in all material respects (except those
representations and warranties which are qualified as to materiality, which
shall be true and correct in all respects) as of the date hereof and (ii) shall
be true and correct in all material respects (except those representations and
warranties which are qualified as to materiality, which shall be true and
correct in all respects) as of the Closing Date (except those representations
and warranties which are made expressly only as of another date) with the same
effect as if such representations and warranties had been made at and as of the
Closing Date.

     (b) Purchaser shall have performed or complied with in all material
respects all obligations and covenants required to have been performed or
complied with by it under this Agreement and the Related Documents prior to or
as of the Closing Date.

     (c) Each of the Sellers shall have received all of the other Documents
required by Section 4.3 to be delivered to such Persons.

     (d) The Sellers shall have received a certificate of a duly authorized
executive officer of Purchaser, dated as of the Closing Date, and certifying as
to (i) the incumbency and

54



--------------------------------------------------------------------------------



 



genuineness of the signatures of each Person executing this Agreement and the
Related Documents on behalf of Purchaser; (ii) the accuracy of the
representations and warranties of Purchaser contained herein, as contemplated by
Section 10.4(a) hereof, and (iii) the performance of the covenants of Purchaser
contained herein, as contemplated in Section 10.4(b) hereof.

ARTICLE XI
INDEMNIFICATION

11.1 Survival of Representations and Warranties.

     The representations and warranties contained in or made pursuant to this
Agreement, the Related Documents or any certificate or other writing delivered
in connection with this Agreement or the Closing shall survive for a period of
two years after the Closing, except that the representations and warranties
contained in Sections 5.1, 5.2, 5.4 and 5.10 shall remain in full force and
effect indefinitely and the representations and warranties dealing with Tax
matters, Medicare, Medicaid and other third party payor payment Liabilities, and
environmental matters shall remain in full force and effect until the expiration
of the applicable statute of limitations. The covenants and other agreements of
the parties contained in this Agreement shall survive the Closing Date until the
expiration of the applicable statute of limitations. This Article XI shall
survive the Closing and shall remain in effect (a) with respect to
Sections 11.2(a)(i) and 11.2(b)(i), so long as the relevant representations and
warranties survive, (b) with respect to Sections 11.2(a)(ii) and 11.2(b)(ii), so
long as the applicable covenant survives and (c) with respect to
Sections 11.2(a)(iii) through (x) and Sections 11.2(b)(iii) and (b)(iv),
indefinitely. If written notice of a Claim has been given prior to the
expiration of the applicable limitation period and such Claim is pending and
unresolved at the end of any applicable limitation period, such Claim shall
continue to be covered by this Article XI notwithstanding any applicable
limitation period (which the Parties hereby waive) until such matter is finally
terminated or otherwise resolved by the parties pursuant to Section 11.4 or by a
court of competent jurisdiction and any amounts payable hereunder are finally
determined and paid. After the Closing, the rights set forth in this Agreement
shall be each party’s sole and exclusive remedies against the other parties
hereto for misrepresentations or breaches of representations, warranties or
covenants contained in this Agreement, the Related Documents and any certificate
or other writing delivered in connection with this Agreement or the Closing,
except with respect to (i) actions based upon allegations of fraud or other
intentional misrepresentation or (ii) the ability of any party to seek
injunctive relief or other appropriate remedies with respect to a breach of any
covenants hereunder or thereunder.

11.2 Indemnification.

     (a) Each of the Seller Indemnifying Persons, as the indemnifying party,
shall, subject to the provisions of Section 11.8, jointly and severally
indemnify, defend and hold the Purchaser Indemnified Persons, each as an
indemnified party, harmless from and against any and all Losses sustained,
suffered or incurred by any Purchaser Indemnified Person relating to, resulting
from or arising out of any of the following (collectively, “Purchaser Claims”):

55



--------------------------------------------------------------------------------



 



     (i) the untruth, inaccuracy or breach of any representation or warranty of
the Sellers, the Greenbriar Stockholders or the Trust contained in this
Agreement, any Related Document, or any certificate or other writing delivered
in connection with this Agreement or the Closing (or any facts or circumstances
constituting any such untruth, inaccuracy or breach), as of the date of this
Agreement or as of the Closing Date;

     (ii) the breach or nonperformance of any agreement or covenant of the
Sellers, the Greenbriar Stockholders or the Trust contained in this Agreement or
the Related Documents;

     (iii) any Liability of the Sellers, any Seller Subsidiary or the Trust (or
any of their respective Affiliates) or any Liability of the Greenbriar
Stockholders, other than the Assumed Liabilities, whether or not disclosed to
Purchaser pursuant to this Agreement or in the Schedules, including (A) any
claim or cause of action relating to the Purchased Assets or the Business
arising out of, relating to, or resulting from, any action, inaction, event,
condition, facts or circumstances that occurred or existed prior to the Closing,
whether pending or threatened at the Closing Date or thereafter (including the
matters described on Schedule 5.19 (litigation)) and including any Liability for
Taxes, (B) any Liability for Taxes (other than any Transfer Taxes for which
Purchaser is liable pursuant to Section 9.2(c)) arising in connection with the
consummation of the transactions contemplated hereby, and (C) any Liability for
the unpaid Taxes of any Person under Treasury Regulation Section 1.1502-6 (or
any similar provision of state, local or foreign Law), as a transferee or
successor, by contract or otherwise;

     (iv) the matters as to which Sellers have expressly agreed to indemnify
Purchaser described in Section 1.4(b) (consents or approvals), Section 7.12
(successor liability), Section 8.1(c) and (d) (employees) and Section 11.3 (Bulk
Sales Laws);

     (v) any Liability under the WARN Act or any similar state or local Law that
may result from an “Employment Loss,” as defined by 29 U.S.C.
Section 2101(a)(6), caused by any action of the Sellers or any Seller Subsidiary
prior to the Closing or Purchaser’s decision not to hire previous employees of
the Sellers or any Seller Subsidiary;

     (vi) activities in connection with any transfers or conveyances (including
such transfers and conveyances) of any Assets, Liabilities, operations,
business, or income effected or initiated by or on behalf of any of the Sellers
or their respective Affiliates prior to the date of this Agreement, including
any Liability resulting from the failure to obtain, or any delay in obtaining,
required approvals from Governmental Entities in connection with any such
transfers or conveyances;

     (vii) any claims made by or on behalf of any former stockholder of FCC;

     (viii) any assessments, adjustments or offsets made against Purchaser in
connection with the recovery by any Governmental Entity or administrative agency
or any third party payor of any overpayments made to Sellers for services
performed prior to the Closing Date;

56



--------------------------------------------------------------------------------



 



     (ix) any Liability arising out of, relating to, or resulting from, any of
the arrangements referenced on Schedule 5.33 (Subsidiaries; Affiliate
Transactions), including any third party claims involving Fountains Retirement
Communities of Arizona, Inc. or any “Other Companies” identified on such
Schedule 5.33; and

     (x) any claims made by a resident or former resident at the Millbrook
Facility that the Entrance Fee refund obligation originally owed to such
resident was not reduced to 70% of the original amount of such obligation (for
the sake of clarity, this indemnification is intended to cover the reduction
contemplated by paragraph 4(C) of the Millbrook LLC Second Amendment to Restated
Offering Plan and the account balances reflected on the books of the Sellers is
70% of such original Entrance Fee refund obligation).

     (b) Purchaser, as the indemnifying party, shall, subject to the provisions
of Section 11.8, indemnify, defend and hold each of the Seller Indemnified
Persons, each as the indemnified party, harmless from and against any and all
Losses sustained, suffered or incurred by any such Seller Indemnified Person
relating to, resulting from or arising out of any of the following
(collectively, “Seller Claims”; and, together with the Purchaser Claims, the
“Claims”):

     (i) the untruth, inaccuracy or breach of any representation or warranty of
Purchaser contained in this Agreement, any Related Document or any certificate
or other writing delivered in connection with this Agreement or the Closing (or
any facts or circumstances constituting any such untruth, inaccuracy or breach),
as of the date of this Agreement or as of the Closing Date;

     (ii) the breach or nonperformance of any agreement or covenant of Purchaser
contained in this Agreement or the Related Documents;

     (iii) any Assumed Liabilities and all Liabilities arising after the Closing
from the operation of the Business by Purchaser and its Affiliates; and

     (iv) the matters as to which Purchaser has expressly agreed to indemnify
the Sellers described in Section 7.1(g) (due diligence).

     (c) Notwithstanding anything to the contrary contained herein or in any
other Document, Purchaser shall have full recourse and right of recovery
(consistent with the limitations on indemnification set forth in Section 11.8)
at the option of Purchaser to (i) any Assets of the Sellers or (ii) any Assets
of the Assurances Company as contemplated in Section 7.13, in either such case,
for payment of any Claims of Purchaser brought pursuant to this Article XI.

     (d) For purposes of this Agreement, a Claim that involves continuing
behavior or a series of events, accidents or occurrences shall be deemed to
“occur” on the first day of any alleged event, circumstance, or omission
(“EC&O”), so long as any subsequent alleged EC&O is substantially similar in
nature and/or directly related to or an unambiguous result of the first EC&O.
Any other EC&O shall constitute a new EC&O.

57



--------------------------------------------------------------------------------



 



11.3 Bulk Sales Laws.

     Each of the Sellers shall jointly and severally indemnify Purchaser and its
Affiliates from and hold them harmless against any Losses resulting from or
arising out of (i) Sellers’ failure to comply with the Bulk Sales Laws in any
jurisdiction in respect of the transactions contemplated by this Agreement, or
(ii) any action brought or levy made as a result thereof, other than those
Liabilities which have been expressly assumed, on such terms as expressly
assumed, by Purchaser pursuant to this Agreement.

11.4 General Indemnification Procedures.

     (a) Third Party Claims.

          (i) The indemnified party shall give written notice to the
indemnifying party of any Claim or Claims asserted against the indemnified party
by any third Person within 30 days after obtaining actual knowledge thereof,
stating the nature and basis of such Claim and the amount thereof, in reasonable
detail, to the extent then known by the indemnified party. Failure to provide
such notice shall not act as a waiver of the indemnified party’s rights with
respect to such Claim unless, and only to the extent that, such failure
materially adversely affects the indemnifying party’s ability to defend against,
minimize or eliminate Losses arising out of such Claim. In the event of any
litigation or Proceeding by or with any third Person, the indemnified party
shall keep the indemnifying party informed and, unless the indemnifying party
exercises the right of control set forth in Section 11.4(a)(ii) below, shall use
all reasonable efforts to defend such claim, litigation, investigation or
proceeding with its or his own legal counsel and present any defense reasonably
suggested by the indemnifying party or its or his counsel.

          (ii) The indemnifying party shall have the right to participate in
such third party claim or litigation, at its or his own expense, and, upon
notice to the indemnified party, to assume and control, at its or his own
expense, the defense or prosecution thereof, as the case may be, with counsel
approved by the indemnified party (which approval shall not be unreasonably
withheld or delayed). Notwithstanding the foregoing, the indemnified party shall
have the right to assume control of such defense or prosecution if and only if
(A) the assumption or control of such defense or prosecution by the indemnified
party has been authorized in writing by the indemnifying party, (B) the
indemnified party has reasonably concluded that there may be legal defenses
available to it that are different from or in addition to those available to the
indemnifying party or (C) the indemnifying party has not in fact employed
counsel to assume the defense or prosecution of such action promptly after
receiving notice of the commencement thereof, in each of which cases the
reasonable fees and expenses of counsel will be paid by the indemnifying party,
and the indemnified party shall assume and control the defense or prosecution of
such action, and the indemnifying party shall reimburse or pay such reasonable
fees and expenses as they are incurred. If the indemnifying party assumes such
defense or prosecution in accordance with this Section 11.4(a)(ii), it shall
have no liability for any legal or other expenses subsequently incurred by the
indemnified party in connection with such litigation or Proceeding (other than
the reasonable out-of-pocket costs and attorneys’ fees of investigation and
cooperation with the indemnifying party that may be requested by the
indemnifying party in such defense or prosecution and as contemplated in
Section 11.4(a)(iii)) but the indemnifying party shall thereafter indemnify and
hold the indemnified party and its Affiliates harmless from and against all
Losses with respect to such litigation or Proceeding in accordance with the
terms of this Agreement.

58



--------------------------------------------------------------------------------



 



          (iii) The indemnified party shall have the right to participate, and
cooperate, in the defense of a Claim for which the indemnifying party has
assumed control pursuant to Section 11.4(a)(ii) and may retain separate
co-counsel at its sole cost and expense (except that the indemnifying party
shall be responsible for the fees and expenses of the separate co-counsel to the
extent the indemnified party concludes reasonably that the counsel the
indemnifying party has selected has a conflict of interest).

          (iv) The indemnified party shall not make, or offer to make, any
settlement of any litigation or Proceeding which might give rise to a right of
indemnification from the indemnifying party without the consent of such
indemnifying party, which consent shall not be unreasonably withheld or delayed;
provided that the indemnified party may do so without such consent if it elects
to waive its right of indemnification with respect to the amount of such
settlement in connection with such litigation or Proceeding and/or fails to or
declines to defend the indemnified party in such litigation or Proceeding. The
indemnifying party shall not consent to the entry of any judgment with respect
to the matter, or enter into any settlement, which does not include a provision
whereby the plaintiff or claimant in the matter releases the indemnified party
from all Liability with respect thereto, without the prior written consent of
the indemnified party, which consent shall not be unreasonably withheld or
delayed.

     (b) Direct Claims.

          (i) In the event of any Claim for indemnification under this
Article XI other than a third-party claim under Section 11.4(a) hereof, the
indemnified party shall give written notice thereof (a “Direct Claim Notice”) to
the indemnifying party within 30 days after obtaining actual knowledge thereof,
stating the nature and basis of such Claim for indemnification and the amount
thereof, in reasonable detail. Failure to provide such Direct Claim Notice
within such 30 day period shall not act as a waiver of the indemnified party’s
rights with respect to such Claim for indemnification unless, and only to the
extent that, such failure materially adversely affects the indemnifying party’s
ability to defend against, reduce or eliminate Losses arising out of such Claim.

          (ii) After delivery of the Direct Claim Notice, the parties shall then
meet in an attempt to agree upon a resolution of such Claim. If the parties have
not resolved any such Claim within 45 days after the date that the Direct Claim
Notice is delivered, then either party shall have the right to pursue any and
all remedies available at law or in equity with respect to such Claim.

11.5 Effect of Knowledge on Indemnification.

     Notwithstanding anything contained in this Agreement to the contrary, under
no circumstances shall any Seller, the Trust or the Greenbriar Stockholders be
liable to Purchaser for any breach of Section 11.1(a)(i) to the extent such
breach relates to representations or warranties addressing the quality or
condition of the Facilities or the physical assets included in the Purchased
Assets if the documents photocopied by Purchaser, environmental reports obtained

59



--------------------------------------------------------------------------------



 



by Purchaser, or other written reports, investigations or studies performed or
obtained by or on behalf of Purchaser prior to the Closing disclose the
condition, the misrepresentation or the breach of the representation or warranty
upon which such a Purchaser’s Claim would be based. Except as provided in the
preceding sentence, (i) the right to indemnification, reimbursement or other
remedy based upon any representations, warranties, covenants and agreements set
forth in this Agreement shall not be affected by any investigation conducted
with respect to, or any knowledge acquired (or capable of being acquired ) at
any time, whether before or after the execution and delivery of this Agreement,
with respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant or agreement and (ii) the waiver of any
condition based upon the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, reimbursement or other remedy based upon such
representations, warranties, covenants or obligations.

11.6 No Duplication of Claims.

     Any liability for indemnification under this Article XI shall be determined
without duplication for recovery because of the state of facts giving rise to
the Losses constitute a breach of more than one representation, warranty,
covenant or agreement hereunder.

11.7 Allocation of Indemnification Payments.

     The parties hereto agree that any indemnification payment pursuant to this
Agreement shall be treated as an adjustment to the Purchase Price.

11.8 Limitations on Indemnification.

     (a) In no event shall any Seller Indemnifying Person have any
indemnification obligation with respect to any given Claim pursuant to
Section 11.2(a)(i) or (ii) (x) unless the amount for which indemnity would
otherwise be payable by the Seller Indemnifying Persons with respect to such
Claim exceeds $25,000 (“Seller Included Claims”) and (y) unless the cumulative
amount of all Seller Included Claims plus all “Seller Included Claims” pursuant
to the Asset Purchase Agreement exceeds $5.0 million, and in such event, the
Seller Indemnifying Persons shall be responsible for only the amount in excess
of $5.0 million; provided, however, that the limitations of this Section 11.8(a)
shall not apply to indemnification by the Seller Indemnifying Persons pursuant
to Section 11.2(a)(i) insofar as arising from a breach of Sections 5.1 (power
and authority), 5.2 (no conflicts), 5.4 (ownership of Sellers) and 5.10 (title)
or pursuant to Section 11.2(a)(ii) arising from a breach of Section 9.2(b)
(taxes). The amount and extent of any Losses for Claims under Section 11.2(a)(i)
or (ii) shall be calculated without giving effect to any concept of materiality
(or correlative meaning) qualifications included in the representations,
warranties and covenants of Sellers (or portions thereof) and, for purposes of
calculating the amount and extent of Losses only, each of such representations,
warranties and covenants is deemed given as though there were no materiality
qualification.

     (b) In no event shall Purchaser have any indemnification obligation with
respect to any given Claim pursuant to Section 11.2(b)(i) or (ii) (x) unless the
amount for which indemnity would otherwise be payable by Purchaser with respect
to such Claim exceeds $25,000

60



--------------------------------------------------------------------------------



 



(“Purchaser Included Claims”) and (y) unless the cumulative amount of all
Purchaser Included Claims plus all “Purchaser Included Claims” pursuant to the
Asset Purchase Agreement exceeds $5.0 million, and in such event, Purchaser
shall be responsible for only the amount in excess of $5.0 million; provided,
however, that the limitations of this Section 11.8(b) shall not apply to
indemnification by Purchaser pursuant to Section 11.2(b)(i) insofar as arising
from a breach of Sections 6.1 (power and authority) and 6.2 (no conflicts) or
pursuant to Section 11.2(b)(ii) arising from a breach of Section 9.2(b) (taxes).
The amount and extent of any Losses for Claims under Section 11.2(b)(i) or (ii)
shall be calculated without giving effect to any concept of materiality (or
correlative meaning) qualifications included in the representations, warranties
and covenants of Purchaser (or portions thereof) and, for purposes of
calculating the amount and extent of Losses only, each of such representations,
warranties and covenants is deemed given as though there were no materiality
qualification.

ARTICLE XII
TERMINATION; EFFECT OF TERMINATION

12.1 Termination.

     This Agreement may be terminated at any time prior to the consummation of
the Closing by:

     (a) the mutual written consent of the Sellers, the Trust and Purchaser;

     (b) Purchaser, if there has been a material breach by the Trust, either
Greenbriar Stockholder or any of the Sellers of any representation, warranty,
covenant or agreement set forth in this Agreement which is not cured by such
Seller, Greenbriar Stockholder or the Trust within 10 Business Days after notice
thereof (provided, however that, Purchaser is not then in willful and material
breach of any representation, warranty or covenant contained in this Agreement);
provided, however, that, notwithstanding the foregoing, if such breach is not
timely cured, Purchaser shall not have the right to terminate this Agreement
pursuant to Section 12.1(b) if such breach relates only to four or fewer
Facilities and in the case of each such Facility Material Regulatory Approval
has not been obtained or deemed obtained (as contemplated in Section 10.1(a));
or

     (c) any of the Sellers, if there has been a material breach by Purchaser of
any representation, warranty, covenant or agreement set forth in this Agreement
which is not cured by Purchaser within 10 Business Days after notice thereof
(provided, however that, none of the Sellers, the Trust or the Greenbriar
Stockholders is then in willful and material breach of any representation,
warranty or covenant contained in this Agreement); or

     (d) Purchaser, if the conditions set forth in Sections 10.1, 10.2 or
10.3(c)(ii) shall not have been satisfied or waived on or prior to March 31,
2005 (the “Outside Termination Date”), or by Sellers, if the conditions set
forth in Sections 10.1 or 10.4 shall not have been satisfied or waived on or
prior to the Outside Termination Date; provided, however, that the Outside
Termination Date may be extended by Purchaser or the Sellers (upon delivery of
written notice thereof to the Representative or Purchaser, as applicable) to
June 30, 2005 in the event that all of

61



--------------------------------------------------------------------------------



 



the authorizations, consents, Permits, Orders or approvals of, or declarations
or filings with, or expiration of waiting periods of any Governmental Entity
required to consummate the transactions contemplated hereby as listed on
Schedule 10.1(a) shall not have been obtained or made (or deemed satisfied in
accordance with Section 10.1(a)) on or prior to March 31, 2005 (for the sake of
clarity, nothing in this Section 12.1(d) is intended to or shall provide
Purchaser with a right to terminate this Agreement for breaches of
representations, warranties or covenants if Purchaser does not otherwise have
the right to terminate this Agreement for such breaches of representations,
warranties or covenants under Section 12.1(b) because of the limitation set
forth in the proviso to Section 12.1(b)); or

     (e) Purchaser, or any of the Sellers, if any permanent injunction or other
Order of Governmental Entity preventing the Closing shall have become final and
nonappealable;

     (f) Purchaser, in the event that (A) Purchaser shall have discovered or
shall have become aware of a Due Diligence Termination Event, (B) Purchaser
shall have given the Sellers notice of the Due Diligence Termination Event
(including a reasonable description thereof and the amounts of any quantifiable
impairments, increases in amount, adverse effects and/or Liabilities and
Purchaser’s calculation of the Termination Threshold, if applicable, as
referenced in Section 7.1(k), on or prior to the Due Diligence Termination Date,
and (C) the Sellers shall have failed to (I) cure such Due Diligence Termination
Event (if capable of being cured) to the reasonable satisfaction of Purchaser
within 20 Business Days of such notice or (II) provide assurances to Purchaser
satisfactory to Purchaser, in its sole discretion, within 20 Business Days of
such notice, that such Due Diligence Termination Event will be cured prior to
the Closing and cause such Due Diligence Termination Event to be cured to the
reasonable satisfaction of Purchaser by the date of cure specified by the
Sellers; it being understood, that any determination of Purchaser not to
exercise, or the failure of Purchaser to timely exercise, its right to terminate
this Agreement pursuant to this Section 12.1(f) shall in no way affect any other
termination or other rights of Purchaser under this Agreement; or

     (g) Purchaser or any Seller, if the Asset Purchase Agreement shall have
been terminated.

provided, however, that none of the Sellers or Purchaser shall be entitled to
terminate this Agreement pursuant to clause (b) through (d) above if such
party’s breach of this Agreement has been a principal cause for the failure of
the condition referred to in said clause. Any termination pursuant to this
Section 12.1 (other than a termination pursuant to Section 12.1(a)) shall be
effected by written notice from the party or parties so terminating to the other
parties hereto, which notice shall specify the Section of this Agreement
pursuant to which this Agreement is being terminated.

12.2 Effect of Termination.

     (a) In the event of the termination of this Agreement as provided in
Section 12.1, this Agreement shall be of no further force or effect, except for
Section 7.6, Section 7.7, Section 12.2(a), Section 12.3 and Article XIII, each
of which shall survive the termination of this Agreement, and Section 12.2(b),
which shall survive the termination of this Agreement for a period of one year;
provided that, except as set forth in Section 12.3(g), if this Agreement is

62



--------------------------------------------------------------------------------



 



terminated by Purchaser, on the one hand, or any Seller or the Trust, on the
other hand, because of a willful failure by the other party to perform or comply
with any covenant or obligation herein (following a demand for cure thereof and
failure to timely cure) or because one or more of the conditions to such party’s
obligations hereunder is not satisfied as a result of the other party’s willful
failure to comply with its obligations under this Agreement, it is expressly
agreed and understood that the terminating party’s (or parties’) rights to
pursue all legal and equitable remedies for breach of contract or otherwise,
including Losses relating thereto, shall also survive such termination
unimpaired.

     (b) In the event of the termination of this Agreement as provided in
Section 12.1, Section 12.3 or Section 12.4, at any time during the one year
period following such termination, without the prior written consent of FCC,
Purchaser shall not, (a) offer employment to, discuss potential employment with,
or hire any person who at the time of such discussion or offer is an employee of
any Seller or any Seller Subsidiary; provided, however, that this prohibition
shall not apply to any non-targeted advertisement or solicitation addressed to
the public or a broad public group or to any employee of any Seller of any
Seller Subsidiary who contacts Purchaser on his or her own initiative; or
(b) solicit any person who at the time of such solicitation is a resident of any
Facility to become a resident of any Senior Living Facility not owned by FCC or
its Affiliates; provided, however, that this prohibition shall not apply to any
non-targeted advertisement or solicitation addressed to the public or a broad
public group.

12.3 Investor Commitment Period.

     (a) In connection with the execution and delivery of this Agreement,
Purchaser shall deposit into an escrow account (the “Investor Commitment
Escrow”) an amount equal to $5 million, in accordance with the terms of an
Investor Commitment Escrow Agreement to be entered into by the parties thereto
in substantially the form attached as Exhibit 12.3(a) (the “Investor Commitment
Escrow Agreement”). Notwithstanding the foregoing, if the Investor Commitment
Escrow Agreement is not entered into in connection with the execution and
delivery of this Agreement, Purchaser shall instead deposit on a temporary basis
an amount equal to $5 million with Frederic Dorwart (on a non-fee basis) to be
held in escrow in a segregated money market account and otherwise in accordance
with the terms of the Investor Commitment Escrow Agreement, as if Mr. Dorwart
were the escrow agent thereunder (the “Temporary Escrow Arrangement”), until
such time as the parties execute and deliver the Investor Commitment Escrow
Agreement, in substantially the form attached as Exhibit 12.3(a), together with
any changes mutually agreed upon by the parties, at which time the $5 million
transferred to Mr. Dorwart pursuant to the Temporary Escrow Arrangement (plus
accrued interest) shall be transferred by Mr. Dorwart to the escrow agent under
the Investor Commitment Escrow Agreement.

     (b) Notwithstanding anything to the contrary in this Agreement, subject to
Section 12.4, this Agreement shall automatically terminate at 11:59 P.M.
(McLean, Virginia time) on February 18, 2005 (the “Investor Commitment
Termination Date”), unless at or prior to such time:

     (i) each of the parties to this Agreement and an Investor identified by
Purchaser and acknowledged in writing by Sellers to be a “Qualified Investor”
for

63



--------------------------------------------------------------------------------



 



purposes of this Agreement, shall have executed and delivered an amendment to
this Agreement in the form attached as Exhibit 12.3(b) (the “Purchaser
Replacement and Release Agreement”), together with any changes mutually agreed
upon by all the parties to this Agreement and such Investor, that, among other
things, except to the extent expressly contemplated in the Purchaser Replacement
and Release Agreement, removes Sunrise Senior Living Investments, Inc. as a
party to this Agreement, substitutes such Investor as the “Purchaser” hereunder
(except in certain specified circumstances) and releases Sunrise Senior Living
Investments, Inc. and Sunrise Senior Living, Inc. from all obligations and
Liability hereunder, in which case all amounts in the Investor Commitment Escrow
shall remain in such Escrow and shall either (A) be applied (including any
interest thereon) against the “Cash Payment” under the Asset Purchase Agreement
at the closing thereunder, (B) be paid (excluding any interest thereon, which
interest shall be paid to Sunrise Senior Living Investments, Inc.) as liquidated
damages (and not as a penalty) to the Representative (as agent for the Sellers)
upon termination of the Asset Purchase Agreement pursuant to Section 12.1(c) of
the Asset Purchase Agreement, or (C) be refunded to Sunrise Senior Living
Investments, Inc. (including any interest thereon) upon termination of the Asset
Purchase Agreement for any other reason, all in accordance with the terms of the
Investor Commitment Escrow Agreement;

     (ii) Purchaser provides written notice to the Sellers of Purchaser’s
election (in its sole and absolute discretion) to continue as the Purchaser
hereunder (in which event this Agreement shall remain in full force and effect
in accordance with its terms and shall not automatically terminate on the
Investor Commitment Termination Date), in which case all amounts in the Investor
Commitment Escrow shall remain in such Escrow and shall either (A) be applied
(including any interest thereon) against the Cash Payment at the Closing or, at
the election of Sunrise Senior Living Investments, Inc., against the “Cash
Payment” under the Asset Purchase Agreement at the closing thereunder, (B) be
paid (excluding any interest thereon, which interest shall be paid to Sunrise
Senior Living Investments, Inc.) as liquidated damages (and not as a penalty) to
the Representative (as agent for the Sellers) upon termination of this Agreement
pursuant to Section 12.1(c), or (C) be refunded to Sunrise Senior Living
Investments, Inc. (including any interest thereon) upon termination of this
Agreement for any other reason, all in accordance with the terms of the Investor
Commitment Escrow Agreement; or

     (iii) Purchaser (A) provides written notice of its election (in it sole and
absolute discretion) to extend the Investor Commitment Termination Date through
11:59 P.M. (McLean, Virginia time) on or before March 21, 2005 (the “Extended
Investor Commitment Termination Date”) and (B) deposits into the Investor
Commitment Escrow an additional $5 million.

     (c) Notwithstanding anything to the contrary in this Agreement, subject to
Section 12.4, if the Investor Commitment Termination Date has been extended as
contemplated in Section 12.3(b)(iii), this Agreement shall automatically
terminate at 11:59 P.M. (McLean, Virginia time) on the Extended Investor
Commitment Termination Date, unless at or prior to such time:

64



--------------------------------------------------------------------------------



 



     (i) each of the parties to this Agreement and an Investor identified by
Purchaser and acknowledged in writing by the Sellers to be a “Qualified
Investor” for purposes of this Agreement shall have executed and delivered a
Purchaser Replacement and Release Agreement, together with any changes mutually
agreed upon by all of the parties to this Agreement and such Investor, that,
among other things, except to the extent expressly contemplated in the Purchaser
Replacement and Release Agreement, removes Sunrise Senior Living Investments,
Inc. as a party to this Agreement, substitutes such Investor as the “Purchaser”
hereunder (except in certain specified circumstances) and releases Sunrise
Senior Living Investments, Inc. and Sunrise Senior Living, Inc. from all
obligations and Liability hereunder, in which case all amounts in the Investor
Commitment Escrow shall remain in such Escrow and shall either (A) be applied
(including any interest thereon) against the “Cash Payment” under the Asset
Purchase Agreement at the closing thereunder, (B) be paid (excluding any
interest thereon, which interest shall be paid to Sunrise Senior Living
Investments, Inc.) as liquidated damages (and not as a penalty) to the
Representative (as agent for the Sellers) upon termination of the Asset Purchase
Agreement pursuant to Section 12.1(c) of the Asset Purchase Agreement, or (C) be
refunded to Sunrise Senior Living Investments, Inc. (including any interest
thereon) upon termination of the Asset Purchase Agreement for any other reason,
all in accordance with the terms of the Investor Commitment Escrow Agreement; or

     (ii) Purchaser provides written notice of its election (in its sole and
absolute discretion) to continue as the Purchaser hereunder (in which event this
Agreement shall remain in full force and effect in accordance with its terms and
shall not automatically terminate on the Extended Investor Commitment Date), in
which case the amounts in the Investor Commitment Escrow shall remain in such
Escrow and shall either (A) be applied (including any interest thereon) against
the Cash Payment at the Closing or, at the election of Sunrise Senior Living
Investments, Inc., against the “Cash Payment” under the Asset Purchase Agreement
at the closing thereunder, (B) be paid (excluding any interest thereon, which
interest shall be paid to Sunrise Senior Living Investments, Inc.) as liquidated
damages (and not as a penalty) to the Representative (as agent for the Sellers)
upon termination of this Agreement pursuant to Section 12.1(c), or (C) be
refunded to Sunrise Senior Living Investments, Inc. (including any interest
thereon) upon termination of this Agreement for any other reason, all in
accordance with the terms of the Investor Commitment Escrow Agreement.

     (d) In the event this Agreement automatically terminates pursuant to
Section 12.3(b) or (c), (i) all amounts comprising the entire Investor
Commitment Escrow (excluding any interest thereon, which interest shall be paid
to Sunrise Senior Living Investments, Inc.) shall be paid as liquidated damages
(and not as a penalty) to the Representative (as agent for the Sellers) in
accordance with the terms of the Investor Commitment Escrow Agreement, unless
Purchaser shall have been entitled to provide notice and shall have provided
notice to the Sellers of termination of this Agreement in accordance with
Section 12.1(b), (e), (f) or (g) prior to such termination (in which case all
amounts comprising the entire Investor Commitment Escrow (including any interest
thereon) shall be paid to Sunrise Senior Living Investments, Inc. promptly
following such termination in accordance with the terms of the Investor
Commitment Escrow Agreement), and (ii) this Agreement shall be of no

65



--------------------------------------------------------------------------------



 



force or effect except for this Section 12.3, Section 7.6 and Section 7.7, which
shall survive the termination of this Agreement, and Section 12.2(b) which shall
survive the termination of this Agreement for a period of one year.

     (e) Purchaser, the Sellers and the Trust hereby covenant and agree that, in
the event a “Qualified Investor” executes and delivers a Purchaser Replacement
and Release Agreement at or prior to 11:59 P.M. (McLean, Virginia time) on the
Investor Commitment Termination Date (or, if such date is extended in accordance
with Section 12.3(b)(iii), then at or prior to 11:59 P.M. (McLean, Virginia
time) on the Extended Investor Commitment Termination Date), each of Purchaser,
the Sellers and the Trust shall promptly (and in any event prior to 11:59 P.M.
(McLean, Virginia time) on the Investor Commitment Termination Date or Extended
Investor Commitment Termination Date, as the case may be) execute and deliver
such Purchaser Replacement and Release Agreement. For the sake of clarity,
nothing in this Section 12.3(e) shall obligate any party hereto to enter into a
Purchaser Replacement and Release Agreement containing terms not set forth on
Exhibit 12.3(b) that such party has not agreed to as contemplated in Section
12.3(b)(i) or 12.3(c)(i).

     (f) Nothing in this Section 12.3 shall affect any termination rights of any
party hereto under Section 12.1 or Section 12.4 of this Agreement.

     (g) The parties acknowledge and agree that the amount of the Investor
Commitment Escrow (excluding any interest thereon) is a reasonable estimate of
the damages that would be sustained by the Sellers in the event that this
Agreement is terminated under circumstances in which the Investor Commitment
Escrow (excluding any interest thereon) is paid to the Representative (as agent
for the Sellers) pursuant to Section 12.3(b) or 12.3(c), and neither the Sellers
nor the Trust shall have any rights to pursue legal or equitable remedies for
breach of contract or otherwise, including Losses relating thereto, against
Purchaser or any of its Affiliates in connection with such termination or
otherwise.

12.4 Special Termination Right.

     Notwithstanding anything to the contrary in this Agreement, this Agreement
may be terminated by Purchaser at any time prior to 11:59 P.M. (McLean, Virginia
time) on February 2, 2005 upon notice to the Representative, in the event that,
following further review of the Seller Disclosure Schedules and the “Seller
Disclosure Schedules” as defined under the Asset Purchase Agreement, Purchaser
has determined not to proceed with the transactions contemplated by this
Agreement. In the event of such termination, (i) all amounts comprising the
entire Investor Commitment Escrow (including any interest thereon) shall be paid
to Purchaser promptly following such termination, and (ii) this Agreement shall
be of no force or effect except for this Section 12.4, Sections 7.6 and 7.7,
which shall survive the termination of this Agreement, and Section 12.2(b),
which shall survive the termination of this Agreement for a period of one year.

66



--------------------------------------------------------------------------------



 



ARTICLE XIII
MISCELLANEOUS PROVISIONS

13.1 Amendment; Waiver.

     This Agreement may be modified or amended only by agreement in writing of
all of the parties hereto. At any time prior to the Closing, Purchaser, on the
one hand, and the Sellers and the Trust, on the other hand, may (a) extend the
time for the performance of any of the obligations or other acts of the other
party or parties hereto, (b) waive any inaccuracies in the representations and
warranties of the other party or parties contained herein or in any Document
delivered by any such other party pursuant hereto or (c) waive compliance with
any of the agreements of such other party or conditions to its own obligations
contained herein. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the party or parties to be bound thereby.
Waiver of any term or condition of this Agreement by a party shall not be
construed as a waiver of any subsequent breach or waiver of the same term or
condition by such party, or a waiver of any other term or condition of this
Agreement by such party. The failure of any party to assert any of its rights
hereunder shall not constitute a waiver of any such rights.

13.2 Entire Agreement.

     This Agreement and the Related Documents constitute the entire agreement
among the parties pertaining to the subject matter hereof and supersede all
prior agreements and understandings of the parties with respect to the subject
matter hereof, written or oral, including that certain Confidentiality and Due
Diligence Agreement dated as of September 24, 2004 by and between FCC and
Purchaser.

13.3 Severability.

     It is the desire and intent of the parties that the provisions of this
Agreement be enforced to the fullest extent permissible under the Law and public
policies applied in each jurisdiction in which enforcement is sought.
Accordingly, in the event that any provision of this Agreement would be held in
any jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn by either a court of competent jurisdiction
or the parties hereto, without invalidating the remaining provisions of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

13.4 No Assignment; Parties in Interest.

     (a) Except as otherwise provided in Section 13.4(b) below, neither this
Agreement nor any rights and obligations hereunder shall be assigned by any
party hereto without the prior written consent of the other parties hereto,
except that Purchaser may, without the consent of the other parties hereto,
assign any or all of its rights and interests hereunder to any Affiliate of

67



--------------------------------------------------------------------------------



 



Purchaser or any lender providing financing to Purchaser (which assignment shall
not relieve Purchaser of its obligations hereunder). Any attempted assignment in
violation of this Section 13.4 shall be null and void and of no force and
effect. Subject to the foregoing, all of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns and (except for the rights
expressly created in favor of the Seller Indemnified Persons and Purchaser
Indemnified Persons pursuant to Article XI) nothing in this Agreement, express
or implied, is intended to confer upon or give any other Person any rights or
remedies of any nature whatsoever under or by reason of this Agreement. Nothing
in this Agreement is intended to relieve or discharge the obligation of any
third Person to any party to this Agreement.

     (b) Purchaser may from time to time assign to one or more Investors the
right to purchase one or more of the Facilities and the other Purchased Assets
associated with such Facilities by the delivery to Sellers of a notice of
assignment (an “Assignment Notice”) notifying Sellers of such assignment, the
identity of the Investor and the applicable Facilities. In the case of such
assignment, the Investor and the applicable Sellers shall execute and deliver
one or more facilities purchase agreements (each, an “Additional Purchase
Agreement”) for the applicable Facilities, substantially in the form of this
Agreement, subject to the following:

     (i) the Purchase Price under an Additional Purchase Agreement shall be the
Purchase Price allocable to the applicable Facilities and associated Purchased
Assets;

     (ii) the Trust and, if applicable the Greenbriar Stockholders, shall join
in such Additional Purchase Agreement to the same extent as they are a party
hereto; and

     (iii) all references to Purchaser in such Additional Purchaser Agreement
shall instead mean such Investor under the Additional Purchase Agreement.

          Upon execution of each Additional Purchase Agreement, this Agreement
shall be deemed amended as follows:

     (x) to reduce the Purchase Price by the purchase price set forth in such
Additional Purchase Agreement; and

     (y) to delete all references to the Facilities and Purchased Assets covered
by such Additional Purchase Agreement and to the associated Sellers.

          In addition to any deemed changes to this Agreement in connection with
the execution of an Additional Purchase Agreement, the parties agree to make
appropriate changes to the Related Documents to effectuate the assignment of
Purchaser’s rights with respect to any Purchased Assets and related assumption
of Assumed Liabilities to such Investor.

          In the event one or more Additional Purchase Agreements are executed,
(A) unless otherwise consented to in writing by Purchaser, it shall be a
condition precedent to the Closing hereunder and to the closing under each
Additional Purchase Agreement that the Closing hereunder and the Closing under
each Additional Purchase Agreement occur simultaneously and

68



--------------------------------------------------------------------------------



 



(B) no Additional Purchase Agreement may be amended without the written consent
of Purchaser.

13.5 Fees and Expenses.

     Except as otherwise expressly provided in this Agreement, whether or not
the transactions contemplated by this Agreement are consummated, the parties
hereto shall each bear their own expenses incurred in connection with this
Agreement and the Related Documents and the parties shall each bear one-half of
the filing fees incurred in relation to all filings required under the
Hart-Scott-Rodino Act in connection with the purchase of the Purchased Assets
and the assumption of the Assumed Liabilities hereunder.

13.6 Notices.

     All notices or other communications pursuant to this Agreement shall be in
writing and shall be deemed to be sufficient if delivered personally or by
facsimile, sent by nationally-recognized, overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties or other Persons specified below at the following addresses (or at such
other address for a party as shall be specified by like notice):

     (a) if to any Seller, the Trust, the Greenbriar Stockholders or the
Representative, to:

Steven R. Berlin
Kaiser-Francis Oil Company
P.O. Box 21468
Tulsa, OK 74121-1468
Telephone No.: 918-491-4532
Facsimile No.: 918-491-4694

with a copy (which shall not constitute notice) to:

Frederic Dorwart, Lawyers
Old City Hall
124 East Fourth Street
Tulsa, OK 74103-5010
Attention: Frederic Dorwart
Telephone No.: (918) 583-9945
Facsimile No.: (918) 583-8251

69



--------------------------------------------------------------------------------



 



          (b) if to Purchaser, to:

Sunrise Senior Living Investments, Inc.
7902 Westpark Drive
McLean, VA 22102
Attention: Bradley B. Rush
Telephone No.: (703) 744-1890
Facsimile No.: (703) 744-1645

with a copy (which shall not constitute notice) to:

Sunrise Senior Living, Inc.
7902 Westpark Drive
McLean, VA 22102
Attention: John F. Gaul, Esq.
Telephone No.: (703) 744-1710
Facsimile No.: (703) 744-1990

and

Hogan & Hartson L.L.P.
555 Thirteenth Street, N.W.
Washington, D.C. 20004
Attention: Robert J. Waldman, Esq.
Telephone No.: (202) 637-5600
Facsimile No.: (202) 637-5910.

     All such notices and other communications shall be deemed to have been
given and received and shall be effective (i) in the case of personal delivery,
on the date of such delivery, (ii) in the case of delivery by facsimile, when
transmitted (if sent during normal business hours on a Business Day, or one
Business Day after the date sent if not sent during normal business hours on a
Business Day) to the applicable number so specified herein and an appropriate
confirmation of transmission is received, (iii) in the case of overnight
delivery by nationally recognized, overnight courier, one Business Day following
the date of dispatch, and (iv) in the case of mailing, on the third Business Day
following the date of deposit in the mail.

13.7 Counterparts.

     This Agreement may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute one agreement. This Agreement may be
delivered by facsimile or electronic transmission.

13.8 Governing Law.

     This Agreement will be governed by and construed in accordance with the
Laws of the State of Delaware, without giving effect to any choice of law or
conflicting provision or rule

70



--------------------------------------------------------------------------------



 



(whether of the State of Delaware or any other jurisdiction) that would cause
the Laws of any jurisdiction other than Delaware to be applied. In furtherance
of the foregoing, the Law of Delaware will control the interpretation and
construction of this Agreement, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive Law of some other jurisdiction
would ordinarily apply.

13.9 Independence of Covenants and Representations and Warranties; Schedules.

     All covenants hereunder shall be given independent effect so that if a
certain action or condition constitutes a default under a certain covenant, the
fact that such action or condition is permitted by another covenant shall not
affect the occurrence of such default, unless expressly permitted under an
exception to such initial covenant. In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached shall not affect the incorrectness of or a breach
of the particular representation and warranty hereunder. Any fact or item which
is clearly disclosed on any schedule to this Agreement referenced in Article V
(each, a “Seller Disclosure Schedule”) or on any “Seller Disclosure Schedule” to
the Asset Purchase Agreement (as defined in the Asset Purchase Agreement) shall
be deemed to be disclosed on all Seller Disclosure Schedules, notwithstanding
the omission of a reference or cross-reference thereto, and the “Seller
Disclosure Schedules” to the Asset Purchase Agreement (as defined in the Asset
Purchase Agreement) shall be deemed incorporated by reference into this
Agreement for this purpose.

13.10 Interpretation, Construction.

     The term “Agreement” means this agreement together with all schedules and
exhibits hereto (which are incorporated herein by reference), as the same may
from time to time be amended, modified, supplemented or restated in accordance
with the terms hereof. Unless the context otherwise requires, words importing
the singular shall include the plural, and vice versa. As used in this
Agreement, the term “knowledge” when used to refer to the knowledge of a Seller
shall mean and apply to the actual knowledge of the representatives of the
Sellers named in this paragraph and the Greenbriar Stockholders and not to any
other persons or parties, it being understood and acknowledged that such
representatives shall make a good faith inquiry of the other officers,
directors, partners, key employees and professional advisers of the Sellers who
could reasonably be expected to have actual knowledge of the matters in
question, including the executive director of each Facility. The designated
representatives of Sellers for purposes of this Section 13.10 only are: George
B. Kaiser, David Freshwater, Thomas Danker and Steven R. Berlin. The use in this
Agreement of the term “including” means “including, without limitation.” The
words “herein”, “hereof”, “hereunder”, “hereby”, “hereto”, “hereinafter”, and
other words of similar import refer to this Agreement as a whole, including the
schedules and exhibits, as the same may from time to time be amended, modified,
supplemented or restated, and not to any particular article, section,
subsection, paragraph, subparagraph or clause contained in this Agreement. All
references to articles, sections, subsections, clauses, paragraphs, schedules
and exhibits mean such provisions of this Agreement and the schedules and
exhibits to this Agreement, except where otherwise stated. Each schedule and
exhibit delivered pursuant to the terms of this Agreement shall be in writing
and shall constitute a part of this Agreement,

71



--------------------------------------------------------------------------------



 



although the schedules referenced in Article V, Article VI and Article X of this
Agreement need not be attached to each copy of this Agreement. The title of and
the article, section and paragraph headings in this Agreement are for
convenience of reference only and shall not govern or affect the interpretation
of any of the terms or provisions of this Agreement. The use herein of the
masculine, feminine or neuter forms shall also denote the other forms, as in
each case the context may require. Accounting terms used but not otherwise
defined herein shall have the meanings given to them under GAAP. Any instrument
or Law defined or referred to herein means such instrument or Law as from time
to time amended, modified or supplemented, including (in the case of
instruments) by waiver or consent and (in the case of any Law) by succession of
comparable successor Laws and includes (in the case of instruments) references
to all attachments thereto and instruments incorporated therein.

13.11 Resolution of Disputes.

     All Proceedings relating to or arising under or in connection with this
Agreement or any Related Document (collectively, the “Litigation”) shall be
brought only in the federal or state courts located in the State of Delaware,
which shall have exclusive jurisdiction to resolve any Litigation, which each
Party irrevocably consents to the jurisdiction thereof for any Litigation. THE
PARTIES IRREVOCABLY WAIVE TRIAL BY JURY IN ANY LITIGATION INCLUDING ANY
COUNTERCLAIM WITH RESPECT THERETO. To the extent that any Party has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, such Party hereby irrevocably waives such immunity in respect
of its obligations under this Agreement. Each Party irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any Litigation in any Delaware court. Each Party hereby irrevocably waives, to
the fullest extent permitted by applicable Law, the defense of any inconvenient
forum to the maintenance of such Litigation in any such court.

13.12 Appointment of Representative.

     Each of the Sellers, the Trust and the Greenbriar Stockholders hereby
appoint Steven R. Berlin as its exclusive agent to act on its behalf as the
“Representative” under and for the purposes specified in this Agreement. In the
event Steven R. Berlin is unable or unwilling to serve in such capacity, and the
Sellers fail to timely appoint a substitute Representative, then the Stockholder
shall be the “Representative”.

13.13 Performance by Subsidiaries.

     Each party hereto agrees to cause its Subsidiaries to comply with any
obligations hereunder relating to such Subsidiaries and to cause its
Subsidiaries to take any other action which may be necessary or reasonably
requested by the other parties hereto in order to consummate the transactions
contemplated by this Agreement; provided however, that this Section 13.13 shall
not require any party to take any actions with respect to its Subsidiaries that
would not be required by such party pursuant to Section 7.3.

72



--------------------------------------------------------------------------------



 



13.14 Representation by Counsel.

     The parties each acknowledge that each party has been represented by
counsel in connection with this Agreement and the transactions contemplated
hereby. Accordingly, any rule of Law or any legal decision that would require
interpretation of any claimed ambiguities in any portions of this Agreement
against the party that drafted it has no application and is expressly waived. If
any provision of this Agreement is, in the judgment of the trier of fact,
ambiguous or unclear, that provision shall be interpreted in a reasonable manner
to effect the intent of the parties.

13.15 Passage of Title and Risk of Loss.

     Legal and equitable title to, and risk of loss with respect to, the
Purchased Assets shall not pass to Purchaser until the Closing occurs.

13.16 Guarantee of Obligations of Purchaser.

     Sunrise Senior Living, Inc. hereby guarantees the timely payment and
performance of all obligations of Sunrise Senior Living Investments, Inc.
arising under this Agreement and the Related Documents, including, but not
limited to, Sunrise Senior Living Investments, Inc.’s representations and
warranties pursuant to Article VI. For the sake of clarity, this Section 13.16
shall not apply to any payment or performance obligations of any Investor or any
other Person under this Agreement or any Additional Purchase Agreement.

[Signatures begin on next page.]

73



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed and delivered as of the date first written above.

                  SELLERS:
 
                FOUNTAINS CANTERBURY LIMITED PARTNERSHIP
 
                     By:   Fountains C.I.T. Holdings, L.L.C., General Partner
 
                    By: Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                FOUNTAINS ALBEMARLE LIMITED PARTNERSHIP
 
                     By:   Fountains C.I.T. Holdings, L.L.C., General Partner
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
                     By:         /s/ David Freshwater                    Name:  
   David Freshwater          Title:      President
 
                FOUNTAINS LA CHOLLA LIMITED PARTNERSHIP
 
                     By:   Fountains C.I.T. Holdings, L.L.C., General Partner
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
                     By:         /s/ David Freshwater                    Name:  
   David Freshwater          Title:      President

74



--------------------------------------------------------------------------------



 



                  FOUNTAINS CRYSTAL LAKE LIMITED PARTNERSHIP
 
                     By: Fountains C.I.T. Holdings, L.L.C., General Partner
 
                     By: Fountains Retirement Communities, Inc. (its Manager)
 
                     By:         /s/ David Freshwater                    Name:  
   David Freshwater          Title:      President
 
                FOUNTAINS CORBY LIMITED PARTNERSHIP
 
                     By: Fountains C.I.T. Holdings, L.L.C., General Partner
 
                     By: Fountains Retirement Communities, Inc. (its Manager)
 
                     By:         /s/ David Freshwater                    Name:  
   David Freshwater          Title:      President
 
                FOUNTAINS LA JOLLA LIMITED PARTNERSHIP
 
                     By: Fountains C.I.T. Holdings, L.L.C., General Partner
 
                     By: Fountains Retirement Communities, Inc. (its Manager)
 
                     By:         /s/ David Freshwater                    Name:  
   David Freshwater          Title:      President

75



--------------------------------------------------------------------------------



 



                  FOUNTAINS SENIOR PROPERTIES OF KALAMAZOO, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                THE FOUNTAINS AT LOGAN SQUARE, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                THE FOUNTAINS AT RIVERVUE, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                THE FOUNTAINS OF VIRGINIA, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President

76



--------------------------------------------------------------------------------



 



                  THE FOUNTAINS SENIOR PROPERTIES OF CALIFORNIA, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                THE FOUNTAINS SENIOR PROPERTIES OF FLORIDA, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                THE FOUNTAINS SENIOR PROPERTIES OF MICHIGAN, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                THE FOUNTAINS SENIOR PROPERTIES OF NEW YORK, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President

77



--------------------------------------------------------------------------------



 



                  THE FOUNTAINS AT GREENBRIAR, INC.
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                THE FOUNTAINS SEA BLUFFS LEASING, L.L.C.
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:    
 
                FOUNTAINS CHARITABLE INCOME TRUST
 
           

      By:      /s/ Frederic Dorwart

           

      Name:      Frederic Dorwart

      Title:      Trustee

78



--------------------------------------------------------------------------------



 



     

  GREENBRIAR STOCKHOLDERS
 
   

            /s/ Mitchell Pozez

   

  MITCHELL POZEZ (for purposes of Articles V and XI and

  Sections 4.2, 7.2(c), 7.4, 7.7, 7.8, 7.9, 8.2, 13.4, and

  13.12)
 
   

            /s/ David Freshwater

   

  DAVID FRESHWATER (for purposes of Articles V and XI and

  Sections 4.2, 7.2(c), 7.4, 7.7, 7.8, 7.9, 8.2, 13.4, and

  13.12)

79



--------------------------------------------------------------------------------



 



     

  STOCKHOLDER
 
   

            /s/ George B. Kaiser

   

  GEORGE B. KAISER (for purposes of Sections 7.4, 7.8

  and 7.13 only)

80



--------------------------------------------------------------------------------



 



                  PURCHASER
 
                SUNRISE SENIOR LIVING INVESTMENTS, INC.
 
           

      By:   /s/ Bradley B. Rush

           

      Name:   Bradley B. Rush

      Title:   Vice President
 
                SUNRISE SENIOR LIVING, INC. (for purposes of Section 13.16 only)
 
                By:   /s/ Bradley B. Rush                   Name: Bradley B.
Rush         Title: Chief Investment Officer

81



--------------------------------------------------------------------------------



 



FORM OF JOINDER AGREEMENT

     The undersigned (the “Joining Party”) hereby acknowledges and agrees to
become party to and to succeed to all of the obligations of the “Assurances
Company” under that certain Facilities Purchase and Sale Agreement dated
January 19, 2005, by and among Sunrise Senior Living Investments, Inc. and the
other parties identified therein (the “Agreement”). Capitalized terms used but
not defined herein shall have the meanings given such terms in the Agreement.

     Accordingly, the Joining Party hereby acknowledges, agrees and confirms
that, by its execution of this Joinder Agreement, the Joining Party will be
deemed to be a party to the Agreement solely for purposes of acknowledging and
agreeing to Section 7.13 of the Agreement (including Schedule 7.13) and
guaranteeing the obligations of the Sellers and the other Seller Indemnifying
Persons pursuant to Article XI and other applicable provisions of the Agreement
and the Asset Purchase Agreement. The Joining Party hereby agrees to be bound
by, all of the terms, provisions and conditions contained in the Agreement
relating to the foregoing.

     IN WITNESS WHEREOF, the undersigned has executed and delivered this Joinder
Agreement as of the date written below.

Date:                                         

                   
 
           

            By:        

           

            Name:        

           

            Title:        

           
 
                Address:
 
                 
 
                 
 
                 

82



--------------------------------------------------------------------------------



 



ANNEX I

DEFINITIONS

     “Access Effective Date” shall mean the earlier of (i) the effective date of
the Purchaser Replacement and Release Agreement (if any), or (ii) the Investor
Commitment Termination Date (or, if such date is extended in accordance with
Section 12.3(b)(iii), the Extended Investor Commitment Termination Date).

     “Accounting Firm” has the meaning set forth in Section 3.5.

     “Accounts Payable” shall mean all of a Seller’s obligations for the payment
of goods sold or leased or for services rendered to one or more of the Sellers
in connection with the Business, billed or unbilled.

     “Accounts Receivable” shall mean all accounts receivable, book debts and
other forms of obligations belonging or owing to a Seller arising out of
services rendered, care provided, goods sold or property leased by such Seller
in connection with the Business, billed or unbilled, and all monies due or to
become due to a Seller under all Contracts for the performance of services or
the sale of goods or both by such Seller, billed or unbilled, including such
obligations which remain outstanding at the time of determination reflected in
the Seller Financial Statements, such obligations as of the date hereof listed
on Schedule 5.18, and such obligations existing as of the Closing Date or that
arise in the ordinary course of business after the Closing Date on account of
the conduct of the Business prior to the Closing Date.

     “Additional Purchase Agreement” has the meaning set forth in
Section 13.4(b).

     “Affiliate” shall mean, with respect to any specified Person, another
Person which, directly or indirectly controls, is controlled by or is under
common control with, the specified Person. The term “Affiliate” shall include
all Subsidiaries of a Person. For the avoidance of doubt, the Stockholder, the
Trust, FCC and their respective Subsidiaries shall be deemed to be Affiliates of
each other and all Sellers shall be deemed Affiliates of each other for purposes
of this Agreement (including Article XI).

     “Affiliated Group” means any affiliated group within the meaning of Code
Section 1504(a) or any similar group defined under a similar provision of state,
local or foreign Law.

     “Agreement” has the meaning set forth in Section 13.10.

     “Allocation Agreement” has the meaning set forth in Section 3.5.

     “Anti-Kickback Statute” has the meaning set forth in Section 5.32(a).

     “Antitrust Laws” has the meaning set forth in Section 7.3(e).

     “Apportioned Obligations” has the meaning set forth in Section 9.1.

AI-1



--------------------------------------------------------------------------------



 



     “Approved Facilities” has the meaning set forth in Section 7.3(d).

     “APA Sellers” has the meaning set forth in the recitals hereto.

     “Asset Purchase Agreement” has the meaning set forth in the recitals
hereto.

     “Assets” means, with respect to any Person, all of the assets, rights,
interests and other properties, real, personal and mixed, tangible and
intangible, owned by such Person.

     “Assigned Contracts” has the meaning set forth in Section 1.4(b).

     “Assigned Permits” has the meaning set forth in Section 1.1(b).

     “Assignment and Assumption Agreements” has the meaning set forth in Section
4.2(b).

     “Assignment Notice” has the meaning set forth in Section 13.4(b).

     “Assumed Liabilities” has the meaning set forth in Section 2.1.

     “Assurances Company” has the meaning set forth in Section 7.13(a).

     “Audited Facility Financial Statements” has the meaning set forth in
Section 5.6(a)(ii).

     “Audited Seller Financial Statements” has the meaning set forth in Section
5.6(a)(i).

     “Bills of Sale” has the meaning set forth in Section 4.2(a).

     “Books and Records” shall mean all books of account and other books,
accounts receivable information, credit history, customer records, medical
records of patients, personnel records, financial records, inspection records
and other business records of every kind whatsoever pertaining to the Business,
the Assets or any of the employees of the Sellers or any Seller Subsidiary.

     “Bulk Sales Laws” has the meaning set forth in Section 7.11.

     “Business” has the meaning set forth in the recitals hereto.

     “Business Day” means the period from 9:00 a.m. to 5:00 p.m. on any day that
is not a Saturday, Sunday or a day on which banking institutions in New York,
New York are not required to be open.

     “Cash Payment” has the meaning set forth in Section 3.1.

     “CERCLA” has the meaning set forth in Section 5.26.

     “Claims” has the meaning set forth in Section 11.2(b).

     “Closing” has the meaning set forth in Section 4.1.

AI-2



--------------------------------------------------------------------------------



 



     “Closing Date” has the meaning set forth in Section 4.1.

     “Closing Rent Roll” has the meaning set forth in Section 10.2(m).

     “Code” shall mean the Internal Revenue Code of 1986, as amended.

     “Commercially Reasonable Efforts” means as to a party, an undertaking by
such party to perform or satisfy an obligation or duty or otherwise act in a
manner reasonably calculated to obtain the intended result by action or
expenditure not disproportionate or unduly burdensome in the circumstances,
which means, among other things, that such party shall not be required to,
(i) except with respect to the amendment of the Existing Management Agreements
as contemplated in Section 7.10, expend funds other than for the payment of the
reasonable and customary costs and expenses of employees, counsel, consultants,
representatives or agents of such party in connection with the performance or
satisfaction of such obligation or duty or other action, (ii) institute
litigation or arbitration as a part of its Commercially Reasonable Efforts or
(iii) amend, waive or modify a term or condition of, or grant any concessions
under or with respect to, or pay or commit to pay any amount under or with
respect to, any Contract or relationship with respect to which an approval,
consent or waiver is sought or any other agreement or relationship with such
person (other than nominal filing and application fees).

     “Community Employees” has the meaning set forth in Section 5.23(a).

     “Compete” has the meaning set forth in Section 7.8(a).

     “Condominium Declaration” has the meaning set forth in Section 5.15(e).

     “Condominium Documents” has the meaning set forth in Section 5.15(e).

     “Condominium Facilities” has the meaning set forth in Section 5.15(e).

     “Confidential or Proprietary Information” means all information, materials
and documents relating to a Person’s and its Subsidiaries’ business, Assets,
financial condition, operations and prospects, including all Intellectual
Property Rights, other than information, materials and documents which (x) were
lawfully in the recipient’s possession prior to any disclosure by such Person,
(y) are or become generally available to the public other than as a result of
disclosure by the recipient, its Affiliates or its or their respective
employees, agents, representatives or others acting on its behalf, or (z) become
available to the recipient or its Affiliates on a non-confidential basis from a
source other than such Person, its Affiliates or its or their respective
employees, agents, representatives or others acting on its behalf.

     “Contract” means any loan or credit agreement, note, bond, mortgage,
indenture, lease, sublease, indemnity, indenture, undertaking, promise, purchase
order or other agreement, commitment, instrument, or concession (whether oral or
in writing).

     “Corporate and Regional Employees” has the meaning set forth in Section
5.23(a).

     “Covered Person” has the meaning set forth in Section 7.8(a).

AI-3



--------------------------------------------------------------------------------



 



     “Direct Claim Notice” has the meaning set forth in Section 11.4(b)(i).

     “Documents” shall mean any paper or other material (including computer
storage media) on which is recorded (by letters, numbers or other marks)
information that may be evidentially used, including legal opinions, mortgages,
indentures, notes, instruments, leases, agreements, insurance policies, reports,
studies, financial statements (including the notes thereto), other written
financial information, schedules, certificates, charts, maps, plans,
photographs, letters, memoranda and all similar materials.

     “Domain Names” shall mean any top level domain name registrations used in
the Business or that incorporate any tradenames, trademarks or service marks
used in the Business.

     “Due Diligence Period” has the meaning set forth in Section 7.1(a).

     “Due Diligence Termination Date” has the meaning set forth in
Section 7.1(i).

     “Due Diligence Termination Event” has the meaning set forth in
Section 7.1(j).

     “EC&O” has the meaning set forth in Section 11.2(d).

     “Employee” has the meaning set forth in Section 5.25.

     “Employment Loss” has the meaning set forth in Section 5.25.

     “Encumbrance” shall mean any security interest, mortgage, lien, pledge,
claim, lease, agreement, right of first refusal, option, limitation on transfer
or use or assignment or licensing, restrictive easement, charge or any other
restriction of any kind with respect to any Assets, including any restriction on
the ownership, use, voting, transfer, possession, receipt of income or other
exercise of any attributes of ownership of such Assets.

     “Entrance Fees” shall mean the entrance fee, membership fee, return of
capital, life estate purchase price, unit purchase price or similar payment
(whether refundable or nonrefundable) made by residents on or prior to the
Closing Date under Resident Agreements entered into on or prior to the Closing
Date.

     “Environmental Law” has the meaning set forth in Section 5.26.

     “Equity Interests” means (i) with respect to a corporation, any and all
shares, interests, participation or other equivalents (however designated) of
corporate stock, including all common stock and preferred stock, or warrants,
options or other rights to acquire any of the foregoing and (ii) with respect to
a partnership, limited liability company or similar Person, any and all units,
interests, rights to purchase, warrants, options or other equivalents of, or
other ownership interests in, any such Person.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974 and
all rules and regulations promulgated thereunder.

AI-4



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” as applied to any Person, shall mean (a) any corporation
which is, or was at any time, a member of a controlled group of corporations
within the meaning of Section 414(b) of the Code of which that Person is, or was
at any time, a member, (b) any trade or business (whether or not incorporated)
which is, or was at any time, a member of a group of trades or businesses under
common control within the meaning of Section 414(c) of the Code of which that
Person is, or was at any time, a member and (c) any member of an affiliated
service group within the meaning of Section 414(m) or (o) of the Code of which
that Person, any corporation described in clause (a) above or any trade or
business described in clause (b) above is, or was at any time, a member.

     “ERISA Event” shall mean (a) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation), (b) the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(d) of the Code) or the failure to make
by its due date a required installment under Section 412(m) of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan, (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA, (d) the
withdrawal by a Seller or any ERISA Affiliate of a Seller from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability pursuant to Sections 4063 or 4064 of ERISA, (e) the
institution by the PBGC of Proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan, (f) the imposition of liability on a Seller or any ERISA Affiliate
of a Seller pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA, (g) the withdrawal by a Seller or any
ERISA Affiliate of a Seller in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by Seller or any ERISA
Affiliate of a Seller of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA,
(h) the written assertion of a material claim (other than routine claims for
benefits) against any Plan other than a Multiemployer Plan or the Assets
thereof, or against a Seller or any ERISA Affiliate of a Seller in connection
with any such Plan, (i) receipt from the Internal Revenue Service of notice of
the failure of any Pension Plan that is intended to be qualified under Section
401(a) of the Code to qualify under Section 401(a) of the Code, or the failure
of any trust forming part of any such Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Code or (j) the imposition of a lien
pursuant to Section 401(a)(29) or 412(n) of the Code or pursuant to ERISA with
respect to any Pension Plan.

     “Estimated Accounts Receivable Adjustment Amount” has the meaning set forth
in Section 7.14(b).

     “Existing Management Agreements” has the meaning set forth in the recitals
hereto.

AI-5



--------------------------------------------------------------------------------



 



     “Extended Investor Commitment Termination Date” has the meaning set forth
in Section 12.3(b)(iii).

     “Facility” has the meaning set forth in the recitals hereto.

     “Facility Real Property” has the meaning set forth in Section 10.3(c)(i).

     “Facility Real Property Title Defect” has the meaning set forth in Section
10.3(c)(i).

     “FCC” has the meaning set forth in the recitals hereto.

     “FCC Sale Transaction” has the meaning set forth in the recitals hereto.

     “Federal Civil False Claims Act” has the meaning set forth in
Section 5.32(a).

     “Federal Criminal False Claims Act” has the meaning set forth in Section
5.32(a).

     “FLCLP” has the meaning set forth in Section 7.19.

     “Final Accounts Receivable Adjustment Amount” has the meaning set forth in
Section 7.14(c).

     “Final Accounts Receivable Schedule” has the meaning set forth in Section
7.14(c).

     “Financing Transaction” has the meaning set forth in Section 7.20.

     “FOC NY” has the meaning set forth in the recitals hereto.

     “GAAP” means U.S. generally accepted accounting principles, applied on a
consistent basis.

     “Government Programs” has the meaning set forth in Section 5.32(a).

     “Governmental Entity” means federal, state, municipal, local or foreign
government and any court, tribunal, arbitral body, administrative agency,
department, subdivision, entity, commission or other governmental, government
appointed, quasi-governmental or regulatory authority, reporting entity or
agency, domestic, foreign or supranational.

     “Greenbriar” has the meaning set forth in the recitals hereto.

     “Greenbriar Stockholders” has the meaning set forth in the recitals hereto.

     “Hazardous Waste” has the meaning set forth in Section 5.26.

     “HIPAA” has the meaning set forth in Section 5.32(b).

     “Hired Community Employees” has the meaning set forth in Section 8.1(b).

     “Hired Employees” has the meaning set forth in Section 8.1(b).

AI-6



--------------------------------------------------------------------------------



 



     “Hired Corporate and Regional Employees” has the meaning set forth in
Section 8.1(b).

     “Intellectual Property Rights” means all intellectual property rights,
including issued patents, patent applications, common law trademarks and service
marks (including logos, designs and trade dress), trademark and service mark
applications and registrations, trade names, s and the goodwill connected with
the foregoing, domain names, copyrights (including proprietary software,
templates and forms, written policies and manuals, and web site content,
architecture and underlying software), copyright applications and registrations,
know-how, trade secrets, inventions, processes and formulae, confidential
information, , franchises, licenses, marketing materials and all documentation
and media constituting, describing or relating to the foregoing intellectual
property rights, including memoranda and records..

     “Inventories” means all inventories of the Sellers, wherever located,
including all finished goods, work in process, raw materials, spare parts and
other materials and supplies to be used or consumed by the Sellers in the
production of finished goods.

     “Investor Commitment Escrow” has the meaning set forth in Section 12.3(a).

     “Investor Commitment Escrow Agreement” has the meaning set forth in Section
12.3(a).

     “Investor Commitment Termination Date” has the meaning set forth in Section
12.3(b).

     “La Cholla Bonds” has the meaning set forth in Section 7.19.

     “La Cholla Documents” has the meaning set forth in Section 7.19.

     “Law” means any applicable foreign, federal, state or local law (including
common law), statute, treaty, rule, directive, regulation, ordinances and
similar provisions having the force or effect of law or an Order of any
Governmental Entity (including all Environmental Laws).

     “Leases” means all lease agreements and other agreements for the lease, use
or occupancy of, or of space in, certain facilities, buildings, offices,
warehouses, structures, improvements, appurtenances, personal property,
equipment, and fixtures used by a Seller in connection with the Business.

     “Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

     “Licensed Requisite Rights” means all Intellectual Property Rights for
which the Seller purports to have a valid license (or sublicense) to use and
which are used in, held for use in or otherwise relating to the Business.

     “Litigation” has the meaning set forth in Section 13.11.

     “Loan Amount” has the meaning set forth in Section 3.1.

AI-7



--------------------------------------------------------------------------------



 



     “Losses” means any and all losses (including, but without duplication, a
diminution in value of Assets or Equity Interests), injuries, claims (including
notices of violation or potential responsibility from any Governmental Entity),
shortages, fines, penalties, damages (including consequential, special,
punitive, exemplary or incidental damages), Liabilities, expenses (including
reasonable fees and expenses of attorneys and accountants, experts and other
professionals and including costs and expenses relating to any investigation or
any defense or prosecution of any Proceedings), assessments, and Taxes
(including interest or penalties thereon).

     “Material Regulatory Approval” has the meaning set forth in
Section 10.1(a).

     “Millbrook Facility” has the meaning set forth in the recitals hereto.

     “Millbrook Lease” has the meaning set forth in the recitals hereto.

     “Multiemployer Plan” shall mean a “multiemployer plan” as such term is
defined in section 3(37) of ERISA.

     “New Management Agreements” has the meaning set forth in the recitals
hereto.

     “Noncompete Period” has the meaning set forth in Section 7.8(a).

     “Non-Essential Portion” has the meaning set forth in Section 10.3(c)(i).

     “Operating Licenses” means the Permits required by state health departments
or comparable Governmental Entities in order to operate Senior Living
Facilities, and all certificates of need or certificates of authority required
by state health planning agencies or comparable Governmental Entities to operate
Senior Living Facilities.

     “Order” means any judgment, writ, decree, award, compliance agreement,
injunction or judicial or administrative order and determination of any
Governmental Entity or arbitrator.

     “Other Arrangement” shall mean a program, policy, practice or agreement
(including without limitation employment agreements) providing for bonuses,
incentive compensation, vacation pay, severance pay, insurance, restricted
stock, stock options, stock purchase rights, deferred compensation, employee
discounts, company cars, tuition reimbursement or any other perquisite or
benefit (including any fringe benefit under Section 132 of the Code) to
employees, officers, directors or independent contractors that is not a Plan.

     “Outside Termination Date” has the meaning set forth in Section 12.1(d).

     “Owned Requisite Rights” means all Intellectual Property Rights purported
to be owned by the Sellers and which are used in, held for use in or otherwise
relating to the Business.

     “PBGC” shall mean the Pension Benefit Guaranty Corporation, or any
successor thereto.

     “PCBs” has the meaning set forth in Section 5.26.

AI-8



--------------------------------------------------------------------------------



 



     “Pension Plan” shall mean an “employee pension benefit plan” as such term
is defined in Section 3(2) of ERISA.

     “Permits” means all permits, licenses, authorizations, registrations,
franchises, approvals, certificates, variances and similar rights obtained, or
required to be obtained, from Governmental Entities.

     “Permitted Encumbrances” means: (a) any statutory lien that secures a
governmentally required payment not yet due that arises, and is customarily
discharged, in the ordinary course of the Sellers’ business, (b) zoning
regulations and restrictive covenants and easements of record that do not
detract in any material respect from the present use of the Purchased Real
Property and do not materially and adversely affect, impair or interfere with
the use of any property affected thereby, (c) public utility easements of
record, in customary form, to serve the Purchased Real Property, (d) any matter
that becomes a Permitted Exception pursuant to Section 10.3(c), and (e) any
Encumbrance with respect to Assets other than the Purchased Real Property that
does not singly or in the aggregate with other such items materially detract
from the value of the property subject thereto or materially detract from or
interfere with the use of property subject thereto in the ordinary conduct of
the Business.

     “Permitted Exception” has the meaning set forth in Section 10.3(c).

     “Person” shall be construed broadly and shall include an individual, a
partnership, a corporation (stock or non-stock, membership or non-membership), a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization or a Governmental Entity.

     “Plan” shall mean any plan, program or arrangement, whether or not written,
that is or was an “employee benefit plan,” as such term is defined in
Section 3(3) of ERISA and (a) which was or is established or maintained by a
Seller or any of its Affiliates, (b) to which a Seller or any of its Affiliates
contributed or was obligated to contribute or to fund or provide benefits, or
(c) which provides or promises benefits to any Person who performs or who has
performed services for a Seller or any of its Affiliates and because of those
services is or has been (i) a participant therein or (ii) entitled to benefits
thereunder.

     “Post-Closing Tax Period” has the meaning set forth in Section 9.1.

     “Pre-Closing Accounts Receivable Schedule” has the meaning set forth in
Section 7.14(b).

     “Pre-Closing Tax Period” has the meaning set forth in Section 9.1.

     “Proceedings” means any claim, action, suit, hearing, investigation or
proceedings before any Governmental Entity or arbitrator.

     “Properties” has the meaning set forth in Section 5.26.

     “Proration Schedule” has the meaning set forth in Section 3.2.

AI-9



--------------------------------------------------------------------------------



 



     “Proration Time” has the meaning set forth in Section 3.2.

     “Purchase Price” has the meaning set forth in Section 3.1.

     “Purchased Accounts Receivable” has the meaning set forth in
Section 7.14(a).

     “Purchased Assets” has the meaning set forth in Section 1.1.

     “Purchased Real Property” has the meaning set forth in Section 5.15.

     “Purchaser” has the meaning set forth in the preamble hereto.

     “Purchaser Claims” has the meaning set forth in Section 11.2(a).

     “Purchaser Included Claims” has the meaning set forth in Section 11.8(b).

     “Purchaser Indemnified Persons” means and includes Purchaser and its
Affiliates, and each of their permitted successors and assigns, and the
respective officers, directors, employees, members, stockholders, partners and
agents of each of the foregoing.

     “Purchaser Replacement and Release Agreement” has the meaning set forth in
Section 12.3(b)(i).

     “Real Property Law” means building, subdivision, zoning, environmental and
other Laws applicable to real property.

     “Related Documents” means, collectively, the Bills of Sale, the Assignment
and Assumption Agreements and the Investor Commitment Escrow Agreement.

     “Rent Roll” has the meaning set forth in Section 5.14.

     “Representative” has the meaning set forth in Section 13.12.

     “Required Cure Item” has the meaning set forth in Section 10.3(f).

     “Requisite Rights” means, collectively, the Owned Requisite Rights and the
Licensed Requisite Rights.

     “Resident Agreements” means any occupancy, residency, lease, tenancy and
similar written agreements entered into in the ordinary course of business with
residents of the Facilities, and all amendments, modifications, supplements,
renewals, and extensions thereof.

     “Resident Deposits” means any refundable entrance fee deposits, reservation
fee deposits, purchase price deposits or other similar deposits made by
residents under Resident Agreements on or prior to the Closing Date.

     “RiverVue Facility” has the meaning set forth in the recitals hereto.

     “RiverVue Lease” has the meaning set forth in the recitals hereto.

AI-10



--------------------------------------------------------------------------------



 



     “Seller Claims” has the meaning set forth in Section 11.2(b).

     “Seller Contracts” has the meaning set forth in Section 5.13.

     “Seller Disclosure Schedule” has the meaning set forth in Section 13.9.

     “Seller Employees” has the meaning set forth in Section 5.23(a).

     “Seller Financial Statements” has the meaning set forth in Section
5.6(a)(iii).

     “Seller Included Claims” has the meaning set forth in Section 11.8(a).

     “Seller Indemnified Persons” means and includes the Trust, the Greenbriar
Stockholders and the Sellers and their respective successors and assigns.

     “Seller Indemnifying Persons” means the Trust, the Greenbriar Stockholders
and the Sellers (and the Sellers’ respective successors and assigns).

     “Seller Subsidiary” shall mean any Subsidiary of any of the Sellers or any
Subsidiary of such Subsidiary.

     “Seller 2005 Capital Expenditure Budget” has the meaning set forth in
Section 5.8(j).

     “Sellers” has the meaning set forth in the preamble hereto.

     “Sellers’ Benefit Payout Obligations” has the meaning set forth in Section
8.1(c).

     “Sellers’ Employee Obligations” has the meaning set forth in
Section 8.1(c).

     “Sellers’ 401(k) Plans” has the meaning set forth in Section 8.1(i).

     “Senior Living Facility” shall mean any retirement or senior living
facility or community, including independent and/or assisted living facilities,
nursing homes, congregate care facilities, continuing care retirement
communities and other health care facilities providing full time residential,
recreational, personal care, home care, assisted living, nursing care, other
health care and like services, in any combination, to senior citizens.

     “Source Document” has the meaning set forth in Section 7.1(j).

     “Stark Act” has the meaning set forth in Section 5.32(a).

     “Stockholder” has the meaning set forth in Section 7.4.

     “Subsidiary” of any Person shall mean and include (i) any corporation more
than 50% of whose stock of any classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, (ii) any partnership, limited partnership,
limited liability company, association,

AI-11



--------------------------------------------------------------------------------



 



joint venture or other entity (other than a corporation) in which such Person
directly or indirectly through Subsidiaries, has more than a 50% equity
interest, and (iii) any corporation not having stock but a majority of whose
directors, managers, general partners or executive officers are elected by such
Person though the holding of membership interests, contractual rights or
otherwise.

     “Survey” has the meaning set forth in Section 10.3(b).

     “Taxes” means, with respect to any Person, (A) all income taxes (including
any tax on or based upon net income, or gross income, or income as specially
defined, or earnings, or profits, or selected items of income, earnings or
profits) and all gross receipts, sales, use, ad valorem, transfer, franchise,
license, withholding, payroll, employment, excise, severance, occupation,
premium, property or windfall profits taxes, real property tax, alternative or
add-on minimum taxes, customs duties or other taxes, fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any Governmental Entity and
(B) any Liability for the payment of any amount of the type described in the
immediately preceding clause (A) as a result of (i) being a “transferee” (within
the meaning of Section 6901 of the Code or any other applicable Law) of another
Person or a member of an affiliated or combined group, (ii) being a member of an
affiliated, consolidated or combined group with any other competitors or (iii) a
contractual obligation or otherwise.

     “Taxing Authority” means any Governmental Entity with the power to impose
Taxes.

     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

     “Temporary Escrow Arrangement” has the meaning set forth in
Section 12.3(a).

     “Termination Threshold” has the meaning set forth in Section 7.1(k).

     “Title Commitment” has the meaning set forth in Section 10.3(a).

     “Title Insurer” has the meaning set forth in Section 10.3(a).

     “Title Notice” has the meaning set forth in Section 10.3(c)(i).

     “Transfer Taxes” has the meaning set forth in Section 9.1.

     “Trust” has the meaning set forth in the preamble hereto.

     “Unit Real Property” shall mean any of the condominium units owned in fee
simple by any of the Sellers included on Schedule 1.1 as Purchased Real
Property, or any remainder interests owned by Sellers in any condominium units
included on Schedule 1.1 as Purchased Real Property, and in each case together
with the right, title and interest of Sellers in any associated common elements,
at the Facilities known as The Fountains at Pacific Regent – Bellevue, The
Fountains at Pacific Regent – La Jolla or The Fountains as Sea Bluffs (Dana
Point).

AI-12



--------------------------------------------------------------------------------



 



     “Unit Real Property Title Defect” has the meaning set forth in Section
10.3(d)(i).

     “Unaudited Seller Financial Statements” has the meaning set forth in
Section 5.6(a)(iii).

     “WARN Act” shall mean the Worker Adjustment and Retraining Notification Act
of 1988, as amended.

     “Welfare Plan” shall mean an “employee welfare benefit plan” as such term
is defined in Section 3(1) of ERISA.

AI-13



--------------------------------------------------------------------------------



 



Schedule 1

Sellers



1.   Fountains Canterbury Limited Partnership   2.   Fountains Albemarle Limited
Partnership   3.   Fountains La Cholla Limited Partnership   4.   Fountains
Crystal Lake Limited Partnership   5.   Fountains Corby Limited Partnership  
6.   Fountains La Jolla Limited Partnership   7.   Fountains Senior Properties
of Kalamazoo, L.L.C.   8.   The Fountains at Logan Square, L.L.C.   9.   The
Fountains at RiverVue, L.L.C.   10.   The Fountains of Virginia, L.L.C.   11.  
The Fountains Senior Properties of California, L.L.C.   12.   The Fountains
Senior Properties of Florida, L.L.C.   13.   The Fountains Senior Properties of
Michigan, L.L.C.   14.   The Fountains Senior Properties of New York, L.L.C.  
15.   The Fountains at Sea Bluffs Leasing, L.L.C.   16.   The Fountains at
Greenbriar, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 7.13

Assurances Company

     The Assurances Company (as defined in Section 7.13 of the Agreement) shall
be organized contemporaneously with the Closing on the following terms and
conditions:



(1)   The Assurances Company shall be organized under the Oklahoma Limited
Liability Company Act.   (2)   The Articles of Organization of the Assurances
Company shall be the same in form and content as Exhibit A to this
Schedule 7.13.   (3)   The Articles of Organization of the Assurances Company
shall not be amended without the prior written consent of Purchaser, which
Purchaser may grant or deny in its sole discretion.   (4)   The sole member of
the Assurances Company shall be George B. Kaiser.   (5)   The Operating
Agreement of the Assurances Company shall be the same in form and content as
Exhibit B to this Schedule 7.13.   (6)   The single manager of the Assurances
Company shall be Don Millican or such person as George B. Kaiser may designate
from time to time.   (7)   The Operating Agreement of the Assurances Company
shall not be amended without the prior written consent of Purchaser, which
Purchaser may grant or deny in its sole discretion.   (8)   The Assurances
Company shall be capitalized at Closing by the contribution of a number of
shares of Common Stock of BOK Financial Corporation (the “BOKF Stock”), free and
clear of all liens, having an aggregate Value (as defined below) at least equal
to $75 million plus the amount of all liabilities of the Assurances Company as
of the Closing Date (as determined in accordance with generally accepted
accounting principles) (the “Assurances Amount”). The “Value” of a share of BOKF
Stock shall mean the average of the last reported sales price of the BOKF Stock,
as reported on the NASDAQ National Market System, at the end of each trading day
during the six-month period ending at the end of the month immediately preceding
the month in which the Closing Date occurs.   (9)   Consistent with the Articles
of Organization and the Operating Agreement, the Assurances Company shall engage
in no business other than to guarantee the obligations of the Sellers and the
other Seller Indemnifying Parties arising under Article XI and other applicable
provisions of the Agreement as provided in Section 7.13 of the Agreement and
arising under Article XI and other applicable provisions of the Asset Purchaser
Agreement as provided in Section 7.13 of the Asset Purchase Agreement.   (10)  
The Assurances Company shall have the right to substitute shares of BOKF Stock
for other collateral (the “Substitute Collateral”) by distributing shares of
BOKF Stock to the sole member in exchange for the Substitute Collateral on the
following terms and conditions:



  (a)   The Substitute Collateral shall be free and clear of all liens and shall
have, at the time of the substitution, a value at least equal to the
then-current fair market value of the BOKF Stock being distributed.     (b)  
The Substitute Collateral shall consist of:

Page 1 of Schedule 7.13

 



--------------------------------------------------------------------------------



 



  (i)   securities issued by governmental agencies backed by the full faith and
credit of the United States government;     (ii)   deposits with, and
certificates of deposit issued by, commercial banks or primary financial
institutions with capital in excess of $500 million, the unsecured debt of which
is rated A-1 or better by Standard & Poors;     (iii)   shares listed for
trading on an exchange (as defined in the Securities Exchange Act of 1934) which
are rated A-1 or better by Standard & Poors or recommended for purchase or hold
by Smith Barney; and/or;     (iv)   such securities as Purchaser may approve
which approval shall not be unreasonably withheld.



(11)   The Assurances Company shall execute and deliver the Agreement and the
Asset Purchase Agreement solely for the purposes of guaranteeing the obligations
of Sellers and the other Seller Indemnifying Persons pursuant to Article XI and
other applicable provisions of the Agreement and the Asset Purchase Agreement.  
(12)   On or before the 45th day following the end of each calendar quarter, the
Assurances Company shall prepare and deliver to Purchaser calendar quarter
unaudited financial statements prepared in accordance with the tax
(accrual) basis of accounting.   (13)   The Assurances Company will keep the
BOKF Stock and any other Substitute Collateral free and clear of all liens.  
(14)   Subject to this paragraph 14, Purchaser’s rights under paragraphs 3 and 7
above, as well as the obligations of George B. Kaiser and the Assurances Company
set forth on this Schedule shall expire on September 15, 2012 (the “Expiration
Date”); it being understood that the expiration of such rights and obligations
shall not affect the obligations of the Sellers or the other Seller Indemnifying
Persons under Article XI and other applicable provisions of the Agreement or the
Asset Purchase Agreement. Notwithstanding the foregoing, to the extent any
Purchaser Claims are pending on the Expiration Date, until such Purchaser Claims
are paid in full or otherwise finally settled or adjudicated and no longer
subject to appeal of further proceedings, (i) shares of BOKF Stock or Substitute
Collateral having a value at least equal to the lesser of the then-current value
of the BOKF Stock or Substitute Collateral or the aggregate amount of such
Purchaser Claims (the “Pending Claims Amount”) shall remain in the Assurances
Company and (ii) the obligations of George B. Kaiser and the Assurances Company,
and the rights of Purchaser, hereunder shall continue to apply subject to this
paragraph 14.   (15)   On the second anniversary of the Closing Date, the
parties to the Agreement hereby agree to negotiate in good faith whether there
is a need to increase (but not decrease) the value of the BOKF Stock or the
Substitute Collateral then included in the Assurances Company, and to implement
any mutually agreed-upon changes resulting from such negotiations.   (16)  
George B. Kaiser shall be jointly and severally liable with the Assurances
Company for any breach or default by the Assurances Company of any of its
obligations set forth on this Schedule.

* * *

Page 2 of Schedule 7.13

 



--------------------------------------------------------------------------------



 



     The following is a list of Exhibits to Schedule 7.13 that have been
intentionally omitted. Sunrise Senior Living, Inc. agrees to furnish
supplementally a copy of any omitted Exhibit upon request of the Securities and
Exchange Commission.

Exhibits

Exhibit A       Articles of Organization of Assurances Company L.L.C.

Exhibit B       Operating Agreement of Assurances Company L.L.C.

 